 

Exhibit 10.1

 

$300,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 8, 2013

 

among

 

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP,

as Borrower,

 

CAMPUS CREST COMMUNITIES, INC.,

as Parent Guarantor,

 

THE GUARANTORS NAMED HEREIN,

as Guarantors,

 

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED HEREIN,

as Initial Lenders, Initial Issuing Bank and Swing Line Bank, and

 

CITIBANK, N.A.,

as Administrative Agent

 

BARCLAYS BANK PLC & RAYMOND JAMES BANK, N.A.

Co-Syndication Agents

 

BANK OF AMERICA, N.A. & ROYAL BANK OF CANADA

Documentation Agents

 

CITIGROUP GLOBAL MARKETS INC., BARCLAYS CAPITAL,

RAYMOND JAMES BANK, N.A.

Joint Lead Arrangers and Joint Book Running Managers

 

 

 

 

TABLE OF CONTENTS

 

Section   Page       Article I DEFINITIONS AND ACCOUNTING TERMS       SECTION
1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods; Other
Definitional Provisions 39 SECTION 1.03. Accounting Terms 39       Article II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT       SECTION 2.01.
The Advances and the Letters of Credit 40 SECTION 2.02. Making the Advances 42
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
44 SECTION 2.04. Repayment of Advances 47 SECTION 2.05. Termination or Reduction
of the Commitments 48 SECTION 2.06. Prepayments 49 SECTION 2.07. Interest 50
SECTION 2.08. Fees 52 SECTION 2.09. Conversion of Advances 53 SECTION 2.10.
Increased Costs, Etc. 54 SECTION 2.11. Payments and Computations 56 SECTION
2.12. Taxes 59 SECTION 2.13. Sharing of Payments, Etc. 61 SECTION 2.14. Use of
Proceeds 62 SECTION 2.15. Evidence of Debt 62 SECTION 2.16. Extension of
Maturity Date 63 SECTION 2.17. Increase in the Aggregate Commitments 63 SECTION
2.18. Defaulting Lenders 65       Article III CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT       SECTION 3.01. Conditions Precedent to the
Effectiveness of this Agreement 68 SECTION 3.02. Conditions Precedent to Each
Borrowing, Issuance, Renewal, Extension and Increase 72 SECTION 3.03.
Determinations Under Section 3.01 and 3.02 74       Article IV REPRESENTATIONS
AND WARRANTIES       SECTION 4.01. Representations and Warranties of the Loan
Parties 74

 

i

 

 

Article V COVENANTS OF THE LOAN PARTIES       SECTION 5.01. Affirmative
Covenants 83 SECTION 5.02. Negative Covenants 88 SECTION 5.03. Reporting
Requirements 98 SECTION 5.04. Financial Covenants 103 SECTION 5.05. Ground Lease
Covenants 104       Article VI EVENTS OF DEFAULT   SECTION 6.01. Events of
Default 106 SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default 108       Article VII GUARANTY   SECTION 7.01. Guaranty; Limitation of
Liability 109 SECTION 7.02. Guaranty Absolute 109 SECTION 7.03. Waivers and
Acknowledgments 110 SECTION 7.04. Subrogation 111 SECTION 7.05. Guaranty
Supplements 112 SECTION 7.06. Indemnification by Guarantors 112 SECTION 7.07.
Subordination 113 SECTION 7.08. Continuing Guaranty 114       Article VIII THE
ADMINISTRATIVE AGENT       SECTION 8.01. Authorization and Action 114 SECTION
8.02. Administrative Agent’s Reliance, Etc. 114 SECTION 8.03. Citibank and
Affiliates 115 SECTION 8.04. Lender Party Credit Decision 115 SECTION 8.05.
Indemnification by Lender Parties 116 SECTION 8.06. Successor Administrative
Agent 117 SECTION 8.07. Relationship of Agents and Lenders 117       Article IX
MISCELLANEOUS       SECTION 9.01. Amendments, Etc. 118 SECTION 9.02. Notices,
Etc. 120 SECTION 9.03. No Waiver; Remedies 122 SECTION 9.04. Costs and Expenses
122 SECTION 9.05. Right of Set-off 124 SECTION 9.06. Binding Effect 124 SECTION
9.07. Assignments and Participations; Replacement Notes 125

 

ii

 

 

SECTION 9.08. Execution in Counterparts 128 SECTION 9.09. No Liability of the
Issuing Banks 128 SECTION 9.10. Confidentiality 129 SECTION 9.11. Patriot Act
Notification 132 SECTION 9.12. Jurisdiction, Etc. 132 SECTION 9.13. Governing
Law 132 SECTION 9.14. WAIVER OF JURY TRIAL 133 SECTION 9.15. No Advisory or
Fiduciary Responsibility 133 SECTION 9.16. Restatement of Existing Credit
Agreement 134

 

iii

 

 

SCHEDULES

 

Schedule I   Commitments and Applicable Lending Offices Schedule II - Borrowing
Base Assets Schedule III - Excluded Recourse Properties Schedule IV - Ground
Leases Schedule 4.01(b) - Subsidiaries Schedule 4.01(f) - Material Litigation
Schedule 4.01(n) - Existing Debt Schedule 4.01(p) - Existing Liens Schedule
4.01(q)     Part I - Real Property Part II - Management Agreements Schedule
4.01(r) - Environmental Concerns Part I - Non-compliance with Law Part II -
Storage Tanks, Asbestos, etc. Part III - Remedial Action, etc. Part IV - Site
Assessments, etc. Schedule 4.01(x) - Plans and Welfare Plans Schedule 9.16(F) -
Assignment and Acceptance Schedule       EXHIBITS           Exhibit A-1 - Form
of Revolving Credit Facility Note Exhibit A-2 - Form of Term Loan Note Exhibit B
- Form of Notice of Borrowing Exhibit C - Form of Guaranty Supplement Exhibit D
- Form of Assignment and Acceptance Exhibit E-1 - Form of Opinion of Greenberg
Traurig LLP Exhibit E-2 - Form of Opinion of Bradley Arant Boult Cummings LLP
Exhibit E-3 - Form of Opinion of Saul Ewing LLP Exhibit F - Form of Borrowing
Base Certificate Exhibit G - Form of Subsidiary Guarantor Operating Agreement

 

iv

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January __, 2013 (this
“Agreement”) among Campus Crest Communities Operating Partnership, LP, a
Delaware limited partnership (the “Borrower”), Campus Crest Communities, Inc., a
Maryland corporation (the “Parent Guarantor”), the entities listed on the
signature pages hereof as the subsidiary guarantors (together with any
Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 5.01(j) or 7.05, the “Subsidiary Guarantors” and, together with the
Parent Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), the Swing Line Bank (as hereinafter defined),
CITIBANK, N.A. (“Citibank”), as the initial issuer of Letters of Credit (as
hereinafter defined) (the “Initial Issuing Bank”), and CITIBANK, as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined).

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.         Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Acceding Lender” has the meaning specified in Section 2.17(d).

 

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

 

“Additional Guarantor” has the meaning specified in Section 7.05.

 

“Adjusted EBITDA” means (a) EBITDA for the consecutive four fiscal quarters of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, less (b) the Capital Expenditure Reserve for all Assets
for such four fiscal quarters.

 

“Adjusted Net Operating Income” means, with respect to any Borrowing Base Asset,
(a) the Net Operating Income attributable to such Borrowing Base Asset less
(b) the Capital Expenditure Reserve for such Borrowing Base Asset, less (c) the
Management Fee Adjustment for such Borrowing Base Asset, in each case for the
consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at
1615 Brett Road, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name: Agency/Medium Term Finance, Reference: Campus Crest
Revolving Credit Facility, Attention: Global Loans/Agency, or such other account
as the Administrative Agent shall specify in writing to the Lender Parties.

 

 

 

 

“Advance” means any advance of the Term Loan, a Revolving Credit Advance, a
Swing Line Advance or a Letter of Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Affiliate Ground Lease” means a Ground Lease with respect to which the ground
lessor and ground lessee are Loan Parties.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination; or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

2

 

 

“Applicable Margin” means:

 

(a)          Subject to clause (b) below, the applicable percentage per annum
set forth in the table below determined by reference to the Leverage Ratio.

 

Pricing
Level  Leverage Ratio  Applicable
Margin for
Revolving
Credit
Advances
that are Base
Rate
Advances   Applicable
Margin for
Revolving
Credit
Advances
that are
Eurodollar
Rate
Advances   Applicable
Margin for
Advances
of the Term
Loan that
are Base
Rate
Advances   Applicable
Margin for
Advances
of the Term
Loan that
are
Eurodollar
Rate
Advances  I  <45%   0.75%   1.75%   0.70%   1.70% II  ≥ 45% but < 50%   0.90% 
 1.90%   0.85%   1.85% III  ≥ 50% but < 55%   1.20%   2.20%   1.15%   2.15% IV 
≥55%   1.50%   2.50%   1.45%   2.45%

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time, and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level I as set forth in the
table above on the Closing Date, (b) no change in the Applicable Margin
resulting from the Leverage Ratio shall be effective until three Business Days
after the date on which the Administrative Agent receives (i) the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be, and (ii) a certificate of the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower demonstrating
the Leverage Ratio and (c) the Applicable Margin shall be at Pricing Level IV
for so long as the Borrower has not submitted to the Administrative Agent as and
when required under Section 5.03(b) or (c), as applicable, the information
described in clause (b) of this proviso.

 

(b)          If the Parent Guarantor obtains an Investment Grade Rating, the
Borrower may, upon written notice to the Administrative Agent, make an
irrevocable election to exclusively use the table below based on the Debt Rating
of the Parent Guarantor, and thereafter the Applicable Margin shall be
determined based on the applicable percentage per annum set forth in the table
below.

 

3

 

 

Pricing
Level  Debt Rating  Spread for
Revolving
Credit
Advances that
are Base Rate
Advances   Spread for
Revolving
Credit
Advances that
are Eurodollar
Rate Advances   Facility Fee  I  A-/A3 or better   0.000%   1.000%   0.150% II 
BBB+/Baa1   0.050%   1.050%   0.200% III  BBB/Baa2   0.225%   1.225%   0.225%
IV  BBB-/Baa3   0.450%   1.450%   0.300% V  Lower than BBB-/Baa3   0.850% 
 1.850%   0.400%

 

Pricing
Level  Debt Rating  Spread for
Advances of
the Term
Loan that are
Base Rate
Advances   Spread for
Advances of the
Term Loan that
are Eurodollar
Rate Advances  I  A-/A3 or better   0.10%   1.10% II  BBB+/Baa1   0.20%   1.20%
III  BBB/Baa2   0.40%   1.40% IV  BBB-/Baa3   0.70%   1.70% V  Lower than
BBB-/Baa3   1.20%   2.20%

 

Each change in the Applicable Margin resulting from a change in the Debt Rating
of the Parent Guarantor shall be effective for the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. Notwithstanding the above, (i) if at any
time there is a split in the Debt Ratings of the Parent Guarantor between S&P
and Moody’s, and the Debt Ratings differ by one level, then the Pricing Level
for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level I being the highest and the Debt Rating for Pricing Level V being
the lowest); (ii) if there is a split in Debt Ratings of the Parent Guarantor
between S&P and Moody’s of more than one level, then the Pricing Level that is
one level lower than the Pricing Level of the higher Debt Rating shall apply;
and (iii) if the Parent Guarantor has only one Debt Rating, such Debt Rating
shall apply. If the Parent Guarantor has made the election to use the table
above based on the Debt Rating but the Parent Guarantor thereafter fails to
maintain an Investment Grade Rating by at least one of S&P or Moody’s, then the
Applicable Margin shall be determined pursuant to the pricing and based on the
Leverage Ratio above during the period commencing on the date the Parent
Guarantor no longer has an Investment Grade Rating by at least one of S&P or
Moody’s and ending on the date the Parent Guarantor makes another election to
use the table above based on the Debt Rating.

 

4

 

 

“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lenders) by a MAI appraiser
selected by the Administrative Agent in consultation with the Borrower, and
otherwise in scope, form and substance satisfactory to the Administrative Agent.

 

“Appraised Value” means, as of any date of determination with respect to any
Borrowing Base Asset, the appraised value of such Borrowing Base Asset on an
“as-is” basis, in each case as set forth in the most recent Appraisal of such
Borrowing Base Asset delivered to the Administrative Agent on or before such
date of determination.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06(a) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

 

“Approved Manager” means with respect to any Campus Housing Asset (i) an
affiliate of the Parent Guarantor, or (ii) a nationally recognized campus
housing manager (a) with (or controlled by a Person or Persons with) at least
ten years of experience in the campus housing management industry and (b) that
is engaged pursuant to a written management agreement in form and substance
reasonably satisfactory to the Administrative Agent. The Administrative Agent
confirms that as of the Closing Date the existing manager of the Campus Housing
Assets shown on Part II of Schedule 4.01(q) hereto is satisfactory to the
Administrative Agent. For purposes of this definition, the term “control”
(including the term “controlled by”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.

 

5

 

 

“Arrangers” means, collectively, CGMI, Raymond James Bank, N.A. and Barclays
Capital, the investment banking division of Barclays Bank PLC, each as joint
lead arranger and joint book running manager.

 

“Assets” means Campus Housing Assets, Development Assets and Joint Venture
Assets.

 

“Asset Value” means, at any date of determination, (a) in the case of any Campus
Housing Asset where the related certificate of occupancy was issued twelve or
more months prior to such date of determination or any Campus Housing Asset
which was acquired twelve or more months prior to such date of determination,
(i) the Net Operating Income attributable to such Asset less the Management Fee
Adjustment for such Asset, in each case for the consecutive four fiscal quarters
most recently ended for which financial statements are required to be delivered
to the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be
divided by (ii) 7.00% for any Campus Housing Asset that is located up to one
mile from campus of a college or university that has an enrollment of greater
than 9,000 students and 7.25% for any other Campus Housing Asset (such quotient,
the “Capitalized Value”), (b) in the case of any Campus Housing Asset where the
related certificate of occupancy was issued less than twelve months prior to
such date of determination, the greater of the book value of such Campus Housing
Asset as determined in accordance with GAAP (but excluding any deduction for
accumulated depreciation on such Campus Housing Asset) and the Capitalized Value
of such Campus Housing Asset, provided, that from and after the date when such
Campus Housing Asset is first valued using the Capitalized Value, then such
Campus Housing Asset may no longer be valued using the book value, (c) in the
case of any Development Asset, the book value of such Development Asset as
determined in accordance with GAAP (but excluding any deduction for accumulated
depreciation on such Development Asset) and (d) in the case of any Campus
Housing Asset which was acquired fewer than twelve months prior to such date of
determination, the greater of the acquisition cost and the Capitalized Value of
such Campus Housing Agent, provided, that from and after the date when such
Campus Housing Asset is first valued using the Capitalized Value, then such
Campus Housing Asset may no longer be valued using the acquisition cost. In the
case of any Joint Venture Asset, the Asset Value shall equal the JV Pro Rata
Share of the Asset Value of such Joint Venture Asset as determined in accordance
with the applicable methodology described in clauses (a) through (d) above, had
such Joint Venture Asset been a Campus Housing Asset for purposes of this
Agreement.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

6

 

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b) ½ of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurodollar Rate plus 1% per annum.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“BBA Proposal Package” means, with respect to any Proposed Borrowing Base Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent and in sufficient copies for each Lender:

 

(a)          a description of such Asset in detail satisfactory to the
Administrative Agent,

 

(b)          a projected cash flow analysis of such Asset prepared in a form
reasonably acceptable to the Administrative Agent,

 

(c)          other than with respect to Development Assets, a statement of
operating expenses for such Asset for the immediately preceding 36 consecutive
calendar months (or, if not in operation for 36 consecutive calendar months, the
total period of operations),

 

(d)          an operating expense and capital expenditures budget for such Asset
for the next succeeding 12 consecutive months,

 

(e)          other than with respect to Development Assets, a current rent roll,
and

 

(f)          if such Asset is then the subject of an acquisition transaction, a
copy of the purchase agreement with respect thereto and a schedule of the
proposed sources and uses of funds for such transaction.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Citibank, N.A. at its office at 640 Fifth Avenue, New York, NY
10019, ABA No. 021000089, Account No. 9983251791 or such other account as the
Borrower shall specify in writing to the Administrative Agent.

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances or advances of the Term Loan of the same Type made by the applicable
Lenders or a Swing Line Borrowing.

 

7

 

 

“Borrowing Base Assets” means (a) those Campus Housing Assets and Development
Assets for which the applicable conditions (as may be determined by the
Administrative Agent in its sole discretion) in Section 3.01 and, if applicable,
Section 5.01(k) have been satisfied and as the Administrative Agent and the
Required Lenders, in their sole discretion, shall have elected to treat as
Borrowing Base Assets for purposes of this Agreement, and (b) the Campus Housing
Assets listed on Schedule II hereto on the Closing Date; provided, however,
that, unless otherwise agreed in writing by the Required Lenders, if any
Borrowing Base Asset shall at any time fail to satisfy the Borrowing Base
Conditions, such Borrowing Base Asset shall be excluded from the definition of
“Borrowing Base Assets” commencing on and after the date of such failure;
provided, further, that for purposes of the calculation of the Facility
Available Amount, commencing on and after the date a certificate of occupancy is
issued with respect to a Development Asset, such Asset shall no longer be
treated as a Development Asset and shall be treated as a Campus Housing Asset.

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit F hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.

 

“Borrowing Base Conditions” means, with respect to any Proposed Borrowing Base
Asset, that such Proposed Borrowing Base Asset:

 

(a)          is a Campus Housing Asset or a Development Asset located in one of
the 48 contiguous states of the United States of America or the District of
Columbia;

 

(b)          is wholly-owned directly or indirectly by the Borrower either in
fee simple absolute or subject to a Qualifying Ground Lease;

 

(c)          with respect to a Campus Housing Asset only, is fully operating and
not under significant development or redevelopment;

 

(d)          is free of all material title defects, environmental or other
material matters (including a casualty event or condemnation) and, with respect
to a Campus Housing Asset only, is free of all material structural defects or
architectural deficiencies, in each case, that could reasonably be expected to
have a material adverse effect on the value, use or ability to sell or refinance
such Asset;

 

(e)          with respect to a Development Asset only, is being or will be
developed pursuant to plans and specifications that comply in all material
respects with all applicable laws (including zoning and other land use laws);

 

(f)          is operated by an Approved Manager or any other property manager
approved by the Administrative Agent;

 

(g)          is not subject to mezzanine Debt financing;

 

(h)          is not, and no interest of the Borrower or any of its Subsidiaries
therein is, subject to any Lien (other than Permitted Liens) or any Negative
Pledge;

 

8

 

 

(i)          is 100% owned by a Loan Party that is a single-purpose Subsidiary
of the Borrower and (1) none of the Borrower’s or the Parent Guarantor’s direct
or indirect Equity Interests in such Subsidiary is subject to any Lien (other
than Permitted Liens) or any Negative Pledge and (2) (x) on or prior to the date
such Asset is added as a Borrowing Base Asset, such Subsidiary shall have become
a Guarantor hereunder, and (y) the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (i) to create Liens on such Asset and on the
Equity Interests in such Subsidiary as security for Debt of the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Asset; and

 

(j)          is owned by a Subsidiary Guarantor that shall have complied with
the Subsidiary Guarantor Requirements.

 

“Borrowing Base Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Borrowing Base Assets that are Campus Housing Assets to (b) the payments
that would be required to be made over a twelve month period on an assumed Debt
in an aggregate principal amount equal to the Facility Exposure at such date,
assuming a thirty year amortization schedule, level payments of interest and
applying an interest rate equal to the greater of (i) 6.00% per annum and
(ii) the rate per annum at such date for 10-year United States Treasury
Securities plus the Applicable Margin in respect of Eurodollar Rate Advances.

 

“Borrowing Base Value” means, with respect to any Borrowing Base Asset that is a
Campus Housing Asset, an amount equal to 60% of the Appraised Value of such
Borrowing Base Asset.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Campus Housing Asset” means Real Property that operates or is intended to be
operated as student housing, but excluding any Joint Venture Asset.

 

“Capital Expenditure Reserve” means, with respect to any Campus Housing Asset at
any date of determination, $125 times the number of beds comprising such Asset.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capitalized Value” has the meaning specified in the definition of Asset Value.

 

“Cash” means coin or currency of the United States of America or immediately
available federal funds, including such funds delivered by wire transfer.

 

9

 

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in U.S.
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Administrative Agent, the Issuing Bank and the Swing Line
Bank (and “Cash Collateralization” has a corresponding meaning).

 

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender Party or a member of the Federal Reserve System, issues (or the parent
of which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an aggregate amount of not more than $50,000,000 per issuer outstanding at
any time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CGMI” means Citigroup Global Markets Inc.

 

“Change of Control” means the occurrence of any of the following:

 

(a)          any Person or two or more Persons acting in concert shall have
acquired and shall continue to have following the date hereof beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Parent Guarantor (or other securities convertible
into such Voting Interests) representing 35% or more of the combined voting
power of all Voting Interests of the Parent Guarantor; or

 

(b)          there is a change in the composition of the Parent Guarantor’s
Board of Directors over a period of 24 consecutive months (or less) such that a
majority of Board members (rounded up to the nearest whole number) ceases, by
reason of one or more proxy contests for the election of Board members, to be
comprised of individuals who either (i) have been Board members continuously
since the beginning of such period or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board; or

 

10

 

 

(c)          any Person or two or more Persons acting in concert shall have
acquired and shall continue to have following the date hereof, by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation will result in its or their acquisition of the power to direct,
directly or indirectly, the management or policies of the Parent Guarantor; or

 

(d)          the Parent Guarantor ceases to be (i) the indirect legal and
beneficial owner of all of the general partnership interests in the Borrower,
(ii) the direct legal and beneficial owner of all of the membership interests in
Campus Crest Communities GP, LLC or (iii) the direct or indirect legal and
beneficial owner of not less than 75% of the limited partnership interests in
the Borrower; or

 

(e)          Campus Crest Communities GP, LLC ceases to be the general partner
of the Borrower; or

 

(f)          the Parent Guarantor or Campus Crest Communities GP, LLC shall
create, incur, assume or suffer to exist any Lien on the Equity Interests in
Campus Crest Communities GP, LLC or the Borrower owned by it; or

 

(g)          the Borrower ceases to be the direct or indirect legal and
beneficial owner of all of the Equity Interests in each direct and indirect
Subsidiary that owns or leases a Borrowing Base Asset.

 

“Citibank” has the meaning specified in the recital of the parties to this
Agreement.

 

“Closing Date” means the date hereof or such other date as may be agreed upon by
the Borrower and the Administrative Agent.

 

“Commitment” means a Revolving Credit Commitment, a Term Loan Commitment, a
Swing Line Commitment or a Letter of Credit Commitment.

 

“Commitment Date” has the meaning specified in Section 2.17(b).

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Conditional Approval Notice” has the meaning specified in Section 5.01(k).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

11

 

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

“Current Party” has the meaning specified in Section 9.07(k).

 

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
in such Person or any other Person (other than Preferred Interests that are
issued by any Loan Party or Subsidiary thereof and classified as either equity
or minority interests pursuant to GAAP) or any warrants, rights or options to
acquire such Equity Interests, (h) all Obligations of such Person in respect of
Hedge Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations; provided, however, that in the case
of the Parent Guarantor and its Subsidiaries, “Debt” shall also include, without
duplication, the JV Pro Rata Share of Debt for each Joint Venture.

 

12

 

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of “Fixed Charge Coverage
Ratio”, in the case of any acquisition or disposition of any direct or indirect
interest in any Asset (including through the acquisition or disposition of
Equity Interests) by the Parent Guarantor or any of its Subsidiaries during the
consecutive four fiscal quarters of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt for
Borrowed Money” (a) shall include, in the case of an acquisition, any Debt for
Borrowed Money directly relating to such Asset existing immediately following
such acquisition computed as if such indebtedness also existed for the portion
of such period that such Asset was not owned by the Parent Guarantor or such
Subsidiary, and (b) shall exclude, in the case of a disposition, for such period
any Debt for Borrowed Money to which such Asset was subject to the extent such
Debt for Borrowed Money was repaid or otherwise terminated upon the disposition
of such Asset.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of a Person’s senior unsecured long-term debt. The Debt
Rating in effect at any date is the Debt Rating that is in effect at the close
of business on such date.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

13

 

 

“Defaulting Lender” means at any time, subject to Section 2.18(f), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to the
Issuing Bank in respect of a Letter of Credit Advance, make a payment to the
Swing Line Bank in respect of a Swing Line Advance or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent, the Borrower, the Issuing
Bank or the Swing Line Bank in writing, or has stated publicly, that it does not
intend to comply with its funding obligations hereunder, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), (iii) any Lender
that has, for three or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (iv) any Lender
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company, provided that in each case,
neither the reallocation of funding obligations provided for in Section 2.18(b)
as a result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (iv) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.18(f)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Bank, the
Swing Line Bank and the Lenders.

 

“Deliverables” means, with respect to any Proposed Borrowing Base Asset, the
following items, each in form and substance satisfactory to the Administrative
Agent (unless otherwise specified) and in sufficient copies for each Lender:

 

(i)          A certificate of the Chief Financial Officer (or other Responsible
Officer) of the Borrower, dated the date of the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset, confirming that (A) the Proposed
Borrowing Base Asset satisfies all Borrowing Base Conditions, (B) no Default or
Event of Default has occurred or is continuing, and the addition of such
Proposed Borrowing Base Asset as a Borrowing Base Asset shall not cause or
result in a Default or Event of Default, (C) the representations and warranties
contained in the Loan Documents are true and correct in all material respects
(or, if qualified as to materiality, in all respects) on and as of such date
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date), and (D) the Loan Parties are in compliance with the covenants
contained in Section 5.04 (both immediately before and on a pro forma basis
immediately after the addition of such Proposed Borrowing Base Property as a
Borrowing Base Asset), together with supporting information demonstrating such
compliance;

 

(ii)         A Borrowing Base Certificate demonstrating that the Facility
Available Amount (calculated on a pro forma basis after giving effect to the
addition of such Proposed Borrowing Base Asset as a Borrowing Base Asset and to
any Advances made at the time thereof) will be greater than or equal to the
Facility Exposure;

 

14

 

 

(iii)        each of the following items, together with the items set forth in
Sections 3.01(a)(ii), (iv), (v), (vi), (vii), (viii), (x) and (xii) and, to the
extent applicable, 5.01(j), mutatis mutandis, in each case in respect of such
Proposed Borrowing Base Asset or the Loan Party or proposed Loan Party which
owns such Proposed Borrowing Base Asset:

 

(A)         a fully paid American Land Title Association owner’s title insurance
policy in form and substance, reasonably acceptable to the Administrative Agent,

 

(B)         an American Land Title Association/American Congress on Surveying
and Mapping form as-built survey for which all necessary fees have been paid,
certified by a land surveyor duly registered and licensed in the State in which
the property described in such survey is located and reasonably acceptable to
the Administrative Agent,

 

(C)         soils, seismic, environmental and other similar reports as to the
Proposed Borrowing Base Asset as may be reasonably required by the
Administrative Agent, in form and substance and from professional firms
reasonably acceptable to the Administrative Agent,

 

(D)         with respect to any Proposed Borrowing Base Asset subject to a
Qualifying Ground Lease, a certified copy of such Qualifying Ground Lease and
all amendments thereto, along with (1) a memorandum of lease in recordable form
(if not previously recorded) with respect to such leasehold interest, executed
and acknowledged by the owner of the affected Real Property, as lessor, or
(2) evidence that the applicable lease with respect to such leasehold interest
or memorandum thereof has been recorded in all places necessary or desirable, in
the Administrative Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest or (3) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Administrative Agent,

 

(E)         a zoning report for the Proposed Borrowing Base Asset issued by
Planning and Zoning Resources Corp. or another professional firm reasonably
acceptable to the Administrative Agent, in form and substance reasonably
acceptable to the Administrative Agent,

 

(F)         with respect to any Development Asset only, a proposal package
(including a capture rate analysis and a construction budget) with the
respective construction timeline,

 

15

 

 

(G)         evidence satisfactory to the Administrative Agent that the
organizational documents for the applicable owner or lessee, as applicable, of
such Proposed Borrowing Base Asset shall have complied with the Subsidiary
Guarantor Requirements, and

 

(H)         such other due diligence information the Administrative Agent
reasonably may deem necessary or desirable;

 

(iv)        An Appraisal of such Proposed Borrowing Base Asset;

 

(v)         Reports supplementing Schedules II, 4.01(b), 4.01(q) and 4.01(r)
hereto, including descriptions of such changes in the information included in
such Schedules as may be necessary for such Schedules to be accurate and
complete, certified as correct and complete by a Responsible Officer of the
Borrower, provided that for purposes of the definition of the term Borrowing
Base Assets, the supplement to Schedule II shall become effective only upon
(A) delivery of all Deliverables and approval thereof by the Administrative
Agent, and (B) approval of the Proposed Borrowing Base Asset as a Borrowing Base
Asset pursuant to the definition of “Borrowing Base Assets”; and

 

(vi)        Such other approvals, opinions or documents as any Lender Party
through the Administrative Agent may reasonably request.

 

“Development Assets” means all Real Property acquired for development into
Campus Housing Assets that, in accordance with GAAP, would be classified as
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries. Each Development Asset shall continue to be classified as a
Development Asset hereunder until a certificate of occupancy has been issued
with respect to the applicable Real Property and Borrower shall have delivered
to Administrative Agent notice of such issuance, following which such Real
Property shall be classified as a Campus Housing Asset hereunder.

 

“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum, without duplication, of all dividends
paid by the Parent Guarantor on account of any common stock or preferred stock
of Parent Guarantor, except dividends payable solely in additional Equity
Interests of the same class, to (b) Funds From Operations, in each case for the
four consecutive fiscal quarters of the Parent Guarantor most recently ended
(or, in the case of the first, second or third fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, one, two
or three consecutive fiscal quarters, respectively).

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

16

 

 

“EBITDA” means, at any date of determination, the sum of the following items, in
each case for the four consecutive fiscal quarters of the Parent Guarantor most
recently ended: (a) the sum of (i) net income (or net loss) (excluding gains (or
losses) from extraordinary, infrequent, and unusual items), (ii) interest
expense, (iii) income tax expense, (iv) depreciation expense, (v) amortization
expense, and (vi) to the extent subtracted in computing net income,
non-recurring items of the Parent Guarantor and its Subsidiaries determined on a
Consolidated basis and in accordance with GAAP for such four fiscal quarter
period, less, to the extent not already deducted, all rentals payable under
leases of real or personal (or mixed) property, in each case, of or by the
Parent Guarantor and its Subsidiaries for the consecutive four fiscal quarters
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, plus (b) with respect to each Joint Venture, the JV Pro
Rata Share of the sum of (i) net income (or net loss) (excluding gains (or
losses) from extraordinary and unusual items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
and (vi) to the extent subtracted in computing net income of such Joint Venture,
non-recurring items, in each case of such Joint Venture determined on a
Consolidated basis and in accordance with GAAP for such four fiscal quarter
period, less, to the extent not already deducted, all rentals payable under
leases of real or personal (or mixed) property, in each case, of or by the
Parent Guarantor and its Subsidiaries for the consecutive four fiscal quarters
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
such four fiscal quarter period, EBITDA will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entire four fiscal quarter period) generated during the
portion of such four fiscal quarter period that such Asset was not owned by the
Parent Guarantor or such Subsidiary, and (2) in the case of a disposition, by
subtracting therefrom an amount equal to the actual EBITDA generated by the
Asset so disposed of during such four fiscal quarter period.

 

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

 

17

 

 

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility and
the Term Loan Facility, (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) if at the time an assignment is effected pursuant to Section 9.07
a Default has occurred and is continuing, then any of (A) a commercial bank
organized under the laws of the United States, or any State thereof,
respectively, and having total assets in excess of $500,000,000; (B) a savings
and loan association or savings bank organized under the laws of the United
States or any State thereof, and having total assets in excess of $500,000,000;
(C) a commercial bank organized under the laws of any other country that is a
member of the OECD or has concluded special lending arrangements with the
International Monetary Fund associated with its General Arrangements to Borrow,
or a political subdivision of any such country, and having total assets in
excess of $500,000,000, so long as such bank is acting through a branch or
agency located in the United States; (D) the central bank of any country that is
a member of the OECD; or (E) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having total assets
in excess of $500,000,000; or (iv) any other Person approved by the
Administrative Agent, and, unless a Default has occurred and is continuing at
the time any assignment is effected pursuant to Section 9.07, approved by the
Borrower, each such approval not to be unreasonably withheld or delayed, and
(b) with respect to the Letter of Credit Facility, a Person of the type
described under subclause (iii)(A) or (C) of this definition that is approved by
the Administrative Agent and, unless a Default has occurred and is continuing at
the time any assignment is effected pursuant to Section 9.07, approved by the
Borrower, each such approval not to be unreasonably withheld or delayed;
provided, however, that neither any Loan Party nor any Affiliate of a Loan Party
shall qualify as an Eligible Assignee under this definition; and provided
further that if Borrower does not disapprove a potential Eligible Assignee in
writing within five (5) Business Days after such request for approval, then
Borrower’s approval hereunder shall be deemed given.

 

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“E013224” has the meaning specified in Section 4.01(aa).

 

18

 

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

19

 

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the British Bankers Association
London interbank offered rate for deposits in U.S. Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period, or, if for any reason such
rate is not available, the average (rounded upward, if necessary, to the nearest
1/100 of 1%, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of the
Reference Bank in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period (or, if such Reference Bank shall not have such a
Eurodollar Rate Advance, $1,000,000) and for a period equal to such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of August 17, 2011 among Borrower, the guarantors named
therein, the institutions from time to time party thereto as Lender Parties and
Citibank, N.A., as the Swing Line Bank, the initial issuer of letters of credit
and the administrative agent.

 

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
on the date hereof (but excluding the Debt evidenced by the Existing Credit
Agreement).

 

“Existing Obligation” means the “Obligations” outstanding under the Existing
Credit Agreement.

 

20

 

 

“Exit Purchase Price” has the meaning specified in Section 9.16(F).

 

“Excluded Recourse Properties” means the Real Property listed on Schedule III
hereto on the Closing Date.

 

“Extension Date” has the meaning specified in Section 2.16.

 

“Extension Fee” has the meaning specified in Section 2.08(e).

 

“Facility” means each of the Revolving Credit Facility, the Term Loan Facility,
the Swing Line Facility or the Letter of Credit Facility, and “Facilities” means
all of such individual Facilities collectively.

 

“Facility Available Amount” means, at any date of determination, the maximum
total amount available under the Facilities, which shall at all times be the
lesser of (a) the aggregate of all Revolving Credit Commitments and Term Loan
Commitments (as such amounts may be increased pursuant to Section 2.17) and (b)
the sum of (i) the lesser of (x) the Total Borrowing Base Value as of such date
and (y) the amount that would result in a Borrowing Base Debt Service Coverage
Ratio equal to 1.50:1.00 plus (ii) the sum of the amounts calculated by
reference to each individual Development Asset that is a Borrowing Base Asset
which amount is equal to 50% of the lesser of (1) the book value of such
Development Asset as determined in accordance with GAAP (but excluding any
deduction for accumulated depreciation on such Development Asset) and (2) the
Appraised Value of such Development Asset; provided, however, that (I) the
portion of the Facility Available Amount attributable to Development Assets
pursuant to clause (ii) above shall not exceed 15% of the total Facility
Available Amount (and if the portion of the Facility Available Amount
attributable to Development Assets would at any time exceed 15% of the total
Facility Available Amount, then the Facility Available Amount at such time shall
be deemed to be reduced to the extent necessary to eliminate such excess), (II)
development costs incurred and included in the book value of any such
Development Asset may not exceed 110% of the development cost budget for such
Development Asset (and if the development costs would at any time exceed 110% of
the total development cost budget for such Development Asset, then the Facility
Available Amount at such time shall be deemed to be reduced to the extent
necessary to eliminate such excess) and (III) in the event a Development Asset
remains a Borrowing Base Asset as a Development Asset (and not as a Campus
Housing Asset) for more than 18 months, then commencing on and after the date on
which such Development Asset has been a Borrowing Base Asset for 18 months, the
portion of the Facility Available Amount attributable to such Development Asset
shall be zero (unless it has qualified as a Borrowing Base Asset that is a
Campus Housing Asset).

 

“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances, plus (b) the amount (not less than zero)
equal to the Available Amount under all outstanding Letters of Credit less all
amounts then on deposit in the L/C Cash Collateral Account, plus (c) all
Obligations of the Loan Parties in respect of Guaranteed Hedge Agreements,
valued at the Agreement Value thereof.

 

21

 

 

“Facility Fee” has the meaning specified in Section 2.08(b).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter dated as of November 9, 2012 among Borrower,
Parent Guarantor, the Subsidiary Guarantors and CGMI, as the same may be amended
from time to time.

 

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest (but excluding capitalized interest with respect to construction
financing of Real Property prior to the issuance of the related certificate of
occupancy)) payable on, and amortization of debt discount in respect of, all
Debt for Borrowed Money plus (ii) scheduled amortization of principal amounts of
all Debt for Borrowed Money payable (excluding maturities) plus (iii) cash
dividends payable on any Preferred Interests.

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Funds From Operations” means, with respect to the Parent Guarantor, net income
(computed in accordance with GAAP), excluding gains (or losses) from sales of
property and extraordinary and unusual items, plus depreciation and
amortization, and after adjustments for unconsolidated Joint Ventures, plus
pre-development costs. Adjustments for unconsolidated Joint Ventures will be
calculated to reflect funds from operations on the same basis.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP or such contested item is bonded over in accordance with statutory lien
bonding procedures and (c) the failure to pay or comply with such contested item
during the period of such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

22

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Ground Lease” means each Affiliate Ground Lease and any other Qualifying Ground
Lease with respect to a Proposed Borrowing Base Asset that becomes a Borrowing
Base Asset, and “Ground Leases” means each Affiliate Ground Lease and the such
other ground leases, collectively. As of the Closing Date, all Ground Leases are
as set forth on Schedule IV.

 

“Ground Lease Payments” means all ground rents, square footage rents and
percentage rents and any other payments or rents owing under a Ground Lease.

 

“Ground Lessor” means the ground lessor under a Qualifying Ground Lease.

 

“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank, as such instrument may be amended, modified, renewed, restated, replaced
or extended from time to time.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

 

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05.

 

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement; provided, however, that so
long as any Lender is a Defaulting Lender, such Lender will not be a Hedge Bank
with respect to any Hedge Agreement entered into while such Lender was a
Defaulting Lender.

 

23

 

 

“Increase” has the meaning specified in Section 2.17(a), and the term
“Increases” means all such individual Increases collectively.

 

“Increase Date” has the meaning specified in Section 2.17(a).

 

“Increasing Facility” has the meaning specified in Section 2.17(e).

 

“Increasing Lender” has the meaning specified in Section 2.17(b).

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Information” has the meaning specified in Section 9.10.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Initial Maturity Date” means January 8, 2017.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to Section 2.07(c) and in conformity with the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower may
select; provided, however, that:

 

(a)          the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the applicable Maturity Date;

 

(b)          Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

24

 

 

(c)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that if such extension would cause the last day of such Interest Period to occur
in the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(d)          whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Debt or the assets comprising a division
or business unit or a substantial part or all of the business of any Person, any
capital contribution to any Person or any other direct or indirect investment in
any Person, including, without limitation, any acquisition by way of a merger or
consolidation and any arrangement pursuant to which the investor incurs Debt of
the types referred to in clause (i) or (j) of the definition of “Debt” in
respect of any Person, and (b) the purchase or other acquisition of any real
property.

 

“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or a
Debt Rating of Baa3 or better from Moody’s.

 

“Issuing Bank” means the Initial Issuing Bank and any other Revolving Credit
Lender approved as an Issuing Bank by the Administrative Agent and the Borrower
and any Eligible Assignee to which a Letter of Credit Commitment hereunder has
been assigned pursuant to Section 9.07 so long as each such Revolving Credit
Lender or each such Eligible Assignee expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register) for so long as such Initial Issuing Bank,
Revolving Credit Lender or Eligible Assignee, as the case may be, shall have a
Letter of Credit Commitment.

 

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

 

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

 

25

 

 

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.

 

“L/C Cash Collateral Account” means an account of the Borrower to be maintained
with the Administrative Agent, in the name of the Administrative Agent and under
the sole control and dominion of the Administrative Agent and subject to the
terms of this Agreement.

 

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

 

“L/C Maturity Date Exposure” means the Available Amount under any Letter of
Credit with an expiration date later than 30 days before the Maturity Date.

 

“Lender Default” has the meaning specified in Section 9.07(k).

 

“Lender Insolvency Event” means that (i) the Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.

 

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

26

 

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $15,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(b).

 

“Leverage Ratio” means, at any date of determination, the ratio of Total Debt
(but excluding, in all cases, any Contingent Obligations associated with the
Excluded Recourse Properties) to Total Asset Value as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement and (f) each
Guaranteed Hedge Agreement, together with all other agreements, certificates or
other documents now or hereafter evidencing, guarantying or otherwise executed
in connection with this Agreement and/or the Facilities, in each case, as
amended.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Management Agreements” means (a) the Management Agreements for the Borrowing
Base Assets set forth on Part II of Schedule 4.01(q) hereto (as amended or
supplemented from time to time in accordance with the provisions hereof), and
(b) any Management Agreement in respect of a Borrowing Base Asset entered into
in compliance with Section 5.01(p).

 

27

 

 

“Management Fee Adjustment” means, with respect to any Asset for any fiscal
period, the greater of (i) an amount equal to 4.0% of the total revenues
generated from the operation of such Asset for such fiscal period and (ii) all
actual management fees payable in respect of such Asset during such fiscal
period.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower or the Borrower and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower and
its Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document, (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party, or (d) the value of use of or ability to sell
or refinance any Borrowing Base Asset.

 

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $5,000,000 or more per annum or as
to which the breach, non-performance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Material Adverse Effect.
Without limitation of the foregoing, the Management Agreements shall be deemed
to comprise Material Contracts hereunder.

 

“Material Debt” means (a) Recourse Debt of Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$10,000,000 or more, either individually or in the aggregate or (b) any other
Debt of any Loan Party or any Subsidiary of a Loan Party that is outstanding in
a principal amount (or, in the case of any Hedge Agreement, an Agreement Value)
of $25,000,000 or more, either individually or in the aggregate; in each case
(i) whether or not the primary obligation of the applicable obligor,
(ii) whether the subject of one or more separate debt instruments or agreements,
and (iii) exclusive of Debt outstanding under this Agreement. For the avoidance
of doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.

 

“Material Litigation” has the meaning specified in Section 3.01(f).

 

“Maturity Date” shall mean (a) with respect to the Revolving Credit Facility,
the earliest to occur of (i) the Initial Maturity Date, as such date may be
extended in accordance with Section 2.16, (ii) the date of termination of all of
the Revolving Credit Commitments by the Borrower pursuant to Section 2.05 or
(iii) the date of termination of all of the Revolving Credit Commitments, the
Swing Line Commitment and the Letter of Credit Commitments pursuant to
Section 6.01, and (b) with respect to the Term Loan Facility, the earliest to
occur of (i) the Initial Maturity Date, as such date may be extended in
accordance with Section 2.16, (ii) the date of termination of all of the Term
Loan Commitments by the Borrower pursuant to Section 2.05 which will occur
concurrently with the payment in full of the Term Loan, and (iii) the date of
termination of the Term Loan Commitments pursuant to Section 6.01.

 

28

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person.

 

“Net Operating Income” means, with respect to any Borrowing Base Asset that is a
Campus Housing Asset for any applicable measurement period, (a) the total rental
and other revenue from the operation of such Borrowing Base Asset for such
period, minus (b) all expenses and other proper charges incurred in connection
with the operation and maintenance of such Borrowing Base Asset for such period
(including, without limitation, management fees, repairs, real estate and
chattel taxes, bad debt expenses and all rentals payable under leases of real or
personal (or mixed) property, in each case, with respect to such Borrowing Base
Asset for such period), but before payment or provision for debt service
charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP and in each case for
consecutive four fiscal quarters of the Parent Guarantor most recently ended.
Notwithstanding the foregoing, with respect to any Borrowing Base Asset as to
which the certificate of occupancy was issued less than twelve months prior to
the applicable date of determination, Net Operating Income shall be calculated
based upon the annualized Net Operating Income for all trailing months of
operations until there have been twelve months of operations, at which time the
Net Operating Income thereafter shall be calculated based upon the trailing
twelve months of operations (i.e. if there are two months of operations, then
Net Operating Income will be calculated based on trailing two months annualized;
if there are six months of operations, then Net Operating Income will be
calculated based on trailing six months annualized, etc.).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

29

 

 

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, voluntary or involuntary bankruptcy filings, violation of loan
document prohibitions against transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded by lenders
from exculpation provisions and/or included in separate indemnification and/or
guaranty agreements in non-recourse financings of real estate.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of (a) if such Lender is a Revolving Credit
Lender, Exhibit A-1 hereto evidencing the aggregate indebtedness of the Borrower
to such Revolving Credit Lender resulting from the Revolving Credit Advances,
Swing Line Advances and Letter of Credit Advances made by such Lender or (b) if
such Lender is a Term Loan Lender, Exhibit A-2 hereto evidencing the aggregate
indebtedness of the Borrower to such Term Loan Lender resulting from the
advances in respect of the Term Loan made by such Lender, in each case as such
instrument may be amended, modified, renewed, restated, replaced or extended
from time to time.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(b).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

30

 

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“OFAC” has the meaning specified in Section 4.01(aa).

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Participant” has the meaning specified in Section 2.03(c)(i).

 

“Patriot Act” has the meaning specified in Section 9.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(except as expressly permitted under this definition of “Permitted Liens”):

 

(a)          Liens for taxes, assessments and governmental charges or levies the
payment of which is not, at the time, required by Section 5.01(b);

 

(b)          statutory Liens of banks and rights of set off and other Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations, in each case, that (i) are not overdue for a
period of more than 30 days and (ii) individually or together with all other
Permitted Liens outstanding on any date of determination do not materially
adversely affect the use of the property to which they relate unless, in the
case of (i) or (ii) above, such Liens are the subject of a Good Faith Contest;

 

(c)          pledges or deposits to secure obligations under workers’
compensation or unemployment laws or similar legislation or to secure public or
statutory obligations, other than any Lien imposed under ERISA that would
constitute an Event of Default under Section 6.01(k);

 

31

 

 

(d)          easements, zoning restrictions, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use or value
of such property for its present purposes;

 

(e)          Tenancy Leases;

 

(f)          Liens incurred or deposits made in the ordinary course of business
to secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the collateral on
account thereof;

 

(g)          any attachment or judgment Lien not constituting an Event of
Default and not with respect to any portion of any Borrowing Base Asset;

 

(h)          Liens of landlords, lessors and sublessors of real property for
amounts not yet due and payable and such Person’s ownership interest in such
real property to the extent constituting a Lien; or

 

(i)          all Liens noted on the land surveys and title insurance policies
delivered to the Administrative Agent prior to the Closing Date with respect to
the Borrowing Base Assets, other than Liens securing Debt for Borrowed Money.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Post Petition Interest” has the meaning specified in Section 7.07(b).

 

“Potential Assignment Event Date” has the meaning specified in Section 9.01(b).

 

“Potential Assignor Lender” has the meaning specified in Section 9.01(b).

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Prohibited Person” has the meaning specified in Section 4.01(aa).

 

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

 

32

 

 

“Proposed Borrowing Base Asset” has the meaning specified in Section 5.01(k).

 

“Proposed Increase” has the meaning specified in Section 2.17(b).

 

“Pro Rata Share” of (a) any amount related to the Revolving Credit Facility
means, with respect to any Revolving Credit Lender at any time, the product of
such amount times a fraction the numerator of which is the amount of such
Revolving Credit Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Revolving Credit Lender’s Revolving Credit Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Revolving Credit Facility at such time (or, if the Revolving Credit Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the Revolving
Credit Facility as in effect immediately prior to such termination), or (b) any
amount related to the Term Loan Facility means, with respect to any Term Loan
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Term Loan Lender’s Term Loan Commitment at such time
(or, if the Term Loan Commitments shall have been terminated pursuant to
Section 6.01 or expired, such Term Loan Lender’s Facility Exposure with respect
to the Term Loan) and the denominator of which is the Term Loan Facility at such
time (or, if the Term Loan Commitments shall have been terminated pursuant to
Section 6.01 or expired, the aggregate Facility Exposure with respect to the
Term Loan).

 

“Purchasing Lender” has the meaning specified in Section 2.17(e).

 

“Qualifying Ground Lease” means a ground lease of Real Property as to which no
default has occurred and is continuing containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension options
that are subject to terms or conditions not yet agreed upon and specified in
such ground lease or an amendment thereto, other than a condition that the
lessee not be in default under such ground lease) of 30 years or more from the
Closing Date; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of a
leasehold estate demised pursuant to a ground lease.

 

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property in which such Person has an interest now or
hereafter located on or used in connection with such land and improvements, and
all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by such Person.

 

33

 

 

“Recourse Debt” means Debt for which the Borrower or any of its Subsidiaries has
personal or recourse liability in whole or in part, exclusive of any such Debt
for which such personal or recourse liability is limited to obligations under
Customary Carve-Out Agreements.

 

“Reference Bank” means Citibank, N.A.

 

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, (i) do not
provide for any Lien on any Borrowing Base Assets, and (ii) are not otherwise
prohibited by the Loan Documents and (b) the principal amount of such Debt shall
not exceed the original principal amount of the Debt (as such Debt may have been
increased from time to time) being extended, refunded or refinanced plus the
amount of any applicable premium and expenses.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

 

“Replacement Lender” has the meaning specified in Section 9.01(b).

 

“Required Lenders” means, at any time, two or more Lenders (if more than one
Lender) owed or holding greater than 50.00% of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time, (b) the aggregate
Available Amount of all Letters of Credit outstanding at such time and (c) the
aggregate Unused Revolving Credit Commitments at such time, provided that no
Defaulting Lender shall be included in the calculation of whether the Required
Lenders shall have approved an action or undertaking. For purposes of this
definition, the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank and
the Available Amount of each Letter of Credit shall be considered to be owed to
the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

 

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

 

34

 

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Commitment” means, (a) with respect to any Revolving Credit
Lender at any time, the amount set forth opposite such Revolving Credit Lender’s
name on Schedule I hereto under the caption “Revolving Credit Commitment” or
(b) if such Revolving Credit Lender has entered into one or more Assignment and
Acceptances, set forth for such Revolving Credit Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Revolving Credit Lender’s “Revolving Credit Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

 

“Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Revolving Credit Advances.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” shall mean, at any time, a Lender that holds a
Revolving Credit Commitment.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Secured Debt Ratio” means, at any date of determination, the ratio, expressed
as a percentage, of (a) all secured Debt of the Borrower and the Guarantors
(which Debt in the case of any Joint Venture only, shall equal the JV Pro Rata
Share of such Debt) to (b) Total Asset Value, in each case as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

 

“Secured Recourse Debt Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) all Debt for which the Borrower and the
Guarantors have personal or recourse liability in whole or in part (exclusive of
any such Debt for which such personal or recourse liability is limited to
obligations under Customary Carve-Out Agreements), plus, without duplication,
Contingent Obligations of the Borrower and the Guarantors, but excluding, in all
cases, any such Debt and Contingent Obligations associated with the Excluded
Recourse Properties to (b) Total Asset Value, in each case as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c) as the case may be.

 

35

 

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Selling Lender” has the meaning specified in Section 2.17(e).

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“SPE Provisions” has the meaning specified in the definition of Subsidiary
Guarantor Requirements.

 

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

 

“Subordinated Obligations” has the meaning specified in Section 7.07.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

36

 

 

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

 

“Subsidiary Guarantor Requirements” means the obligation of each Subsidiary
Guarantor to adopt an operating agreement or limited partnership agreement, as
applicable, substantially in the form attached as Exhibit G hereto, which
operating agreement or limited partnership agreement, as applicable, must at all
times include the provisions set forth in Section 9(c) thereof (the “SPE
Provisions”) as such provisions are modified solely for the purposes of
conforming to the defined terms in the applicable operating agreement or limited
partnership agreement, as applicable; provided, however, that nothing in this
Agreement shall require any Subsidiary Guarantor party to the Existing Credit
Agreement to amend or modify its operating agreement or limited partnership
agreement, as applicable, to comply with the SPE Provisions.

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

 

“Swing Line Bank” means Citibank, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

 

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(c), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

 

“Swing Line Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Swing Line Advances.

 

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).

 

37

 

 

“Term Loan” means one or more term loans to the Borrower from the Term Loan
Lenders in the original principal amount of $50,000,000, as such amount may be
increased from time to time in accordance with Section 2.17.

 

“Term Loan Commitment” means, (a) with respect to any Term Loan Lender at any
time, the amount set forth opposite such Term Loan Lender’s name on Schedule I
hereto under the caption “Term Loan Commitment” or (b) if such Term Loan Lender
has entered into one or more Assignment and Acceptances, set forth for such Term
Loan Lender in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Term Loan Lender’s “Term Loan Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.06.

 

“Term Loan Facility” means, at any time, the aggregate amount of the Term Loan
Lenders’ Term Loan Commitments at such time.

 

“Term Loan Lender” shall mean, at any time, a Lender that holds a Term Loan
Commitment (or, if the Term Loan Commitments shall have been terminated or
expired, a Lender that holds any portion of the Term Loan).

 

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, (c) the date of the addition of
any Proposed Borrowing Base Asset as a Borrowing Base Asset pursuant to
Section 5.01(k), (d) the effective date of any merger permitted under
Section 5.02(d), (e) the effective date of any Transfer permitted under
Section 5.02(e)(ii)(C), (f) with respect to an extension of the Maturity Date
pursuant to Section 2.16, the date of delivery of financial statements of the
Borrower thereunder, and (g) the date of the proposed removal of a Borrowing
Base Asset as a Borrowing Base Asset.

 

“Total Asset Value” means, at any date of determination, the sum of the Asset
Values for all Assets at such date plus unrestricted Cash and Cash Equivalents.

 

“Total Borrowing Base Value” means, at any date of determination, the sum of the
Borrowing Base Values of all Borrowing Base Assets that are Campus Housing
Assets.

 

“Total Debt” means, at any date of determination, all Debt of the Parent
Guarantor and its Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Guarantor for which financial statements are required to
be delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the
case may be.

 

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such inventory.

 

“Transfer” has the meaning specified in Section 5.02(e)(i).

 

38

 

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unused Fee” has the meaning specified in Section 2.08(a).

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any date of determination, (a) such Revolving Credit Lender’s
Revolving Credit Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Advances, Swing Line Advances and
Letter of Credit Advances, in each case made by such Revolving Credit Lender (in
its capacity as a Revolving Credit Lender) and outstanding at such time plus
(ii) such Revolving Credit Lender’s Pro Rata Share of (A) the aggregate
Available Amount of all Letters of Credit outstanding at such time, (B) the
aggregate principal amount of all Letter of Credit Advances made by the Issuing
Banks pursuant to Section 2.03(c) and outstanding at such time and (C) the
aggregate principal amount of all Swing Line Advances made by the Swing Line
Bank pursuant to Section 2.01(c) and outstanding at such time.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02.         Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03.         Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles as in effect from time to time consistent with those
applied in the preparation of the financial statements referred to in
Section 4.01(g) (“GAAP”); provided, that, if Borrower notifies Administrative
Agent that Borrower or any Loan Party requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if
Administrative Agent notifies Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

39

 

 

Article II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

SECTION 2.01.         The Advances and the Letters of Credit. (a) The Revolving
Credit Advances. Each Revolving Credit Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, a “Revolving Credit
Advance”) to the Borrower from time to time on any Business Day during the
period from the date hereof until the Maturity Date in an amount for each such
Advance not to exceed such Revolving Credit Lender’s Unused Revolving Credit
Commitment at such time. Each Borrowing of Revolving Credit Advances shall be in
an aggregate amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and shall consist of Revolving Credit Advances made simultaneously by
the Revolving Credit Lenders ratably according to their Revolving Credit
Commitments. Within the limits of each Revolving Credit Lender’s Unused
Revolving Credit Commitment in effect from time to time and prior to the
Maturity Date, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

 

(b)          Letters of Credit. Each Issuing Bank severally agrees, on the terms
and conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit (the “Letters of
Credit”), for the account of the Borrower from time to time on any Business Day
during the period from the date hereof until 30 days before the Maturity Date in
an aggregate Available Amount (i) for all Letters of Credit not to exceed at any
time the Letter of Credit Facility at such time, (ii) for all Letters of Credit
issued by such Issuing Bank not to exceed such Issuing Bank’s Letter of Credit
Commitment at such time, and (iii) for each such Letter of Credit not to exceed
the Unused Revolving Credit Commitments of the Revolving Credit Lenders at such
time. No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than the earlier of
30 days before the Maturity Date (provided such Letter of Credit may have an
expiration date after the date that is 30 days before the Maturity Date, but not
after the Maturity Date, so long as such Letter of Credit obligates the Borrower
to Cash Collateralize such Letter of Credit in accordance with Section 2.03(e))
and (A) in the case of a Standby Letter of Credit one year after the date of
issuance thereof, but may by its terms be renewable annually upon notice (a
“Notice of Renewal”) given to the Issuing Bank that issued such Standby Letter
of Credit and the Administrative Agent on or prior to any date for notice of
renewal set forth in such Letter of Credit but in any event at least three
Business Days prior to the date of the proposed renewal of such Standby Letter
of Credit and upon fulfillment of the applicable conditions set forth in
Article III unless such Issuing Bank has notified the Borrower (with a copy to
the Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least 30 Business Days prior
to the date of automatic renewal of its election not to renew such Standby
Letter of Credit (a “Notice of Termination”) and (B) in the case of a Trade
Letter of Credit, 180 days after the date of issuance thereof; provided,
however, that the terms of each Standby Letter of Credit that is automatically
renewable annually shall (x) require the Issuing Bank that issued such Standby
Letter of Credit to give the beneficiary named in such Standby Letter of Credit
notice of any Notice of Termination, (y) permit such beneficiary, upon receipt
of such notice, to draw under such Standby Letter of Credit prior to the date
such Standby Letter of Credit otherwise would have been automatically renewed
and (z) not permit the expiration date (after giving effect to any renewal) of
such Standby Letter of Credit in any event to be extended to a date later than
30 days before the Maturity Date (provided such Letter of Credit may have an
expiration date after the date that is 30 days before the Maturity Date, but not
after the Maturity Date, so long as such Letter of Credit obligates the Borrower
to Cash Collateralize such Letter of Credit in accordance with Section 2.03(e)).
If either a Notice of Renewal is not given by the Borrower or a Notice of
Termination is given by the relevant Issuing Bank pursuant to the immediately
preceding sentence, such Standby Letter of Credit shall expire on the date on
which it otherwise would have been automatically renewed; provided, however,
that even in the absence of receipt of a Notice of Renewal the relevant Issuing
Bank may in its discretion, unless instructed to the contrary by the
Administrative Agent or the Borrower, deem that a Notice of Renewal had been
timely delivered and in such case, a Notice of Renewal shall be deemed to have
been so delivered for all purposes under this Agreement. Within the limits of
the Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b). Notwithstanding the foregoing, the
expiration date of any Letter of Credit may occur after the Maturity Date;
provided, that the Administrative Agent and the Issuing Bank, each acting in its
sole discretion, has approved in writing such expiration date (which approval
may be conditioned on such terms and conditions (including the Cash
Collateralization of such Letter of Credit) as Administrative Agent and the
Issuing Bank, each acting in its sole discretion, may determine).

 

40

 

 

(c)          Swing Line Advances. The Borrower may request the Swing Line Bank
to make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the date hereof until the Maturity Date
(i) in an aggregate amount not to exceed at any time outstanding $30,000,000
(the “Swing Line Facility”) and (ii) in an amount for each such Swing Line
Borrowing not to exceed the aggregate of the Unused Revolving Credit Commitments
of the Revolving Credit Lenders at such time. No Swing Line Advance shall be
used for the purpose of funding the payment of principal of any other Swing Line
Advance. Each Swing Line Borrowing shall be in an amount of $250,000 or an
integral multiple of $250,000 in excess thereof and shall be made as a Base Rate
Advance. Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, the Borrower may borrow under this
Section 2.01(c), repay pursuant to Section 2.04(b) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(c).

 

(d)          Term Loan. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations and warranties set forth herein, each
Term Loan Lender severally agrees to fund to the Borrower an amount equal to its
Pro Rata Share of the Term Loan on the Effective Date. Subject to the terms and
conditions of this Agreement, the Term Loan shall be funded to the Borrower on
the Effective Date as a single Advance. The Borrower shall not have the right to
reborrow any portion of the Term Loan that is repaid or prepaid.

 

41

 

 

SECTION 2.02.         Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing (other than a Swing Line Borrowing) shall be made
on notice, given not later than 12:00 Noon (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or not later than 12:00 Noon
(New York City time) on the date one Business Day prior to the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telex or telecopier. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telex or telecopier or e-mail, in each case in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 2:00 P.M. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders. After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by the Swing Line Bank or any Issuing Bank, as the case may be,
and by any other Lender and outstanding on the date of such Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to the
Swing Line Bank or such Issuing Bank, as the case may be, and such other Lenders
for repayment of such Swing Line Advances and Letter of Credit Advances.

 

(b)          Each Swing Line Borrowing shall be made on notice, given not later
than 12:00 Noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed immediately in writing or by telecopier or
e-mail, in each case in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) amount of such Borrowing
and (iii) maturity of such Borrowing (which maturity shall be no later than the
earlier of (A) the fifteenth day after the requested date of such Borrowing and
(B) the Maturity Date). The Swing Line Bank shall, before 1:00 P.M. (New York
City time) on the date of such Swing Line Borrowing, make the amount thereof
available to the Administrative Agent at the Administrative Agent’s Account, in
same day funds. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account. Upon written demand by the Swing Line Bank, with a copy
of such demand to the Administrative Agent, each other Revolving Credit Lender
shall purchase from the Swing Line Bank, and the Swing Line Bank shall sell and
assign to each such other Revolving Credit Lender, such other Revolving Credit
Lender’s Pro Rata Share of such outstanding Swing Line Advance as of the date of
such demand, by making available for the account of its Applicable Lending
Office to the Administrative Agent for the account of the Swing Line Bank, by
deposit to the Administrative Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Swing Line
Advance to be purchased by such Revolving Credit Lender. The Borrower hereby
agrees to each such sale and assignment. Each Revolving Credit Lender agrees to
purchase its Pro Rata Share of an outstanding Swing Line Advance on (i) the
Business Day on which demand therefor is made by the Swing Line Bank, provided
that notice of such demand is given not later than 12:00 Noon (New York City
time) on such Business Day or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. Upon any such
assignment by the Swing Line Bank to any other Revolving Credit Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Revolving Credit Lender that the Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Loan Documents or any Loan Party. If and to the extent
that any Revolving Credit Lender shall not have so made the amount of such Swing
Line Advance available to the Administrative Agent, such Revolving Credit Lender
agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by the
Swing Line Bank until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate. If such Revolving Credit Lender shall pay to the
Administrative Agent such amount for the account of the Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Revolving Credit Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

 

42

 

 

(c)          Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing if the aggregate amount of such
Borrowing is less than $1,000,000 or if the obligation of the Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than eight
separate Interest Periods in effect hereunder at any time.

 

(d)          Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

 

43

 

 

(e)          Unless the Administrative Agent shall have received notice from a
Lender prior to (x) the date of any Borrowing consisting of Eurodollar Rate
Advances or (y) 2:00 P.M. (New York City time) on the date of any Borrowing
consisting of Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes.

 

(f)          The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

SECTION 2.03.         Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telex, telecopier or e mail or by means of the Approved Electronic Platform.
Each such notice of issuance of a Letter of Credit (a “Notice of Issuance”)
shall be by telephone, confirmed immediately in writing, telex, telecopier or
e-mail, in each case specifying therein the requested (i) date of such issuance
(which shall be a Business Day), (ii) Available Amount of such Letter of Credit,
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its sole
discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 9.02 or as otherwise agreed with
the Borrower in connection with such issuance. In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

 

(b)          Letter of Credit Reports. Each Issuing Bank shall furnish (i) to
each Revolving Credit Lender and the Borrower on the first Business Day of each
month a written report summarizing issuance and expiration dates of Letters of
Credit issued by such Issuing Bank during the preceding month and drawings
during such month under all Letters of Credit issued by such Issuing Bank and
(ii) to the Administrative Agent and each Revolving Credit Lender and the
Borrower on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank.

 

44

 

 

(c)          Letter of Credit Participations; Drawing and Reimbursement.
(i)  Immediately upon the issuance by the Issuing Bank of any Letter of Credit,
the Issuing Bank shall be deemed to have sold and transferred to each Revolving
Credit Lender, and each Revolving Credit Lender (in its capacity under this
Section 2.03(c), a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation in such Letter of
Credit, to the extent of such Participant’s Pro Rata Share of the Available
Amount of such Letter of Credit, each drawing or payment made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Credit Commitments or the Revolving Credit Lenders’ respective Pro
Rata Shares pursuant to Section 9.07, it is hereby agreed that, with respect to
all outstanding Letters of Credit and unpaid drawings relating thereto, there
shall be an automatic adjustment to the participations pursuant to this
Section 2.03(c) to reflect the new Pro Rata Shares of the assignor and assignee
Revolving Credit Lenders, as the case may be.

 

(ii)         In determining whether to pay under any Letter of Credit, the
Issuing Bank shall not have any obligation with respect to the other Revolving
Credit Lenders other than to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and that they appear
to substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit issued by it shall not create for the
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Revolving Credit Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
the Issuing Bank (as determined by a court of competent jurisdiction in a final
non-appealable judgment).

 

(iii)        The payment by any Issuing Bank of a draft drawn under any Letter
of Credit shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate Advance,
in the amount of such draft. In the event that the Issuing Bank makes any
payment under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to the Issuing Bank pursuant to Section 2.04(c),
the Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Issuing Bank the amount of such Participant’s Pro Rata Share of such
unreimbursed payment in U.S. dollars and in same day funds. Upon such
notification by the Administrative Agent to any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share of
an outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by the Issuing Bank which made such Advance, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If such Revolving Credit Lender
shall pay to the Administrative Agent such amount for the account of such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Letter of Credit Advance made by such Revolving Credit Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Letter of Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day. If and to the extent that any
Revolving Credit Lender shall not have so made the amount of such Letter of
Credit Advance available to the Administrative Agent, such Revolving Credit
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by such
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable.

 

45

 

 

(iv)        Whenever the Issuing Bank receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (iii) above, the Issuing Bank shall pay to the Administrative
Agent for the account of each such Participant that has paid its Pro Rata Share
thereof, in same day funds, an amount equal to such Participant’s share (based
upon the proportionate aggregate amount originally funded by such Participant to
the aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

 

(d)          Failure to Make Letter of Credit Advances. The failure of any
Revolving Credit Lender to make the Letter of Credit Advance to be made by it on
the date specified in Section 2.03(c) shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make its Letter of Credit Advance
on such date, but no Revolving Credit Lender shall be responsible for the
failure of any other Revolving Credit Lender to make the Letter of Credit
Advance to be made by such other Revolving Credit Lender on such date.

 

(e)          Cash Collateral.

 

(i)          If the expiration date of any Letter of Credit would be later than
30 days before the Maturity Date, then, any such Letter of Credit shall
expressly provide, as a condition to the Issuing Bank’s issuance of such Letter
of Credit, that Borrower shall be required, commencing on the date that is 30
days before the Maturity Date and at all times thereafter, to Cash Collateralize
such Letter of Credit by delivering to Administrative Agent Cash Collateral in
an amount sufficient to cover all L/C Maturity Date Exposure. Borrower shall
comply with the terms and conditions of any such Letter of Credit requiring Cash
Collateralization.

 

(ii)         All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at the Administrative Agent. The Borrower hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent and the Issuing Bank, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.03(e). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable L/C
Maturity Date Exposure and other obligations secured thereby, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

46

 

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.03(e) in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
Available Amount of such Letters of Credit and other obligations for which the
Cash Collateral was so provided, prior to any other application of such property
as may be provided for herein.

 

(iv)        Cash Collateral (or the appropriate portion thereof) provided to
reduce L/C Maturity Date Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable L/C Maturity Date
Exposure or other obligations giving rise thereto or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that the Person providing Cash Collateral and the Issuing
Bank may agree that Cash Collateral shall not be released but instead held to
support future anticipated L/C Maturity Date Exposure or other obligations.

 

SECTION 2.04.         Repayment of Advances. (a) Revolving Credit Advances and
Term Loan. The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Maturity Date the aggregate outstanding principal
amount of the Revolving Credit Advances and Term Loan then outstanding.

 

(b)          Swing Line Advances. The Borrower shall repay to the Administrative
Agent for the account of (i) the Swing Line Bank and (ii) each other Revolving
Credit Lender that has made a Swing Line Advance by purchase from the Swing Line
Bank pursuant to Section 2.02(b), the outstanding principal amount of each Swing
Line Advance made by each of them on the earlier of the maturity date specified
in the applicable Notice of Swing Line Borrowing (which maturity shall be no
later than the fifteenth day after the requested date of such Swing Line
Borrowing) and the Maturity Date.

 

(c)          Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the same day
on which such Advance was made the outstanding principal amount of each Letter
of Credit Advance made by each of them.

 

(ii)         The Obligations of the Borrower under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument relating to any Letter of
Credit (and the obligations of each Revolving Credit Lender to reimburse the
Issuing Bank with respect thereto) shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances:

 

(A)         any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

47

 

 

(B)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(C)         the existence of any claim, set off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D)         any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(E)         payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

 

(F)         any release or amendment or waiver of or consent to departure from
the Guaranties or any other guarantee, for all or any of the Obligations of the
Borrower in respect of the L/C Related Documents; or

 

(G)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other Loan Party.

 

SECTION 2.05.         Termination or Reduction of the Commitments. (a) Optional.
The Borrower may, upon at least three Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Swing Line Facility, the Letter of Credit Facility and the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate amount of $1,000,000 (or, in the case of
the Swing Line Facility, $250,000) or an integral multiple of $250,000 in excess
thereof and (ii) shall be made ratably among the Revolving Credit Lenders in
accordance with their Commitments with respect to such Facility.

 

(b)          Mandatory. (i) The Letter of Credit Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Facility exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.

 

(ii)         The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

 

48

 

 

(iii)        Upon the funding of the Term Loan and from time to time thereafter
upon each repayment or prepayment of any portion of the Term Loan, the aggregate
Term Loan Commitments of the Term Loan Lenders shall be automatically and
permanently reduced, on a pro rata basis, by an amount equal to the amount by
which the aggregate Term Loan Commitments immediately prior to such reduction
exceed the aggregate unpaid principal amount of the Term Loan outstanding after
giving effect to such repayment or prepayment of the Term Loan.

 

SECTION 2.06.         Prepayments. (a) Optional. The Borrower may, upon same day
notice in the case of Base Rate Advances and two Business Days’ notice in the
case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $250,000 in excess thereof or, if less,
the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 9.04(c).

 

(b)          Mandatory. (i) The Borrower shall, on each Business Day, prepay an
aggregate principal amount of the Term Loan, the Revolving Credit Advances
comprising part of the same Borrowings, the Swing Line Advances and the Letter
of Credit Advances in an amount sufficient to cause (A) the Facility Exposure
not to exceed the Revolving Credit Facility and the Term Loan Facility on such
Business Day, (B) the Leverage Ratio not to exceed the applicable maximum
Leverage Ratio set forth in Section 5.04(a)(i) on such Business Day, and (C) the
Facility Exposure not to exceed the Facility Available Amount as set forth in
Section 5.04(b)(i) on such Business Day. If all Advances have been prepaid and
are not sufficient to cause Borrower to comply with each of (A), (B), and (C),
the Borrower shall make a deposit in the L/C Cash Collateral Account in an
amount sufficient to do the same.

 

(ii)         The Borrower shall, on each Business Day, pay to the Administrative
Agent for deposit in the L/C Cash Collateral Account an amount sufficient to
cause the aggregate amount on deposit in the L/C Cash Collateral Account to
equal the amount by which the aggregate Available Amount of all Letters of
Credit then outstanding exceeds the Letter of Credit Facility on such Business
Day. To the extent the funds on deposit in the L/C Cash Collateral Account shall
at any time exceed the total amount required to be deposited therein pursuant to
the terms of this Agreement, the Administrative Agent shall, promptly upon
request by the Borrower and provided that no Default or Event of Default shall
then have occurred or be continuing or would result therefrom, return such
excess amount to the Borrower.

 

49

 

 

(iii)        Prepayments of the Facilities made pursuant to clauses (i) and (ii)
above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full, fourth deposited in
the L/C Cash Collateral Account to Cash Collateralize 100% of the Available
Amount of the Letters of Credit then outstanding and fifth applied to prepay the
Term Loan then outstanding until the Term Loan is paid in full. Upon the drawing
of any Letter of Credit for which funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the relevant
Issuing Bank or Revolving Credit Lenders, as applicable.

 

(iv)        All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.

 

SECTION 2.07.         Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(i)          Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in respect of
Base Rate Advances in effect from time to time, payable in arrears quarterly on
the last day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.

 

(ii)         Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

 

(b)          Default Interest. Upon the occurrence and during the continuance of
any Event of Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.

 

50

 





 

(c)            Notice of Interest Period and Interest Rate. Each continuation of
a Eurodollar Rate Advance shall be made upon the Borrower’s irrevocable notice
received by the Administrative Agent, which may be given by telephone, including
a specification of the duration of the Interest Period with respect thereto.
Each such notice must be received by the Administrative Agent not later than
12:00 Noon (New York City time) three Business Days prior to the first day of
the subsequent Interest Period for the continuation of such Eurodollar Rate
Advance. Each telephonic notice by the Borrower pursuant to this Section 2.07(c)
must be confirmed promptly by delivery to the Administrative Agent of a written
notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt of a Notice of Borrowing pursuant to
Section 2.02(a), a notice of Conversion pursuant to Section 2.09, a notice of
continuation of a Eurodollar Rate Advance pursuant to this subsection (c) or a
notice of selection of an Interest Period pursuant to the definition of
“Interest Period”, the Administrative Agent shall give notice to the Borrower
and each Lender of the applicable Interest Period and the applicable interest
rate determined by the Administrative Agent for purposes of clause (a)(i) or
(a)(ii) above, and the applicable rate, if any, furnished by each Reference Bank
for the purpose of determining the applicable interest rate under clause (a)(ii)
above.

 

(d)            Interest Rate Determination. (i) The Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate. If the Reference Bank shall not furnish such
timely information to the Administrative Agent for the purpose of determining
any such interest rate, the Administrative Agent shall determine such interest
rate on the basis of timely information obtained by the Administrative Agent in
its sole reasonable discretion.

 

(ii)           If the Reuters Screen LIBOR01 Page (or a successor page) is
unavailable and the Administrative Agent is unable to determine the Eurodollar
Rate for any Eurodollar Rate Advances,

 

(A)         the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

 

(B)         each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(C)         the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

51

 

 

SECTION 2.08.         Fees. (a) Unused Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders an unused
commitment fee (the “Unused Fee”), from the date hereof in the case of each
Initial Lender that is a Revolving Credit Lender and from the effective date
specified in the Assignment and Acceptance or the Accession Agreement, as the
case may be, pursuant to which it became a Revolving Credit Lender in the case
of each other Revolving Credit Lender until the Maturity Date in respect of the
Revolving Credit Facility, payable in arrears quarterly on the last day of each
March, June, September and December, commencing March 31, 2013, and on the
Maturity Date in respect of the Revolving Credit Facility. The Unused Fee
payable for the account of each Revolving Credit Lender shall be calculated for
each period for which the Unused Fee is payable on the average daily Unused
Revolving Credit Commitment of such Revolving Credit Lender during such period
at the rate of either (i) at any time the average daily Unused Revolving Credit
Commitment equals or exceeds 50.00% of the sum of the Revolving Credit Lenders’
Revolving Credit Commitments, 0.30% per annum or (ii) at any time the average
daily Unused Revolving Credit Commitment is less than 50.00% of the sum of the
Revolving Credit Lenders’ Revolving Credit Commitments, 0.25% per annum;
provided, that notwithstanding the foregoing or anything in this Agreement to
the contrary, during any period of time within which the Parent Guarantor
receives and maintains an Investment Grade Rating, no Unused Fee shall be
payable by the Borrower to the Administrative Agent for the account of the
Revolving Credit Lenders.

 

(b)          Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of the Lenders a facility fee (the “Facility Fee”) from the date
hereof in the case of each Initial Lender and from the effective date specified
in the Assignment and Acceptance or the Accession Agreement, as the case may be,
pursuant to which it became a Lender in the case of each other Lender until the
Maturity Date, payable in arrears quarterly on the last day of each March, June,
September and December, commencing March 31, 2013, and on the Maturity Date. The
Facility Fee payable for the account of each Revolving Credit Lender shall be
calculated for each period for which the Facility Fee is payable on the average
daily Revolving Credit Commitment of such Revolving Credit Lender during such
period at the applicable rate set forth in the first table appearing in clause
(b) of the definition of Applicable Margin, regardless of usage; provided, that
notwithstanding the foregoing or anything in this Agreement to the contrary,
during any period of time within which the Parent Guarantor does not have an
Investment Grade Rating and the Unused Fee applies, no Facility Fee shall be
payable by the Borrower to the Administrative Agent for the account of the
Revolving Credit Lenders.

 

(c)          Letter of Credit Fees, Etc. (i) The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears, (a) quarterly on the last day of each March,
June, September and December commencing March 31, 2013, (b) on the earliest to
occur of the full drawing, expiration, termination or cancellation of any Letter
of Credit, and (c) on the Maturity Date in respect of the Revolving Credit
Facility, on such Revolving Credit Lender’s Pro Rata Share of the average daily
aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time for the applicable period at the rate per annum
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time.

 

52

 

 

(ii)         The Borrower shall pay to each Issuing Bank, for its own account,
(A) a fronting fee for each Letter of Credit issued by such Issuing Bank in an
amount equal to 0.100% of the Available Amount of such Letter of Credit on the
date of issuance of such Letter of Credit, payable on such date and (B) such
other commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.

 

(d)          Other Fees. The Borrower shall pay to each of the Administrative
Agent and Arranger for its own account the fees, in the amounts and on the
dates, set forth in the Fee Letter and such other fees as may from time to time
be agreed between the Borrower and Agent or Arranger.

 

(e)          Extension Fee. The Borrower shall pay to the Administrative Agent
the following extension fees (each, an “Extension Fee”): (i) in connection with
the extension of the Revolving Credit Facility, a Facility extension fee, for
the account of each Revolving Credit Lender, in an amount equal to 0.20% of such
Revolving Credit Lender’s Revolving Credit Commitment then outstanding (whether
funded or unfunded) and (ii) in connection with each extension of the Term Loan
Facility, a Facility extension fee, for the account of each Term Loan Lender in
an amount equal to 0.20% of such Term Loan Lender’s Pro Rata Share of the then
outstanding Term Loan after accounting for any prepayments of the Term Loan made
simultaneously with such extension.

 

(f)          Defaulting Lender. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees accruing during such period pursuant to Section
2.08 (without prejudice to the rights of the Non-Defaulting Lenders in respect
of such fees), provided that (a) to the extent that all or a portion of the
Letter of Credit Exposure or the Swing Line Exposure of such Defaulting Lender
is reallocated to the Non-Defaulting Lenders pursuant to Section 2.18(b), such
fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (b) to the extent
that all or any portion of such Letter of Credit Exposure or Swing Line Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank and the Swing Line Bank, as applicable (and the
pro rata payment provisions of Section 2.11(f) will automatically be deemed
adjusted to reflect the provisions of this Section).

 

SECTION 2.09.         Conversion of Advances. (a) Optional. The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
12:00 Noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

53

 

 

(b)          Mandatory. (a)  On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(i)          If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

 

(ii)         Upon the occurrence and during the continuance of any Event of
Default, (y) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(z) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

 

SECTION 2.10.         Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (y) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (z) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.
Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted, implemented or issued, and
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
successor or similar authority) shall be deemed an introduction or change of the
type referred to in subclause (i) of this Section 2.10(a).

 

54

 

 

(b)          If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder or
to the issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

 

(c)          If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.

 

(d)          Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

55

 

 

SECTION 2.11.         Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.13), not
later than 12:00 Noon (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Acceding Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.17 and upon
the Administrative Agent’s receipt of such Lender’s Accession Agreement and
recording of information contained therein in the Register, from and after the
applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to such Acceding Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

 

(b)          The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party any amount
so due.

 

(c)          All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

56

 

 

(d)          Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

(f)          Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Agents and the Lender Parties under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:

 

(i)          first, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Administrative Agent under or
in respect of this Agreement and the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such fees, indemnification
payments, costs and expenses owing to the Administrative Agent on such date;

 

(ii)         second, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Issuing Banks
(solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Banks on such date;

 

(iii)        third, to the payment of all of the indemnification payments, costs
and expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

 

57

 

 

(iv)        fourth, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lender Parties under Sections 2.10
and 2.12 on such date, ratably based upon the respective aggregate amounts
thereof owing to the Administrative Agent and the Lender Parties on such date;

 

(v)         fifth, to the payment of all of the fees that are due and payable to
the Lenders under Section 2.08(a), (b), (c)(i), (d) and (e) on such date,
ratably based upon the respective aggregate Commitments of the Lenders under the
Facilities on such date;

 

(vi)        sixth, to the payment of all of the accrued and unpaid interest on
the Obligations of the Borrower under or in respect of the Loan Documents (other
than Guaranteed Hedge Agreements) that is due and payable to the Administrative
Agent and the Lender Parties under Section 2.07(b) on such date, ratably based
upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;

 

(vii)       seventh, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

 

(viii)      eighth, to the payment of any other accrued and unpaid interest
comprising Obligations that is due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

 

(ix)         ninth, to the payment of the principal amount of all of the
outstanding Advances that are due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal and reimbursement obligations owing to the
Administrative Agent and the Lender Parties on such date, and to deposit into
the L/C Cash Collateral Account any contingent reimbursement obligations in
respect of outstanding Letters of Credit to the extent required by Section 6.02;
and

 

(x)          tenth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Lender Parties on
such date.

 

58

 

 

SECTION 2.12.         Taxes. (a) Any and all payments by any Loan Party to or
for the account of any Lender Party or the Administrative Agent hereunder or
under any other Loan Document shall be made, in accordance with Section 2.11 or
the applicable provisions of such other Loan Document, if any, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and the Administrative Agent, taxes
that are imposed on its overall net income by the United States and taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or the Administrative Agent, as the case may be, is organized or
any political subdivision thereof and, in the case of each Lender Party, taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under any other Loan Document being hereinafter
referred to as “Taxes”). If any Loan Party shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document to any Lender Party or the Administrative Agent, and unless such
requirement arises from the failure of a Lender to furnish the documentation
described in Section 2.12(e), (i) the sum payable by such Loan Party shall be
increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make all such deductions and (iii) such Loan Party shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

(b)          In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).

 

(c)          The Loan Parties shall indemnify each Lender Party and the
Administrative Agent for and hold them harmless against the full amount of Taxes
and Other Taxes, and for the full amount of taxes of any kind imposed or
asserted by any jurisdiction on amounts payable by the Loan Parties under this
Section 2.12, imposed on or paid by such Lender Party or the Administrative
Agent (as the case may be) and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender Party or
the Administrative Agent (as the case may be) makes written demand therefor.

 

(d)          Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such receipt is issued therefor, or other
evidence of payment thereof reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (d) and (e) of this Section 2.12, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

 

59

 

 

(e)          Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any other Loan Document. If the forms
provided by a Lender Party at the time such Lender Party first becomes a party
to this Agreement indicate a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information. Upon the request of the Borrower, any Lender that is a United
States person and is not an exempt recipient for U.S. backup withholding
purposes shall deliver to the Borrower two copies of Internal Revenue Service
form W-9 (or any successor form).

 

(f)          For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form or other document originally was required to be provided or if such form
or other document otherwise is not required under subsection (e) above), such
Lender Party shall not be entitled to indemnification under subsection (a) or
(c) of this Section 2.12 with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender Party become
subject to Taxes because of its failure to deliver a form or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Taxes.

 

(g)          Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.12 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.

 

60

 

 

(h)          In the event that an additional payment is made under
Section 2.12(a) or (c) for the account of any Lender Party and such Lender
Party, in its sole discretion, determines that it has finally and irrevocably
received or been granted a credit against or release or remission for, or
repayment of, any tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such payment, such
Lender Party shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the applicable Loan Party such amount as such Lender Party
shall, in its sole discretion, have determined to be attributable to such
deduction or withholding and which will leave such Lender Party (after such
payment) in no worse position than it would have been in if the applicable Loan
Party had not been required to make such deduction or withholding. Nothing
herein contained shall interfere with the right of a Lender Party to arrange its
tax affairs in whatever manner it thinks fit nor oblige any Lender Party to
claim any tax credit or to disclose any information relating to its affairs or
any computations in respect thereof, and no Loan Party shall be entitled to
review the tax records of any Lender Party or the Administrative Agent, or
require any Lender Party to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

 

SECTION 2.13.         Sharing of Payments, Etc. Subject to the provisions of
Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

 

61

 

 

SECTION 2.14.         Use of Proceeds. The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit) solely for (i) general
corporate purposes of the Borrower and its Subsidiaries, (ii) the development of
new, and the renovation and expansion of existing, Campus Housing Assets and the
acquisition of such other assets and the making of such other Investments as are
permitted by this Agreement, (iii) the acquisition of land and/or improvements
for the sole purpose of converting such properties into Campus Housing Assets,
(iv) the repayment in full (or refinancing) of existing mortgage loans affecting
Borrowing Base Assets, (v) the payment of fees and expenses related to the
Facilities and the other transactions contemplated by the Loan Documents.

 

SECTION 2.15.         Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note, in substantially the form of Exhibit A-1 or
Exhibit A-2 hereto, payable to the order of such Lender Party in a principal
amount equal to the Revolving Credit Commitment or Term Loan Commitment of such
Lender Party. All references to Notes in the Loan Documents shall mean Notes, if
any, to the extent issued hereunder. To the extent no Note has been issued to a
Lender Party, this Agreement shall be deemed to comprise conclusive evidence for
all purposes of the indebtedness resulting from the Advances and extensions of
credit hereunder.

 

(b)          The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

 

62

 

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

SECTION 2.16.         Extension of Maturity Date. At least 30 days but not more
than 60 days prior to the Initial Maturity Date, the Borrower, by written notice
to the Administrative Agent, may request, with respect to all Facilities then
outstanding, a single one-year extension of the Maturity Date. The
Administrative Agent shall promptly notify each Lender of such request and the
Maturity Date in effect at such time with respect to all then outstanding
Facilities shall, effective as at the Initial Maturity Date (the “Extension
Date”), be extended for an additional one year period, provided that (i) the
Administrative Agent shall have received not later than 30 days prior to the
Initial Maturity Date a new Appraisal of each Borrowing Base Asset, (ii) the
Borrower shall have paid the Extension Fees as described in Section 2.08(e) and
(iii) on the Extension Date the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender Party a
certificate signed by a Responsible Officer of the Borrower, dated the Extension
Date, stating that: (a) the representations and warranties contained in
Section 4.01 are true and correct in all material respects on and as of the
Extension Date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), and (b) no Default or Event of Default has occurred
and is continuing or would result from such extension. In the event that an
extension is effected pursuant to this Section 2.16 (but subject to the
provisions of Sections 2.05, 2.06 and 6.01), the aggregate principal amount of
all Advances shall be repaid in full ratably to the Lenders on the Maturity Date
in respect of the Facilities as so extended. As of the Extension Date, any and
all references in this Agreement, the Notes, if any, or any of the other Loan
Documents to the “Maturity Date” shall refer to the Maturity Date as so
extended.

 

SECTION 2.17.         Increase in the Aggregate Commitments. (a) The Borrower
may, at any time, by written notice to the Administrative Agent, request an
increase in the aggregate amount of the Revolving Credit Commitments and/or the
Term Loan Commitments by not less than $5,000,000 (each such proposed increase,
an “Increase”) to be effective as of a date that is at least 90 days prior to
the applicable scheduled Maturity Date then in effect (the “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however,
that (i) in no event shall the aggregate amount of the Facilities at any time
exceed $600,000,000, (ii) in no event shall the aggregate amount of Increases
exceed $300,000,000, and (iii) on the date of any request by the Borrower for an
Increase and on the related Increase Date, the applicable conditions set forth
in Article III shall be satisfied.

 

63

 

 

(b)          The Administrative Agent shall promptly notify the Lenders of each
request by the Borrower for an Increase, which notice shall include (i) the
proposed amount of such requested Increase and the proposed allocation of such
amount between the Revolving Credit Facility and the Term Loan Facility,
(ii) the proposed Increase Date and (iii) the date by which Lenders wishing to
participate in the Increase must commit to an increase in the amount of their
respective Revolving Credit Commitments and/or Term Loan Commitment (the
“Commitment Date”). Each Lender that is willing to participate in such requested
Increase (each, an “Increasing Lender”) shall, in its sole discretion, give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Revolving Credit Commitment
and/or its Term Loan Commitment, as the case may be (the “Proposed Increase”).
If the Lenders in respect of any Facility notify the Administrative Agent that
they are willing to increase the amount of their respective Commitments
pertaining to such Facility by an aggregate amount that exceeds the amount of
the requested Increase for such Facility, then the requested Increase in respect
of such Facility shall be allocated to each Lender willing to participate
therein in an amount equal to such Increase multiplied by the ratio of each
Lender’s Proposed Increase to the aggregate amount of Proposed Increase to such
Facility.

 

(c)          Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Increase on any
such Commitment Date is less than the requested Increase, then the Borrower may
extend offers to one or more Eligible Assignees to participate in any portion of
the requested Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of not less than $10,000,000.

 

(d)          On each Increase Date, each Eligible Assignee that accepts an offer
to participate in a requested Increase in accordance with Section 2.17(c) (an
“Acceding Lender”), shall become a Lender party to this Agreement as of such
Increase Date and, the Revolving Credit Commitment or Term Loan Commitment, as
the case may be, of each Increasing Lender for such requested Increase shall be
so increased by such amount of its Proposed Increase (or by the amount allocated
to such Lender pursuant to the last sentence of Section 2.17(b)) on and as of
such Increase Date; provided, however, that the Administrative Agent shall have
received at or before 12:00 Noon (New York City time) on such Increase Date the
following, each dated such date:

 

(i)          an accession agreement from each Acceding Lender, if any, in form
and substance satisfactory to the Borrower and the Administrative Agent (each,
an “Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;

 

(ii)         confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment or Term Loan Commitment, as the case
may be, in a writing satisfactory to the Borrower and the Administrative Agent,
together with an amended Schedule I hereto as may be necessary for such
Schedule I to be accurate and complete, certified as correct and complete by a
Responsible Officer of the Borrower; and

 

(iii)        such certificates or other information as may be required pursuant
to Section 3.02.

 

64

 

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each
Increasing Lender and each Acceding Lender on such date.

 

(e)          On the Increase Date, to the extent the Advances then outstanding
and owed to any Lender in respect of the Facility subject to the Increase (the
“Increasing Facility”) immediately prior to the effectiveness of the Increase
shall be less than such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of the Increase) of all Advances then outstanding in
respect of the Increasing Facility and owed to all Lenders in respect of such
Increasing Facility in their capacities as such (each such Lender, including any
Acceding Lender, a “Purchasing Lender”), then such Purchasing Lender, without
executing an Assignment and Acceptance, shall be deemed to have purchased an
assignment of a pro rata portion of the Advances then outstanding in respect of
the Increasing Facility and owed to each Lender in respect of such Increasing
Facility that is not a Purchasing Lender (a “Selling Lender”) in an amount
sufficient such that following the effectiveness of all such assignments the
Advances outstanding and owed to each Lender in respect of such Increasing
Facility shall equal such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of the Increase on the Increase Date) of all
Advances then outstanding in respect of the Increasing Facility and owed to all
applicable Lenders. The Administrative Agent shall calculate the net amount to
be paid by each Purchasing Lender and received by each Selling Lender in
connection with the assignments effected hereunder on the Increase Date. Each
Purchasing Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 2:00 P.M. (New York time) on the Increase Date. The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Selling Lenders entitled to receive such payments at its
Applicable Lending Office. If in connection with the transactions described in
this Section 2.17 any Lender shall incur any losses, costs or expenses of the
type described in Section 9.04(c), then the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, costs or expenses incurred in connection
therewith.

 

SECTION 2.18.         Defaulting Lenders. (a) If a Lender becomes, and during
the period it remains, a Defaulting Lender, if any Letter of Credit or Swing
Line Advance is at the time outstanding, the Issuing Bank and the Swing Line
Bank, as the case may be, may (except, in the case of a Defaulting Lender, to
the extent the Commitments have been fully reallocated pursuant to Section
2.18(b)), by notice to the Borrower and such Defaulting Lender through the
Administrative Agent, require the Borrower to Cash Collateralize the obligations
of the Borrower to the Issuing Bank and the Swing Line Bank in respect of such
Letter of Credit or Swing Line Advance in amount at least equal to 100% of the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender to be applied pro rata in respect thereof, or to make
other arrangements satisfactory to the Administrative Agent, and to the Issuing
Bank and the Swing Line Bank, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender.

 

65

 

 

(b)          If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any outstanding
Letter of Credit Exposure and any outstanding Swing Line Exposure of such
Defaulting Lender:

 

(i)          the Letter of Credit Exposure and the Swing Line Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of each Non-Defaulting
Lender’s total Revolving Credit Exposure, total Swing Line Exposure and total
Letter of Credit Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (b)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swing Line Bank or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

 

(ii)         to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swing Line Exposure cannot be
so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent (at the direction of the Issuing Bank and/or
the Swing Line Bank, as the case may be), (a) Cash Collateralize the obligations
of the Borrower to the Issuing Bank and the Swing Line Bank in respect of such
Letter of Credit Exposure or Swing Line Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such Defaulting Lender’s Letter of Credit Exposure or Swing Line Exposure, or
(b) in the case of such Defaulting Lender’s Swing Line Exposure, prepay (subject
to clause (3) below) and/or Cash Collateralize in full the unreallocated portion
thereof, or (c) make other arrangements satisfactory to the Administrative
Agent, and to the Issuing Bank and the Swing Line Bank, as the case may be, in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and

 

(iii)        any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.18(f)) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank or the Swing Line
Bank (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Letter of Credit Advances then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.

 

66

 

 

(c)          In furtherance of the foregoing, if any Lender becomes, and during
the period it remains, a Defaulting Lender, each of the Issuing Bank and the
Swing Line Bank is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to (i) reimburse an outstanding
Letter of Credit Disbursement, (ii) repay an outstanding Swing Line Advance,
and/or (iii) Cash Collateralize the obligations of the Borrower in respect of
outstanding Letters of Credit or Swing Line Advances in an amount at least equal
to the aggregate amount of the obligations (contingent or otherwise) of such
Defaulting Lender in respect of such Letter of Credit or Swing Line Advance.

 

(d)          Anything herein to the contrary notwithstanding, if at any time the
Requisite Lenders determine that the Person serving as Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (v) of the definition thereof, the
Requisite Lenders (determined after giving effect to Section 9.01) may by notice
to the Borrower and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower, appoint a replacement Administrative Agent
hereunder. Such removal will, to the fullest extent permitted by applicable law,
be effective on the earlier of (i) the date a replacement Administrative Agent
is appointed and (ii) the date thirty (30) days after the giving of such notice
by the Requisite Lenders (regardless of whether a replacement Administrative
Agent has been appointed).

 

(e)          The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than thirty (30) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.18(b)(iii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swing Line Bank or any Lender may have against such Defaulting Lender.

 

67

 

 

(f)          If the Borrower, the Administrative Agent, the Issuing Bank and the
Swing Line Bank agree in writing, in their discretion, that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in Section
2.18(b)), such Lender will, to the extent applicable, purchase at par such
portion of outstanding Advances of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure, Letter of Credit Exposure and Swing Line Exposure
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Exposure of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

Article III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01.         Conditions Precedent to the Effectiveness of this
Agreement. The obligation of the Administrative Agent and each Lender Party to
execute and deliver this Agreement and the effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Closing Date:

 

(a)          The Administrative Agent shall have received on or before the
Closing Date the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes, as to which one original of each shall be
sufficient) in sufficient copies for each Lender Party:

 

(i)          Notes duly executed by the Borrower and payable to the order of
each applicable Lender.

 

(ii)         Completed requests for information dated a recent date, including
UCC, judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions that the Administrative Agent
may deem necessary or desirable that name any Loan Party as debtor, together
with copies of such financing statements.

 

(iii)        This Agreement, duly executed by the Loan Parties and the other
parties thereto.

 

(iv)        Certified copies of the resolutions of the Board of Directors of the
Parent Guarantor on its behalf and on behalf of each Loan Party for which it is
the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

 

68

 

 

(v)         A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner, manager or managing member (if any)
of each Loan Party, dated reasonably near the Closing Date, certifying, if and
to the extent such certification is generally available for entities of the type
of such Loan Party, (A) as to a true and correct copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner, manager or managing
member, as the case may be, and each amendment thereto on file in such
Secretary’s office, (B) that (1) such amendments are the only amendments to the
charter, certificate of limited partnership, limited liability company agreement
or other organizational document, as applicable, of such Loan Party, general
partner, manager or managing member, as the case may be, on file in such
Secretary’s office, (2) such Loan Party, general partner, manager or managing
member, as the case may be, has paid all franchise taxes to the date of such
certificate and (C) such Loan Party, general partner, manager or managing
member, as the case may be, is duly incorporated, organized or formed and in
good standing or presently subsisting under the laws of the jurisdiction of its
incorporation, organization or formation.

 

(vi)        A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party owns or leases property
or in which the conduct of its business requires it to qualify or be licensed as
a foreign corporation except where the failure to so qualify or be licensed
could not reasonably be expected to result in a Material Adverse Effect, dated
reasonably near (but prior to) the Closing Date, stating, with respect to each
such Loan Party, that such Loan Party is duly qualified and in good standing as
a foreign corporation, limited partnership or limited liability company in such
State and has filed all annual reports required to be filed to the date of such
certificate.

 

(vii)       A certificate of each Loan Party and of each general partner,
manager or managing member (if any) of each Loan Party, signed on behalf of such
Loan Party, general partner, manager or managing member, as applicable, by its
President or a Vice President and its Secretary or any Assistant Secretary (or
those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the Closing Date), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner, manager or managing
member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(vi), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner, manager or managing member, as applicable, as in effect on the
date on which the resolutions referred to in Section 3.01(a)(v) were adopted and
on the Closing Date, (C) the due incorporation, organization or formation and
good standing or valid existence of such Loan Party, general partner, manager or
managing member, as applicable, as a corporation, limited liability company or
partnership organized under the laws of the jurisdiction of its incorporation,
organization or formation and the absence of any proceeding for the dissolution
or liquidation of such Loan Party, general partner, manager or managing member,
as applicable, (D) the truth of the representations and warranties contained in
the Loan Documents and (E) the absence of any event occurring and continuing, or
resulting from the closing hereunder or the Advance made on the Closing Date,
that constitutes a Default.

 

69

 

 

(viii)      A certificate of the Secretary or an Assistant Secretary of each
Loan Party (or Responsible Officer of the general partner, manager or managing
member of any Loan Party) and of each general partner, manager or managing
member (if any) of each Loan Party certifying the names and true signatures of
the officers of such Loan Party, or of the general partner, manager or managing
member of such Loan Party, authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder.

 

(ix)         Such financial, business and other information regarding each Loan
Party and its Subsidiaries as the Lender Parties shall have requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending December 31, 2011,
interim financial statements dated the end of the most recent fiscal quarter for
which financial statements are available (or, in the event the Lender Parties’
due diligence review reveals material changes since such financial statements,
as of a later date within 45 days of the Closing Date) and financial projections
for the Parent Guarantor’s consolidated operations.

 

(x)          Evidence of insurance (which may consist of binders or certificates
of insurance) naming the Administrative Agent as loss payee and/or additional
insured, as applicable, with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is satisfactory
to the Lender Parties, including, without limitation, the insurance required by
the terms of this Agreement.

 

(xi)         An opinion of Greenberg Traurig LLP, New York counsel for the Loan
Parties, with respect to the matters (and in substantially the form) set forth
in Exhibit E-1 hereto and as to such other matters as any Lender Party through
the Administrative Agent may reasonably request.

 

70

 

 

(xii)        An opinion of Bradley Arant Boult Cummings LLP, Delaware counsel
for the Loan Parties, with respect to the matters (and in substantially the
form) set forth in Exhibit E-2 hereto and as to such other matters as any Lender
Party through the Administrative Agent may reasonably request.

 

(xiii)       An opinion of Saul Ewing LLP, Maryland counsel for the Loan
Parties, with respect to the matters (and in substantially the form) set forth
in Exhibit E-3 hereto and as to such other matters as any Lender Party through
the Administrative Agent may reasonably request.

 

(xiv)      An opinion of Sidley Austin llp, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

 

(xv)       A Notice of Borrowing or Notice of Issuance, as applicable, relating
to the Initial Extension of Credit.

 

(xvi)      A certificate signed by a Responsible Officer of the Borrower, dated
the Closing Date, stating that after giving effect to the Initial Extension of
Credit, the Parent Guarantor shall be in compliance with the covenants contained
in Section 5.04 on a pro forma basis as of the most recent fiscal quarter end,
together with supporting information in form satisfactory to the Administrative
Agent showing the computations used in determining compliance with such
covenants.

 

(b)          The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and its Subsidiaries, including
the terms and conditions of the charter and bylaws, operating agreement,
partnership agreement or other governing document of each of them.

 

(c)          The Loan Parties shall have no Debt, other than Existing Debt and
other Debt permitted under this Agreement.

 

(d)          Before and after giving effect to the transactions contemplated by
the Loan Documents, there shall have occurred no material adverse change in the
business, condition (financial or otherwise), results of operations or prospects
of the Loan Parties or any of the Borrowing Base Assets on the Closing Date
since December 31, 2011.

 

(e)          There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect other than the
matters described on Schedule 4.01(e) hereto (the “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, and there
shall have been no adverse change in the status, or financial effect on any Loan
Party or any of its Subsidiaries, of the Material Litigation from that described
on Schedule 4.01(e) hereto.

 

71

 

 

(f)          All governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

 

(g)          The Borrower shall have entered into the Hedge Agreements required
under Section 5.01(o) to the extent any are required by such Section, and shall
have provided satisfactory evidence of the same to the Administrative Agent.

 

(h)          The organizational documents for each Subsidiary Guarantor shall
comply with the Subsidiary Guarantor Requirements; provided, however, that the
organizational documents of each Subsidiary Guarantor party to the Existing
Credit Agreement shall be deemed to comply with the Subsidiary Guarantor
Requirements.

 

(i)          The Borrower shall have paid all accrued fees of the Administrative
Agent and the Lender Parties required under this Agreement and all reasonable,
out-of-pocket expenses of the Administrative Agent (including the reasonable
fees and expenses of counsel to the Administrative Agent).

 

SECTION 3.02.         Conditions Precedent to Each Borrowing, Issuance, Renewal,
Extension and Increase. (a) The obligation of each Lender to make an Advance
(other than a Letter of Credit Advance made by an Issuing Bank or a Revolving
Credit Lender pursuant to Section 2.03(c) and a Swing Line Advance made by a
Revolving Credit Lender pursuant to Section 2.02(b)) on the occasion of each
Borrowing (including the initial Borrowing) and the obligation of each Issuing
Bank to issue a Letter of Credit (including the initial issuance) or renew a
Letter of Credit, the extension of the Initial Maturity Date pursuant to
Section 2.16 and the right of the Borrower to request a Swing Line Borrowing or
an Increase shall be subject to the satisfaction of the conditions set forth in
Section 3.01 (to the extent not previously satisfied pursuant to that Section)
and such further conditions precedent that on the date of such Borrowing,
issuance, renewal, extension or increase (a) the following statements shall be
true and the Administrative Agent shall have received for the account of such
Lender, the Swing Line Bank or such Issuing Bank (w) a Notice of Borrowing or
Notice of Issuance, as applicable, and a Borrowing Base Certificate, in each
case dated the date of such Borrowing, issuance, renewal, extension or increase
and, in the case of the Borrowing Base Certificate, demonstrating that the
Facility Available Amount as of such date (calculated on a pro forma basis after
giving effect to such Borrowing or issuance) will be greater than or equal to
the Facility Exposure, (x) all Deliverables and all items described in the
definition of “BBA Proposal Package” herein (to the extent not previously
delivered with respect to each Borrowing Base Asset pursuant to Section 5.01(k)
or this Section 3.02), (y) in the case of an addition of any Person as an
Additional Guarantor, all Guarantor Deliverables (to the extent not previously
delivered pursuant to Section 5.01(k) or this Section 3.02), and (z) a
certificate signed by a Responsible Officer of the Borrower, dated the date of
such Borrowing, issuance, renewal, extension or increase, stating that:

 

(i)          the representations and warranties contained in each Loan Document
are true and correct in all material respects on and as of such date (except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date),
before and after giving effect to (A) such Borrowing, issuance, renewal,
extension or increase, and (B) in the case of any Borrowing or issuance or
renewal, the application of the proceeds therefrom, as though made on and as of
such date;

 

72

 

 

(ii)         no Default or Event of Default has occurred and is continuing, or
would result from (A) such Borrowing, issuance, renewal, extension or increase
or (B) in the case of any Borrowing or issuance or renewal, from the application
of the proceeds therefrom;

 

(iii)        for each Revolving Credit Advance, or Swing Line Advance made by
the Swing Line Bank or issuance or renewal of any Letter of Credit, (A) the
Facility Available Amount equals or exceeds the Facility Exposure that will be
outstanding after giving effect to such Advance, issuance or renewal,
respectively, and (B) before and after giving effect to such Advance, issuance
or renewal, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants; and

 

(iv)        with respect to each Development Asset, sufficient capital is
available to complete the development of the related real property into a Campus
Housing Asset (and attaching evidence of such sufficient capital);

 

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.

 

(b)          In addition to the other conditions precedent herein set forth, if
any Lender becomes, and during the period it remains, a Defaulting Lender, the
Issuing Bank will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, and the Swing Line
Bank will not be required to make any Swing Line Advance, unless the Issuing
Bank or the Swing Line Bank, as the case may be, is satisfied that any exposure
that would result therefrom is fully covered or eliminated by any combination
satisfactory to the Issuing Bank or Swing Line Bank of the following:

 

(i)          in the case of a Defaulting Lender, the Letter of Credit Exposure
and the Swing Line Exposure of such Defaulting Lender is reallocated, as to
outstanding and future Letters of Credit and Swing Line Advances, to the
Non-Defaulting Lenders as provided in clause (i) of Section 2.18(b);

 

(ii)         in the case of a Defaulting Lender, without limiting the provisions
of Section 2.18(a), the Borrower Cash Collateralizes the obligations of the
Borrower in respect of such Letter of Credit or Swing Line Advance in an amount
at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Line Advance, or makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swing Line Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

 

73

 

 

(iii)        in the case of a Defaulting Lender, then in the case of a proposed
issuance of a Letter of Credit or making of a Swing Line Advance, by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent, and to the Issuing Bank and the Swing Line Bank, as the
case may be, the Borrower agrees that the face amount of such requested Letter
of Credit or the principal amount of such requested Swing Line Advance will be
reduced by an amount equal to the unreallocated, non-Cash Collateralized portion
thereof as to which such Defaulting Lender would otherwise be liable, in which
case the obligations of the Non-Defaulting Lenders in respect of such Letter of
Credit or Swing Line Advance will, subject to the first proviso below, be on a
pro rata basis in accordance with the Commitments of the Non-Defaulting Lenders,
and the pro rata payment provisions of Section 2.11(f) will be deemed adjusted
to reflect this provision;

 

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure, total Swing Line Exposure and total Letter of Credit Exposure may not
in any event exceed the Revolving Credit Commitment of such Non-Defaulting
Lender, and (b) neither any such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swing Line Bank or any other Lender
may have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.

 

SECTION 3.03.         Determinations Under Section 3.01 and 3.02. For purposes
of determining compliance with the conditions specified in Sections 3.01 and
3.02, each Lender Party shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lender Parties unless an officer of the Administrative Agent responsible for
the transactions contemplated by the Loan Documents shall have received notice
from such Lender Party prior to the Initial Extension of Credit, Borrowing,
issuance, renewal, extension or increase, as applicable, specifying its
objection thereto and, if the requested action consists of a Borrowing, such
Lender Party shall not have made available to the Administrative Agent such
Lender Party’s ratable portion of such Borrowing.

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.         Representations and Warranties of the Loan Parties. Each
Loan Party represents and warrants as follows:

 

74

 

 

(a)          Organization and Powers; Qualifications and Good Standing. Each
Loan Party and each of its Subsidiaries and each general partner, manager or
managing member, if any, of each Loan Party (i) is a corporation, limited
liability company or partnership duly incorporated, organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, (ii) is duly qualified and in good
standing as a foreign corporation, limited liability company or partnership in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed could not reasonably be expected to
result in a Material Adverse Effect and (iii) has all requisite corporate,
limited liability company or partnership power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted. All of the outstanding Equity Interests in the
Borrower have been validly issued, are fully paid and non-assessable. The Parent
Guarantor directly or indirectly owns all of the general partnership interests
in the Borrower. All Equity Interests in the Borrower that are directly or
indirectly owned by the Parent Guarantor are owned free and clear of all Liens.
The Parent Guarantor is organized in conformity with the requirements for
qualification as a REIT under the Internal Revenue Code, and its proposed method
of operation enables it to meet the requirements for qualification and taxation
as a REIT under the Internal Revenue Code.

 

(b)          Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete
and accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, are owned by such Loan Party or
Subsidiaries free and clear of all Liens (except as created by the Loan
Documents).

 

(c)          Due Authorization; No Conflict. The execution and delivery by each
Loan Party and each general partner, manager or managing member (if any) of each
Loan Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder, and the consummation of the
transactions contemplated by the Loan Documents, are within the corporate,
limited liability company or partnership powers of such Loan Party, general
partner, manager or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner, manager or
managing member, (ii) violate any law, rule, regulation (including, without
limitation, Regulation T, U and X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any Material Contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties, or
any general partner, manager or managing member of any Loan Party or (iv) result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 

75

 

 

(d)          Authorizations and Consents. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party or any general
partner, manager or managing member of any Loan Party of any Loan Document to
which it is or is to be a party or for the consummation of the transactions
contemplated by the Loan Documents or (ii) the exercise by the Administrative
Agent or any Lender Party of its rights under the Loan Documents.

 

(e)          Binding Obligation. This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party and general partner, manager or managing member (if any) of each
Loan Party party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party and general partner, manager or managing member (if any) of each Loan
Party party thereto, enforceable against such Loan Party, general partner,
manager or managing member, as the case may be, in accordance with its terms.

 

(f)          Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner, manager or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to result in a
Material Adverse Effect (other than the Material Litigation) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents, and there
has been no adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries or any general partner, manager or managing member
(if any) of any Loan Party, of the Material Litigation from that described on
Schedule 4.01(f) hereto.

 

(g)          Financial Condition. The Consolidated balance sheets of the Parent
Guarantor and its Subsidiaries as of December 31, 2011 and the related
Consolidated statements of income and Consolidated statements of cash flows of
the Parent Guarantor and its Subsidiaries for the fiscal year then ended,
accompanied by unqualified opinions of KPMG LLP, independent public accountants
and the Consolidated balance sheets of the Parent Guarantor and its Subsidiaries
as at September 30, 2012, and the related Consolidated statements of income and
Consolidated statements of cash flows of the Parent Guarantor and its
Subsidiaries for the nine (9) months then ended, copies of which have been
furnished to each Lender Party, fairly present, subject, in the case of such
balance sheets as at September 30, 2012, and such statements of income and cash
flows for the nine (9) months then ended, to year end audit adjustments, the
Consolidated financial condition of the Parent Guarantor and its Subsidiaries as
at such dates and the Consolidated results of operations of the Parent Guarantor
and its Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis. Since
December 31, 2011, there has been (i) with respect to the period prior to the
Closing Date, no material adverse change in the business, condition (financial
or otherwise), results of operations or prospects of the Parent Guarantor and
its Subsidiaries or any of the Borrowing Base Assets on the Closing Date, and
(ii) with respect to any period after the Closing Date, no Material Adverse
Change.

 

76

 

 

(h)          Forecasts. The Consolidated forecasted balance sheets, statements
of income and statements of cash flows of the Parent Guarantor and its
Subsidiaries delivered to the Lender Parties pursuant to Section 3.01(a)(ix) and
5.03 were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.

 

(i)          Full Disclosure. No information, exhibit or report furnished by or
on behalf of any Loan Party to any Agent or any Lender Party in connection with
the negotiation and syndication of the Loan Documents or pursuant to the terms
of the Loan Documents contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading. The Loan Parties have disclosed to the Administrative Agent, in
writing, any and all existing facts known to the Loan Parties that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect.

 

(j)          Margin Regulations. No Loan Party owns any Margin Stock or is
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Advance or drawings under any
Letter of Credit will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.

 

(k)          Certain Governmental Regulations. Neither any Loan Party nor any of
its Subsidiaries nor any general partner, manager or managing member of any Loan
Party, as applicable, is an “investment company”, or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner, manager or managing member of any Loan
Party, as applicable: (i) is primarily engaged, directly or through a
wholly-owned subsidiary or subsidiaries, in a business or businesses other than
that of (A) investing, reinvesting, owning, holding or trading in securities or
(B) issuing face-amount certificates of the installment type; (ii) is not
engaged in, does not propose to engage in and does not hold itself out as being
engaged in the business of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (iii) does not own or propose to acquire investment securities (as defined
in the Investment Company Act of 1940, as amended) having a value exceeding
forty percent (40%) of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face-amount certificates of
the installment type; and (v) does not have any outstanding face-amount
certificates of the installment type. Neither the making of any Advances, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

 

77

 

 

(l)          Materially Adverse Agreements. Neither any Loan Party nor any of
its Subsidiaries is a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect.

 

(m)        [Intentionally Omitted]

 

(n)          Existing Debt. Set forth on Schedule 4.01(n) hereto is a complete
and accurate list of all Existing Debt, showing as of the date hereof the
obligor, the principal amount outstanding thereunder and the maturity date
thereof.

 

(o)          [Intentionally Omitted].

 

(p)          Liens. Set forth on Schedule 4.01(p) hereto is a complete and
accurate list of (i) all Liens on the property or assets of any Loan Party or
any of its Subsidiaries that directly or indirectly own any Borrowing Base Asset
(other than Permitted Liens), and (ii) all Liens on the property or assets of
any Loan Party or any of its Subsidiaries securing Debt for Borrowed Money
(other than Permitted Liens); in each case showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto,
provided however, that easements and other real property restrictions, covenants
and conditions of record (exclusive of Liens securing Debt) shall not be listed
on Schedule 4.01(p).

 

(q)          Real Property; Tenancy Leases. (i) Set forth on Part I of
Schedule 4.01(q) hereto is a complete and accurate list of all Real Property
owned in fee or as a leasehold estate by any Loan Party or any of its
Subsidiaries, showing as of the date hereof, and as of each other date such
Schedule 4.01(q) is required to be supplemented hereunder, the street address,
state, record owner and book value thereof. Each such Loan Party or Subsidiary
has good, marketable and insurable fee simple or leasehold title to such Real
Property, free and clear of all Liens, other than Liens permitted under this
Agreement.

 

78

 

 

(ii)         The Borrower has delivered to the Administrative Agent a true,
correct and complete copy of the current form of residential Tenancy Lease for
each Borrowing Base Asset, and true, correct and complete copies of any
non-residential Tenancy Leases and any amendments thereto relating to each
Borrowing Base Asset as of the date hereof. An accurate and complete rent roll
as of the date of inclusion of each Borrowing Base Asset in the Borrowing Base
Assets with respect to all Tenancy Leases of any portion of the Borrowing Base
Asset has been provided to the Administrative Agent. The Tenancy Leases
described in the preceding sentence constitute as of the date thereof the sole
agreements relating to leasing or licensing of space at such Borrowing Base
Asset and in the buildings relating thereto. No tenant under any Tenancy Lease
is entitled to any free rent, partial rent, rebate of rent payments, credit,
offset or deduction in rent, including, without limitation, lease support
payments or lease buy-outs, except as reflected in such Tenancy Leases or as
disclosed to the Administrative Agent in writing by the Borrower. The Tenancy
Leases reflected on the rent rolls delivered to the Administrative Agent are, as
of the date of inclusion of the applicable Borrowing Base Asset in the Borrowing
Base Assets, in full force and effect in accordance with their respective terms.
There is no payment default or any other material default under such Tenancy
Leases, nor, to Borrower’s knowledge, are there any defenses, counterclaims or
offsets available to any tenant thereunder which in either case is reasonably
likely to have a Material Adverse Effect. No property other than the Borrowing
Base Asset which is the subject of the applicable Tenancy Lease (and any
adjacent property burdened by insurable, permanent easements which may benefit
the Borrowing Base Asset and are in full force and effect) is necessary to
comply with the requirements (including, without limitation, parking
requirements) contained in such Tenancy Lease.

 

(iii)        Each Borrowing Base Asset is operated and managed by an Approved
Manager pursuant to a Management Agreement listed on Part II of
Schedule 4.01(q).

 

(iv)        Each Borrowing Base Asset satisfies all Borrowing Base Conditions.

 

(r)          Environmental Matters. (i) Except as otherwise set forth on Part I
of Schedule 4.01(r) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

(ii)         Except as otherwise set forth on Part II of Schedule 4.01(r)
hereto, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or, to the knowledge of each
Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries except for any
non-friable asbestos-containing material that is being managed pursuant to, and
in compliance with, an operations and maintenance plan and that does not
currently require removal, remediation, abatement or encapsulation under
Environmental Law; and, to the knowledge of each Loan Party and its
Subsidiaries, Hazardous Materials have not been released, discharged or disposed
of in any material amount or in violation of any Environmental Law or
Environmental Permit on any property currently owned or operated by any Loan
Party or any of its Subsidiaries or, to the knowledge of each Loan Party and its
Subsidiaries, during the period of their ownership or operation thereof, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries.

 

79

 

 

(iii)        Except as otherwise set forth on Part III of Schedule 4.01(r)
hereto, neither any Loan Party nor any of its Subsidiaries is undertaking, nor
has any Loan Party or any of its Subsidiaries completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials that could reasonably be
expected to result in a Material Adverse Effect at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in a Material Adverse Effect; and, with respect to any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries, all Hazardous Materials generated, used, treated, handled, stored
or transported by or, to the knowledge of each Loan Party and its Subsidiaries,
on behalf of any Loan Party or any of its Subsidiaries have been disposed of in
a manner that could not reasonably be expected to result in a Material Adverse
Effect.

 

(iv)        Except as set forth on Part IV of Schedule 4.01(r), neither any Loan
Party nor any of its Subsidiaries nor the Real Property is subject to any
applicable Environmental Law requiring the performance of Hazardous Materials
site assessments, or the removal or remediation of Hazardous Materials, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of any other transactions contemplated hereby
except for such matters that shall be complied with as of the Closing Date.

 

(s)          Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

 

80

 

 

(t)          Force Majeure. Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are currently affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could reasonably be expected to
result in a Material Adverse Effect.

 

(u)          Loan Parties’ Credit Decisions. Each Loan Party has, independently
and without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

 

(v)         Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

 

(w)        Sarbanes-Oxley. No Loan Party has made any extension of credit to any
of its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.

 

(x)          ERISA Matters. (i) Set forth on Schedule 4.01(x) hereto is a
complete and accurate list of all Plans and Welfare Plans.

 

(ii)         No ERISA Event has occurred within the preceding five plan years or
is reasonably expected to occur with respect to any Plan that has resulted in or
is reasonably expected to result in a material liability of any Loan Party or
any ERISA Affiliate.

 

(iii)        Any Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service and furnished to the Lender Parties, is complete
and accurate and fairly presents the funding status of such Plan as of the date
of such Schedule B, and since the date of any such Schedule B there has been no
material adverse change in such funding status.

 

(iv)        Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

(v)         Neither any Loan Party nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

81

 

 

(y)          Borrowing Base Assets.

 

(i)          Each of the Borrowing Base Assets satisfies the requirements in
this Agreement to be a Borrowing Base Asset.

 

(ii)         Each Borrowing Base Asset is operated and managed by an Approved
Manager pursuant to a Management Agreement that has been furnished to the
Administrative Agent.

 

(z)          Ground Leases. (i) The Ground Leases contain the entire agreement
of the Ground Lessor and the applicable Loan Party pertaining to the applicable
Borrowing Base Asset that is subject to a Ground Lease and satisfy the
requirements of this Agreement to be a Ground Lease. The Loan Parties have no
estate, right, title or interest in or to any Borrowing Base Asset subject to a
Ground Lease except under and pursuant to the applicable Ground Leases. The Loan
Parties have delivered a true and correct copy of the Ground Leases (together
with all modification and/or assignment documents) to the Administrative Agent
and the Ground Leases have not otherwise been modified, amended or assigned.

 

(ii)         To the knowledge of each Loan Party, the applicable Ground Lessor
is the exclusive fee simple owner of its Borrowing Base Asset, subject to a
Ground Lease, subject only to the Ground Lease and Liens described in clauses
(a), (b), (d) (e), (h) and (i) of the definition of Permitted Liens, and the
applicable Ground Lessor is the sole owner of the lessor’s interest in the
applicable Ground Lease.

 

(iii)        There are no rights to terminate a Ground Lease other than the
Ground Lessor’s right to terminate by reason of default, casualty, condemnation
or other reasons, in each case as expressly set forth in the applicable Ground
Lease.

 

(iv)        Each Ground Lease is in full force and effect and, to the knowledge
of each Loan Party, no breach or default or event that with the giving of notice
or passage of time would constitute a breach or default under the applicable
Ground Lease (a “Ground Lease Default”) exists on the part of the Loan Parties
or on the part of the Ground Lessor under a Ground Lease. All base rent and
additional rent due and payable under a Ground Lease has been paid through the
date hereof and the Loan Parties are not required to pay any deferred or accrued
rent after the date hereof under a Ground Lease. The Loan Parties have not
received any written notice that a Ground Lease Default has occurred or exists
(except for matters which have been previously disclosed to Administrative Agent
and resolved to the mutual satisfaction of the parties to the Ground Lease) or
any third party alleges the same to exist.

 

82

 

 

(aa)         No Prohibited Persons. Neither any Loan Party nor any of their
respective officers, directors, partners, members, Affiliates or, to the
knowledge of the Loan Parties, shareholders is an entity or person: (i) that is
listed in the Annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

(bb)         Setoff, Etc. The rights of the Administrative Agent and the Lenders
with respect to the Borrowing Base Assets are not subject to any setoff, claims,
withholdings or other defenses by the Guarantors, Borrower or any of its
Subsidiaries or Affiliates or, to the best knowledge of Borrower, any other
Person other than Permitted Liens.

 

(cc)         Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors
and their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except with respect to Subsidiaries of Borrower that are not the owners of the
Borrowing Base Assets where such failure individually or in the aggregate has
not had and could not reasonably be expected to have a Material Adverse Effect.

 

Article V
COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01.         Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

 

(a)          Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970); provided, however, that the
failure to comply with the provisions of this Section 5.01(a) shall not
constitute a default hereunder so long as such noncompliance is the subject of a
Good Faith Contest.

 

(b)          Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.

 

83

 

 

(c)          Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.

 

(d)          Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Loan Party or such Subsidiaries operate,
but in no event shall such amounts be lower or coverages be less comprehensive
than the respective insurance amounts and coverages maintained by the Borrower
and its Subsidiaries on the Closing Date approved by the Administrative Agent.

 

(e)          Preservation of Partnership or Corporate Existence, Etc. Preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, unless,
in the case of Subsidiaries of the Borrower only, in the reasonable business
judgment of such Subsidiary, such Subsidiary determines that it is in its best
economic interest not to preserve and maintain such rights or franchises and
such failure to preserve and maintain such rights or franchises is not
reasonably likely to result in a Material Adverse Effect (it being understood
that the foregoing shall not prohibit, or be violated as a result of any
transaction by or involving any Loan Party or Subsidiary thereof otherwise
permitted under Section 5.02(d) or (e) below).

 

(f)          Visitation Rights. At any reasonable time and from time to time,
after reasonable advance notice to the Borrower, permit the Administrative Agent
or any of the Lender Parties, or any agent or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, any Loan Party and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managers, managing members,
officers or directors and with their independent certified public accountants;
provided, that, notwithstanding anything herein to the contrary, the Borrower
shall be obligated to reimburse the Administrative Agent and the Lenders for
their costs and expenses incurred in connection with the exercise of their
rights under this Section 5.01(f) only if such exercise occurs after the
occurrence and during the continuance of a Default or an Event of Default.

 

84

 

 

(g)          Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with GAAP.

 

(h)          Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and will from time to time make or
cause to be made all appropriate repairs, renewals and replacement thereof
except where failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(i)          Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate.

 

(j)          Covenants to Guarantee Obligations and Give Additional Security.
(A) Concurrently with the delivery of Deliverables pursuant to Section 5.01(k)
with respect to a Proposed Borrowing Base Asset owned or leased by a Subsidiary
of a Loan Party or (B) within 10 days after the formation or acquisition of any
new direct or indirect Subsidiary of a Loan Party that directly owns or leases a
Borrowing Base Asset, cause each such Subsidiary (if it has not already done
so), to duly execute and deliver to the Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit C hereto, or such other guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan
Documents.

 

(k)          Borrowing Base Additions. With the Borrower’s written request to
the Administrative Agent that any Campus Housing Asset or Development Asset (a
“Proposed Borrowing Base Asset”) be added as a Borrowing Base Asset, deliver (or
cause to be delivered) to the Administrative Agent, at the Borrower’s expense, a
BBA Proposal Package with respect to such Proposed Borrowing Base Asset. Within
fifteen (15) Business Days after receipt of a complete BBA Proposal Package, the
Administrative Agent shall give notice to the Borrower of whether the
Administrative Agent and the Required Lenders have approved such Proposed
Borrowing Base Asset as a Borrowing Base Asset subject to the delivery of all
applicable Deliverables and Guarantor Deliverables pursuant to the following
sentence (any such notice comprising an approval, a “Conditional Approval
Notice”). Within 45 days after receipt by the Borrower of a Conditional Approval
Notice (which period may be extended in the discretion of the Administrative
Agent, at the Borrower’s request, for an additional 30 days without the approval
of the Required Lenders), the Borrower shall, at its expense, deliver (or cause
to be delivered) to the Administrative Agent all applicable Deliverables and
Guarantor Deliverables. Notwithstanding the foregoing, the failure of any
Proposed Borrowing Base Asset to comply with one or more of the Borrowing Base
Conditions shall not preclude the addition of such Proposed Borrowing Base Asset
as a Borrowing Base Asset so long as the Administrative Agent and the Required
Lenders shall have expressly consented to the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset notwithstanding the failure to
satisfy such conditions.

 

85

 

 

(l)          Further Assurances. (i) Promptly upon request by Administrative
Agent, or any Lender Party through the Administrative Agent, correct, and cause
each Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

 

(ii)         Promptly upon request by the Administrative Agent, or any Lender
Party through the Administrative Agent, do, execute, acknowledge, and deliver
any and all such further acts, deeds, notices, certificates assurances and other
instruments as the Administrative Agent, or any Lender Party through the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents and the intent of the
parties hereto.

 

(iii)        Cooperate in a commercially reasonable manner with the relevant
appraiser in connection with any Appraisal of a Borrowing Base Asset (including
any proposed additional Borrowing Base Asset), such cooperation to include,
without limitation, providing such appraiser with access to such information
relating to such Borrowing Base Asset as such appraiser may reasonably request.

 

(iv)        No tract map, parcel map, condominium plan, condominium declaration,
or plat of subdivision will be recorded by any Loan Party with respect to any
Borrowing Base Asset without the Administrative Agent’s prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned.

 

(m)          Performance of Material Contracts. Perform and observe, and cause
each of its Subsidiaries to perform and observe, all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time reasonably requested by the Administrative Agent, and, upon the
reasonable request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so;
provided, that the foregoing shall not prohibit, or be violated as a result of,
any transactions or determinations by or involving any Loan Party or Subsidiary
thereof otherwise permitted under Section 5.02(l).

 

86

 

 

(n)          Leases.          (i) Make all payments and otherwise perform in all
material respects all obligations in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled (except, in the case of
Subsidiaries of the Borrower only, if in the reasonable business judgment of
such Subsidiary it is in its best economic interest not to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation and such failure
to maintain such lease or prevent such lapse, termination, forfeiture or
cancellation is not in respect of a Qualifying Ground Lease of a Borrowing Base
Asset and could not otherwise reasonably be expected to result in a Material
Adverse Effect), notify the Administrative Agent of any default by any party
with respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so.

 

(ii)         Without the prior written consent of Administrative Agent, such
approval not to be unreasonably withheld, conditioned or delayed, none of
Borrower, any Subsidiary Guarantor, nor their respective agents shall (A) enter
into any non-residential Tenancy Leases related to a Borrowing Base Asset where
the annual rent under the applicable Tenancy Lease exceeds $30,000 per annum, or
(B) modify, amend or terminate any such non-residential Tenancy Lease (except as
expressly permitted or contemplated hereunder) if such modification, amendment
or termination could reasonably be expected to result in a Material Adverse
Effect. Borrower shall provide Administrative Agent with a copy of all
non-residential Tenancy Leases related to a Borrowing Base Asset where the
annual rent under the applicable Tenancy Lease exceeds $30,000 per annum no less
than ten (10) days prior to execution of such Tenancy Leases. Borrower shall
provide Administrative Agent with a copy of the fully executed original of all
non-residential Tenancy Leases related to a Borrowing Base Asset promptly
following their execution.

 

(o)          Interest Rate Hedging. Enter into prior to the Closing Date, and
maintain at all times thereafter, interest rate Hedge Agreements (i) with
Persons acceptable to the Administrative Agent (it being understood and agreed
that such Persons shall be deemed acceptable to the Administrative Agent if and
for so long as they have a long term unsecured debt rating of not less than “A-”
from S&P and not less than “A3” from Moody’s, provided that if at any time the
long term unsecured debt rating of such Persons falls below such required
ratings or if any such required credit ratings is placed on watch for downgrade
by S&P or Moody’s, then Administrative Agent shall have the right to reasonably
require that such Loan Party, at such Loan Party’s expense, provide replacement
Hedge Agreements from different Persons which satisfy the required credit
ratings), (ii) providing either an interest-rate swap for a fixed rate of
interest acceptable to the Administrative Agent or an interest-rate cap at an
interest rate acceptable to the Administrative Agent, (iii) covering a notional
amount equal to the amount, if any, by which (A) 66⅔% of Debt for Borrowed Money
of the Parent Guarantor and its Subsidiaries exceeds (B) all Debt for Borrowed
Money of the Parent Guarantor and its Subsidiaries then accruing interest at a
fixed rate acceptable to the Administrative Agent and (iv) otherwise on terms
and conditions reasonably acceptable to the Administrative Agent.

 

87

 

 

(p)          Management Agreements. At all times cause each Borrowing Base Asset
to be managed and operated by an Approved Manager that has entered into a
management agreement with respect to such Asset in form and substance
satisfactory to the Administrative Agent.

 

(q)          Maintenance of REIT Status. In the case of the Parent Guarantor, be
organized in conformity with the requirements for qualification as a REIT under
the Internal Revenue Code, and at all times thereafter, conduct its affairs and
the affairs of its Subsidiaries in a manner so as to continue to qualify as a
REIT and elect to be treated as a REIT under all applicable laws, rules and
regulations.

 

(r)          Exchange Listing. In the case of the Parent Guarantor, at all times
(i) cause its common shares to be duly listed on the New York Stock Exchange,
the American Stock Exchange or NASDAQ and (ii) timely file all reports required
to be filed by it in connection therewith.

 

(s)          Sarbanes-Oxley. Comply at all times with all applicable provisions
of Section 402(a) of Sarbanes-Oxley, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.02.         Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

 

(a)          Liens, Etc. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its assets of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names such Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except, in the case of
the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

 

(i)          Permitted Liens;

 

(ii)         Liens described on Schedule 4.01(p) hereto;

 

88

 

 

(iii)        purchase money Liens upon or in equipment acquired or held by such
Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such equipment or to secure Debt incurred solely
for the purpose of financing the acquisition of any such equipment to be subject
to such Liens, or Liens existing on any such equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (iv) shall not
exceed the amount permitted under Section 5.02(b)(iii)(A);

 

(iv)        Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iii)(B), provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capitalized Leases;

 

(v)         Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with any Loan Party or any Subsidiary
of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;

 

(vi)        Liens securing Non-Recourse Debt permitted under
Section 5.02(b)(iii)(E), Recourse Debt permitted under Section 5.02(b)(iv) or
Debt permitted under Section 5.02(b)(viii), provided, in each case, that no such
Lien shall extend to or cover any Borrowing Base Asset;

 

(vii)       the replacement, extension or renewal of any Lien permitted by
clause (ii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii)(C);
and

 

(viii)      Liens arising in connection with Debt in respect of Hedge Agreements
permitted under Section 5.02(b)(iii)(D), provided that no such lien shall extend
to or cover any Borrowing Base Asset.

 

(b)          Debt. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i)          Debt under the Loan Documents;

 

(ii)         in the case of any Loan Party or any Subsidiary of a Loan Party,
Debt owed to any Loan Party or any wholly-owned Subsidiary of any Loan Party,
provided that, in each case, such Debt (y) shall be on terms acceptable to the
Administrative Agent and (z) shall be evidenced by promissory notes in form and
substance satisfactory to the Administrative Agent, which promissory notes shall
(unless payable to the Borrower) by their terms be subordinated to the
Obligations of the Loan Parties under the Loan Documents;

 

89

 

 

(iii)        in the case of each Loan Party (other than the Parent Guarantor)
and its Subsidiaries,

 

(A)         Debt secured by Liens permitted by Section 5.02(a)(iii) not to
exceed in the aggregate $5,000,000 at any time outstanding,

 

(B)         (1) Capitalized Leases not to exceed in the aggregate $5,000,000 at
any time outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,

 

(C)         the Existing Debt described on Schedule 4.01(n) hereto and any
Refinancing Debt extending, refunding or refinancing such Existing Debt,

 

(D)         Debt in respect of Hedge Agreements entered into by the Borrower and
designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred as required by this Agreement or incurred in the ordinary course
of business and consistent with prudent business practices,

 

(E)         Non-Recourse Debt (including, without limitation, the JV Pro Rata
Share of Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Borrowing Base Assets, the incurrence of which would not result in a Default
under Section 5.04 or any other provision of this Agreement, and

 

(F)         with respect to the Borrower or any Subsidiary that does not own a
Borrowing Base Asset only, Recourse Debt not secured by any Lien in an amount
not to exceed 5% of Total Asset Value at any one time outstanding;

 

(iv)        Recourse Debt of the Borrower and/or Property-Level Subsidiaries of
the Borrower (exclusive of any Subsidiary that owns a Borrowing Base Asset) and
the JV Pro Rata Share of Recourse Debt of any Joint Venture, in each case as
such Recourse Debt may be secured by Liens permitted by Section 5.02(a)(vi), in
respect of which the Borrower or the Parent Guarantor has guaranteed the
obligations of the Borrower and/or such Property-Level Subsidiary or Joint
Venture under such Recourse Debt and the incurrence of which would not result in
a Default under Section 5.04 or any other provision of this Agreement;

 

(v)         in the case of the Parent Guarantor and the Borrower, Debt under
Customary Carve-Out Agreements;

 

90

 

 

(vi)        with respect to the Borrower or any Subsidiary that does not own a
Borrowing Base Asset only, Debt under a senior unsecured term loan, the
incurrence of which would not result in a Default under Section 5.04 or any
other provision of this Agreement;

 

(vii)       endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and

 

(viii)      any other Debt not to exceed $5,000,000 in the aggregate at any time
outstanding in respect of all Loan Parties and which is not secured by any Lien
on any Borrowing Base Asset.

 

(c)          Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried at the Closing Date (after giving effect to the transactions
contemplated by the Loan Documents); or engage in, or permit any of its
Subsidiaries to engage in, any business other than ownership, development,
licensing and management of Campus Housing Assets consistent with the
requirements of the Loan Documents, and other business activities incidental or
complementary thereto.

 

(d)          Mergers, Etc. Merge or consolidate with or into, or convey,
transfer (except as permitted by Section 5.02(e)), lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person, or
permit any of its Subsidiaries to do so; provided, however, that (i) any
Subsidiary of a Loan Party may merge or consolidate with or into, or dispose of
assets to, any other Subsidiary of such Loan Party (provided that if one or more
of such Subsidiaries is also a Loan Party, a Loan Party shall be the surviving
entity) or any other Loan Party other than the Parent Guarantor (provided that
such Loan Party or, in the case of any Loan Party other than the Borrower,
another Loan Party shall be the surviving entity), and (ii) any Loan Party may
merge with any Person that is not a Loan Party so long as such Loan Party is the
surviving entity or (except in the case of a merger with the Borrower, which
shall always be the surviving entity) such other Person is the surviving party
and shall promptly become a Loan Party, provided, in each case, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom. Notwithstanding any other provision of this
Agreement, (y) any Subsidiary of a Loan Party (other than the Borrower and any
Subsidiary that is the direct owner of a Borrowing Base Asset) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and the assets or proceeds
from the liquidation or dissolution of such Subsidiary are transferred to the
Borrower or a Guarantor, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom, and (z) any Loan Party or Subsidiary of a Loan Party shall be
permitted to effect any Transfer of Assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such Assets so long as Section 5.02(e) would
otherwise permit the Transfer of all Assets owned by such Person at the time of
such sale or transfer of such Equity Interests. Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Administrative Agent shall, upon the
request of the Borrower, release such Guarantor from the Guaranty.

 

91

 

 

(e)          Sales, Etc. of Assets. (i) In the case of the Parent Guarantor,
sell, lease, transfer or otherwise dispose of, or grant any option or other
right to purchase, lease or otherwise acquire any assets and (ii) in the case of
the Loan Parties (other than the Parent Guarantor), sell, lease (other than by
entering into Tenancy Leases), transfer or otherwise dispose of, or grant any
option or other right to purchase, lease (other than any option or other right
to enter into Tenancy Leases) or otherwise acquire, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire (each action
described in clauses (i) and (ii) of this subsection (e), including, without
limitation, any Sale and Leaseback Transaction, being a “Transfer”), any Asset
or Assets (or any direct or indirect Equity Interests in the owner thereof), or
remove a Borrowing Base Asset from the Borrowing Base Assets in each case other
than the following Transfers and removals, which shall be permitted hereunder
only so long as no Default or Event of Default shall exist or would result
therefrom:

 

(A)         the Transfer of any Asset or Assets that are not Borrowing Base
Assets from any Loan Party to another Loan Party (other than the Parent
Guarantor) or from a Subsidiary of a Loan Party to another Subsidiary of such
Loan Party or any other Loan Party (other than the Parent Guarantor),

 

(B)         the Transfer of any Asset or Assets that are not Borrowing Base
Assets to any Person that is not a Loan Party, provided that (1) the Loan
Parties shall be in compliance with the covenants contained in Section 5.04 both
immediately prior to and on a pro forma basis immediately after giving effect to
such Transfer, and (2) in the case of any such Transfer which shall result in
the aggregate purchase price paid to the Loan Parties (or any of them) to exceed
$50,000,000 in any 12-month period and any such Transfer thereafter consummated
during such 12-month period, prior to the date of such Transfer, the Borrower
shall have delivered to the Administrative Agent (x) a Borrowing Base
Certificate demonstrating that the Facility Available Amount (calculated on a
pro forma basis after giving effect to such Transfer and to any repayment of
Advances made at the time thereof) will be greater than or equal to the Facility
Exposure, and (y) a certificate of the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower demonstrating
compliance with the foregoing clause (1) and confirming that no Default or Event
of Default shall exist on the date of such Transfer or will result therefrom,
together with supporting information in detail reasonably satisfactory to the
Administrative Agent,

 

92

 

(C)         the Transfer of any Borrowing Base Asset or Borrowing Base Assets to
any Person, or removal of a Borrowing Base Asset or Borrowing Base Assets from
the Borrowing Base Assets, in each case with the intention that such Borrowing
Base Asset or Borrowing Base Assets, upon consummation of such Transfer or
removal, shall no longer constitute a Borrowing Base Asset or Borrowing Base
Assets, provided that:

 

(I)         immediately after giving effect to such Transfer or removal, as the
case may be, the remaining Borrowing Base Assets shall continue to satisfy the
requirements set forth in clauses (a) through (h) of the definition of Borrowing
Base Conditions,

 

(II)        immediately after giving effect to such Transfer or removal, as the
case may be, no Default or Event of Default shall exist or result therefrom,

 

(III)       the Loan Parties shall be in compliance with the covenants contained
in Section 5.04 both immediately prior to and on a pro forma basis immediately
after giving effect to such Transfer or removal, as the case may be, and

 

(IV)        on or prior to the date of such Transfer or removal, as the case may
be, the Borrower shall have delivered to the Administrative Agent (A) a
Borrowing Base Certificate demonstrating that the Facility Available Amount
(calculated on a pro forma basis after giving effect to such Transfer and to any
repayment of Advances made at the time thereof) will be greater than or equal to
the Facility Exposure, and (B) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Borrower
demonstrating compliance with the foregoing clauses (1) through (3), together
with supporting information in detail reasonably satisfactory to the
Administrative Agent, or

 

(D)         the Transfer of (1) obsolete or worn out personal property in the
ordinary course of business or (2) inventory in the ordinary course of business,
which personal property or inventory, as the case may be, is used or held in
connection with an Asset.

 

Following (x) a Transfer of all Borrowing Base Assets owned or leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (y) the
removal by a Subsidiary Guarantor of all Borrowing Base Assets owned or leased
by it such that such Borrowing Base Assets become non-Borrowing Base Assets
pursuant to Section 5.02(e)(ii)(C), the Administrative Agent shall, upon the
request of the Borrower and at the Borrower’s expense, promptly release such
Subsidiary Guarantor from the Guaranty.

 

93

 

 

(f)          Investments. Make or hold, or permit any of its Subsidiaries to
make or hold, any Investment other than:

 

(i)          Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments in
wholly-owned Subsidiaries and, in the case of the Loan Parties (other than the
Parent Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan
Parties and Subsidiaries hold any direct or indirect interest), Investments in
Assets (including by asset or Equity Interest acquisitions or investments in
Joint Ventures), in each case subject, where applicable, to the limitations set
forth in Section 5.02(f)(iv);

 

(ii)         Investments in Cash Equivalents;

 

(iii)        Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii);

 

(iv)        Investments consisting of the following items so long as (y) the
aggregate amount outstanding, without duplication, of all Investments described
in this subsection does not exceed, 35% of Total Asset Value, and (z) the
aggregate amount of each of the following items of Investments does not exceed
at any time the specified percentage of Total Asset Value set forth below:

 

(A)         Investments in unimproved land and Development Assets (including
such assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement but, in such instances,
limited solely to non-refundable deposits under such contracts and, to the
extent a Loan Party is obligated under any such contract, the amount of such
obligation), so long as the aggregate amount of such Investments, calculated on
the basis of the greater of actual cost or budgeted cost, does not at any time
exceed 10% and 25%, respectively, of Total Asset Value at such time,

 

(B)         Investments in Joint Ventures of any Loan Party so long as the
aggregate amount outstanding, without duplication, of all such Investments does
not at any time exceed 20% of Total Asset Value at such time, and

 

(C)         Investments permitted under this Subsection, other than the items of
Investments referred to in clauses (A) and (B) above, so long as the aggregate
amount of all such Investments does not at any time exceed 10% of Total Asset
Value at such time;

 

(v)         Investments, if any, outstanding on the date hereof in Subsidiaries
that are not wholly-owned by any Loan Party;

 

(vi)        Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(iii)(D);

 

94

 

 

(vii)       To the extent permitted by applicable law, loans or other extensions
of credit to officers, directors and employees of any Loan Party or any
Subsidiary of any Loan Party in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which
Investments shall not exceed at any time $1,000,000 in the aggregate for all
Loan Parties;

 

(viii)      Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business in an aggregate amount for all Loan
Parties not to exceed at any time $5,000,000; and

 

(ix)         Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss.

 

(g)          Restricted Payments. In the case of the Parent Guarantor, declare
or pay any dividends, purchase, redeem, retire, defease or otherwise acquire for
value any of its Equity Interests now or hereafter outstanding, return any
capital to its stockholders, partners or members (or the equivalent Persons
thereof) as such, make any distribution of assets, Equity Interests, obligations
or securities to its stockholders, partners or members (or the equivalent
Persons thereof) as such (collectively, “Restricted Payments”); provided,
however, that (i) the Parent Guarantor may take such actions only so long as (A)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (B) as of the date of such action, the Loan Parties are in
compliance with the covenants contained in Section 5.04 (both immediately before
and on a pro forma basis immediately after giving effect to such action), (ii)
the Parent Guarantor may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of the Parent Guarantor and (iii) the Parent Guarantor may purchase,
redeem, or otherwise acquire shares of its common stock or other common Equity
Interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests, so long as the aggregate amount of such
purchases, redemptions and acquisitions of shares of common stock or other
common Equity Interests or warrants or options to acquire any such shares does
not at any time exceed 95% of the Funds From Operations for the consecutive four
fiscal quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be. Notwithstanding anything herein to
the contrary, cash and stock dividends payable by the Parent Guarantor on Equity
Interests shall be permitted to the extent necessary to maintain the Parent’s
REIT status, provided that the cash component of such dividends shall be the
minimum amount required by law or regulation for such purpose.

 

95

 

 

(h)          Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend its limited liability company agreement, partnership
agreement, certificate of incorporation or bylaws or other constitutive
documents in a manner that would be material and adverse to any of the Lender
Parties or the Parent Guarantor and its Subsidiaries, provided that any
amendment to any such constitutive document that would designate such Subsidiary
as a “special purpose entity” or otherwise confirm such Subsidiary’s status as a
“special purpose entity” shall be deemed “not material and adverse” for purposes
of this Section.

 

(i)          Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) Fiscal Year.

 

(j)          Speculative Transactions. Engage, or permit any of its Subsidiaries
to engage, in any transaction involving commodity options or futures contracts
or any similar speculative transactions or any other derivative transaction not
entered into to hedge against interest rate fluctuations in the ordinary course
of business.

 

(k)          Payment Restrictions Affecting Subsidiaries. Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents, (ii) any agreement or instrument
evidencing Existing Debt, (iii) any agreement or instrument evidencing
Non-Recourse Debt, provided that the terms of such Debt, and of such agreement
or instrument, do not restrict distributions in respect of Equity Interests in
Subsidiaries directly or indirectly owning Borrowing Base Assets, (iv) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower or (v) with respect to
agreements or instruments which limit the ability of Subsidiaries to declare or
pay dividends or pay distributions in respect of its Equity Interests only, such
agreements which impose any such restriction solely after the occurrence of a
default or event of default.

 

(l)          Amendment, Etc. of Material Contracts. Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Material Contract or give any consent,
waiver or approval thereunder, waive any default under or breach of any Material
Contract, agree in any manner to any other amendment, modification or change of
any term or condition of any Material Contract or take any other action in
connection with any Material Contract that would impair in any material respect
the value of the interest or rights of any Loan Party thereunder or that would
impair or otherwise adversely affect in any material respect the interest or
rights, if any, of the Administrative Agent or any Lender Party, or permit any
of its Subsidiaries to do any of the foregoing, in each case in a manner that
could reasonably be expected to have a Material Adverse Effect, in each case
taking into account the effect of any agreements that supplement or serve to
substitute for, in whole or in part, such Material Contract.

 

96

 

 

(m)          Negative Pledge. Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Borrowing Base Assets), except
(i) pursuant to the Loan Documents or (ii) with respect to any property or
assets other than the Borrowing Base Assets in connection with

 

(A)         any Non-Recourse Debt permitted by Section 5.02(b)(iii)(E), provided
that the terms of such Debt, and of any agreement entered into and of any
instrument issued in connection therewith, (1) do not provide for or prohibit or
condition the creation of any Lien on any Borrowing Base Assets and are
otherwise permitted by the Loan Documents and (2) solely prohibit Liens on the
property of the Person incurring such Non-Recourse Debt and the Equity Interests
in such Person,

 

(B)         any purchase money Debt permitted under Section 5.02(b)(iii)(A)
solely to the extent that the agreement or instrument governing such Debt
prohibits a Lien on the property acquired with the proceeds of such Debt,

 

(C)         any Capitalized Lease permitted by Section 5.02(b)(iii)(B) solely to
the extent that such Capitalized Lease prohibits a Lien on the property subject
thereto,

 

(D)         any Debt outstanding on the date any Subsidiary of the Borrower
becomes such a Subsidiary (so long as such agreement was not entered into solely
in contemplation of such Subsidiary becoming a Subsidiary of the Borrower),

 

(E)         any Existing Debt and any Refinancing Debt extending, refunding, or
refinancing such Existing Debt, so long as the prohibitions or conditions
contained in such Refinancing Debt are no more restrictive than the
corresponding provisions contained in the Debt which is extended, refunded or
refinanced thereby,

 

(F)         any unsecured Recourse Debt permitted by Section 5.02(b)(iii)(F) or
other Debt permitted by Section 5.02(b)(viii), and

 

(G)         any Recourse Debt permitted by Section 5.02(b)(iv).

 

(n)          Parent Guarantor as Holding Company. In the case of the Parent
Guarantor, not enter into or conduct any business, or engage in any activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Sections 5.01
and 5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the direct and indirect Equity Interests of the
Borrower; (ii) the performance of the duties of sole general partner of the
Borrower through the Parent Guarantor’s indirect ownership of all of the
membership interests in such general partner; (iii) the performance of its
Obligations (subject to the limitations set forth in the Loan Documents) under
each Loan Document to which it is a party; (iv) the making of equity or
subordinate debt Investments in the Borrower and its Subsidiaries, provided each
such Investment shall be on terms acceptable to the Administrative Agent; and
(v) activities incidental to each of the foregoing.

 

97

 

 

(o)          Multiemployer Plans. Neither any Loan Party nor any ERISA Affiliate
will contribute to or be required to contribute to any Multiemployer Plan.

 

(p)          Management Agreements. The Borrower shall not and shall not permit
any Guarantor to enter into any Management Agreement with a third party manager
after the date hereof for any Borrowing Base Asset without the prior written
consent of the Administrative Agent (which shall not be unreasonably withheld),
and after such approval, no such Management Agreement shall be modified in any
material respect or terminated without Administrative Agent’s prior written
approval, such approval not to be unreasonably withheld.

 

(q)          SPE Provisions. Amend or otherwise modify the SPE Provisions or
give any consent, waiver, or approval thereunder, waive any default under or
breach of the SPE Provisions, agree in any manner to any other amendment,
modification or change of any term or condition of the SPE Provisions, agree in
any manner to any other amendment, modification or change of any term or
condition of the SPE Provisions or take any other action in connection with the
SPE Provisions that would impair in any material respect the value of the
interest or rights of any Loan Party thereunder or that would impair or
otherwise adversely affect in any material respect the interest or rights, if
any, of the Administrative Agent or any Lender; provided, however, that any
Subsidiary Guarantor that is party to the Existing Credit Agreement shall be
permitted, but shall not be required, to amend its operating agreement or
limited partnership agreement, as applicable, for the sole purpose of compliance
with the SPE Provisions.

 

SECTION 5.03.         Reporting Requirements. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent and
the Lender Parties in accordance with Section 9.02(b):

 

(a)          Default Notice. As soon as possible and in any event within two
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.

 

98

 

 

(b)          Annual Financials. As soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Administrative Agent of KPMG LLP
or other independent public accountants of recognized standing acceptable to the
Required Lenders, and (y) if and as required by the rules and regulations
promulgated by the United States Securities and Exchange Commission, a report of
such independent public accountants as to the Borrower’s internal controls
required under Section 404 of the Sarbanes-Oxley Act of 2002, in each case
certified in a manner to which the Administrative Agent has not objected,
together with (i) a certificate of such accounting firm to the Lender Parties
stating that in the course of the regular audit of the business of the Parent
Guarantor and its Subsidiaries, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards, such accounting
firm has obtained no knowledge of non-compliance with any of the covenants
contained in Section 5.04, or if, in the opinion of such accounting firm, any
such non-compliance has occurred, a statement as to the nature thereof, (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by such accountants in determining, as of the end of such Fiscal Year,
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Parent Guarantor shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP and (iii) a certificate of the
Chief Financial Officer (or other Responsible Officer) of the Parent Guarantor
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent Guarantor has taken and proposes to take with respect thereto.

 

(c)          Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor as having been prepared in accordance
with GAAP (it being acknowledged that a copy of the quarterly financials filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), together with (i) a certificate of such
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form satisfactory to the Administrative Agent of
the computations used by the Parent Guarantor in determining compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Parent Guarantor
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP.

 

99

 

 

(d)          Borrowing Base Certificate. (i) As soon as available and in any
event within 45 days after the end of each calendar quarter, (ii) at the time
any Proposed Borrowing Base Asset is included in the definition of “Borrowing
Base Asset,” (iii) at the time any Borrowing Base Asset is the subject of a
Transfer or a removal from the Borrowing Base Assets such that it no longer
constitutes a Borrowing Base Asset or (iv) at any time a Borrowing Base Asset
fails to satisfy all of the Borrowing Base Conditions, a Borrowing Base
Certificate, as at the end of such quarter or as of the applicable date,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor. With respect to the
Borrowing Base Certificate delivered pursuant to clause (i) of the preceding
sentence, such Borrowing Base Certificate shall include, with respect to each
Development Asset, a certification that sufficient capital is available to
complete the development of the related real property into a Campus Housing
Asset (and attaching evidence of such sufficient capital).

 

(e)          Annual Budgets. As soon as available and in any event within
45 days after the end of each Fiscal Year, forecasts prepared by management of
the Parent Guarantor, in form satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the then current Fiscal Year and on an annual basis for each Fiscal Year
thereafter until the Maturity Date.

 

(f)          Reconciliation Statements. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in Section 4.01(g), the Consolidated
financial statements of the Parent Guarantor and its Subsidiaries delivered
pursuant to Section 5.03(b), (c) or (e) will differ in any material respect from
the Consolidated financial statements that would have been delivered pursuant to
such Section had no such change in accounting principles and policies been made,
then (i) together with the first delivery of financial statements pursuant to
Section 5.03(b), (c) or (e) following such change, Consolidated financial
statements of the Parent Guarantor and its Subsidiaries for the fiscal quarter
immediately preceding the fiscal quarter in which such change is made, prepared
on a pro forma basis as if such change had been in effect during such fiscal
quarter, and (ii) together with each delivery of financial statements pursuant
to Section 5.03(b), (c) or (e) following such change, a written statement of the
chief accounting officer or chief financial officer of the Parent Guarantor
setting forth the differences (including any differences that would affect any
calculations relating to the financial covenants set forth in Section 5.04)
which would have resulted if such financial statements had been prepared without
giving effect to such change.

 

100

 

 

(g)          Material Litigation. Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any material and adverse change in the status or
the financial effect on any Loan Party or any of its Subsidiaries of the
Material Litigation from that described on Schedule 4.01(f) hereto.

 

(h)          Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to the holders of its Equity Interests,
and copies of all regular, periodic and special reports, and all registration
statements, that any Loan Party or any of its Subsidiaries files with the
Securities and Exchange Commission or any Governmental Authority that may be
substituted therefor, or with any national securities exchange.

 

(i)          Real Property. As soon as available and in any event within 45 days
after the end of each Fiscal Year, a report supplementing Schedule 4.01(q)
hereto, including an identification of all owned and leased real property
acquired or disposed of by any Loan Party or any of its Subsidiaries during such
Fiscal Year and a description of such other changes in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete.

 

(j)          Assets Reports. As soon as available and in any event within
45 days after the end of each quarter of each Fiscal Year, a report listing and
describing (in detail reasonably satisfactory to the Administrative Agent) all
Assets of the Parent Guarantor and its Subsidiaries as of the end of such
quarter in form and substance reasonably satisfactory to the Administrative
Agent.

 

(k)          Environmental Conditions. Notice to the Administrative Agent
(i) promptly upon obtaining knowledge of any material violation of any
Environmental Law affecting any Asset or the operations thereof or the
operations of any of its Subsidiaries, (ii) promptly upon obtaining knowledge of
any known release, discharge or disposal of any Hazardous Materials at, from, or
into any Asset which it reports in writing or is legally required to report in
writing to any Governmental Authority and which is material in amount or nature
or which could reasonably be expected to materially adversely affect the value
of such Asset, (iii) promptly upon its receipt of any written notice of material
violation of any Environmental Laws or of any material release, discharge or
disposal of Hazardous Materials in violation of any Environmental Laws or any
matter that could reasonably be expected to result in an Environmental Action,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Loan Party’s or
any other Person’s operation of any Asset in compliance with Environmental Laws,
(B) Hazardous Materials contamination on, from or into any Asset, or
(C) investigation or remediation of off-site locations at which such Loan Party
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that
any expense or loss has been incurred by such Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which such Loan Party or any Joint Venture
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Borrowing Base
Asset or could reasonably be expected to result in a Lien against any Borrowing
Base Asset.

 

101

 

 

(l)          Borrowing Base Asset Value. Promptly after discovery of any setoff,
claim, withholding or defense asserted or effected against any Loan Party, or to
which any Borrowing Base Asset is subject, which could reasonably be expected to
(i) have a material adverse effect on the value of a Borrowing Base Asset,
(ii) have a Material Adverse Effect or (iii) result in the imposition or
assertion of a Lien against any Borrowing Base Asset which is not a Permitted
Lien, notice to the Administrative Agent thereof.

 

(m)          Compliance with Borrowing Base Asset Conditions. Promptly after
obtaining actual knowledge of any condition or event which causes any Borrowing
Base Asset to fail to satisfy any of the Borrowing Base Conditions (other than
those Borrowing Base Conditions, if any, that have theretofore been waived by
the Administrative Agent and the Required Lenders with respect to any particular
Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.

 

(n)          Appraisals. Promptly upon the written request of the Administrative
Agent or the Required Lenders and at the expense of the Borrower, Appraisals of
the Borrowing Base Assets that are the subject of such request, provided, that
so long as no Event of Default then exists, the Borrower shall not be required
to deliver an Appraisal of a Borrowing Base Asset more frequently than once
during the term of the Facility (other than the Appraisal required in connection
with the extension of the Maturity Date).

 

(o)          Other Information. Promptly, such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
from time to time reasonably request.

 

(p)          Management Agreements and Material Contracts. Promptly following
execution thereof by all parties thereto, a copy of any Management Agreement or
Material Contract entered into with respect to any Borrowing Base Asset after
the date hereof.

 

(q)          Debt Rating. Within three (3) Business Days after a Responsible
Officer obtains knowledge of any change in the Debt Rating of the Parent
Guarantor, a statement of such Responsible Officer of the Parent Guarantor
setting forth the new Debt Rating.

 

102

 

 

(r)          Defaults Under Organizational Documents. Promptly after obtaining
actual knowledge of any breach by any Subsidiary Guarantor in any material
respect of the Subsidiary Guarantor Requirements, notice to the Administrative
Agent thereof.

 

SECTION 5.04.         Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:

 

(a)          Parent Guarantor Financial Covenants.

 

(i)          Maximum Leverage Ratio. Maintain as of each Test Date, a Leverage
Ratio of not greater than 0.60:1.00.

 

(ii)         Maximum Secured Recourse Debt Ratio. Maintain as of each Test Date,
a Secured Recourse Debt Ratio of not greater than 20%.

 

(iii)        Maximum Secured Debt Ratio. Maintain as of each Test Date, a
Secured Debt Ratio of not greater than (x) on any Test Date occurring after the
date hereof through and including February 17, 2013, 50% and (y) on any Test
Date occurring after February 17, 2013, 45%.

 

(iv)        Minimum Tangible Net Worth. Maintain at all times tangible net worth
of the Parent Guarantor and its Subsidiaries, as determined in accordance with
GAAP (but excluding accumulated depreciation on all Real Property), of not less
than the sum of $330,788,250 plus an amount equal to 75% times the net cash
proceeds of all issuances and primary sales of Equity Interests of the Parent
Guarantor or any of its Subsidiaries consummated following the Closing Date.

 

(v)         Minimum Ratio of Fixed Rate Debt for Borrowed Money and Debt for
Borrowed Money Subject to Hedge Agreements to Debt for Borrowed Money. Maintain
as of each Test Date, a ratio of fixed rate Debt for Borrowed Money and Debt for
Borrowed Money subject to Hedge Agreements to all Debt for Borrowed Money of not
less than 66.67%.

 

(vi)        Maximum Dividend Payout Ratio. Maintain as of each Test Date, a
Dividend Payout Ratio of equal to or less than (A) 95% or (B) such greater
amount as may be required by applicable law to maintain status as a REIT for tax
purposes.

 

(vii)       Minimum Fixed Charge Coverage Ratio. Maintain as of each Test Date,
a Fixed Charge Coverage Ratio of not less than 1.50:1.00.

 

(b)          Borrowing Base Covenants.

 

(i)          Maximum Facility Exposure to Borrowing Base Asset Value. Not permit
at any time the Facility Exposure at such time to exceed the Facility Available
Amount at such time.

 

103

 

 

(ii)         Minimum Borrowing Base Debt Service Coverage Ratio. Maintain as of
each Test Date, a Borrowing Base Debt Service Coverage Ratio of not less than
1.50:1.00.

 

(iii)        Minimum Appraised Value. Not permit at any time the Appraised Value
of the Borrowing Base Assets in the aggregate to be less than $130,000,000.

 

(iv)        Minimum Number of Borrowing Base Assets. Not permit at any time the
number of Campus Housing Assets comprising the Borrowing Base Assets to be fewer
than ten.

 

(v)         Maximum Size of Individual Borrowing Base Asset. Not permit at any
time the Appraised Value of any individual Borrowing Base Asset to exceed 15% of
the Appraised Value of the Borrowing Base Assets in the aggregate.

 

(vi)        Minimum Weighted Average Occupancy of the Borrowing Base Assets. Not
permit at any time the average occupancy of the Borrowing Base Assets (excluding
the Borrowing Base Assets which are Development Assets), weighted based upon the
number of beds comprising each such Borrowing Base Asset, to equal less than
80%.

 

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a
pro forma basis to account for any acquisitions or dispositions of Assets, and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since the last day of the fiscal quarter of the
Parent Guarantor most recently ended. To the extent any calculations described
in Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating
to an Advance, a merger permitted under Section 5.02(d), a Transfer permitted
under Section 5.02(e)(ii)(C) or the removal of a Borrowing Base Asset from the
Borrowing Base Assets, such calculations shall be made both before and on a
pro forma basis after giving effect to such Advance, merger, Transfer or such
other event, as applicable. All such calculations shall be reasonably acceptable
to the Administrative Agent.

 

SECTION 5.05.         Ground Lease Covenants.

 

(a)          Each Loan Party shall (i) pay or cause to be paid on or before the
due date thereof all Ground Lease Payments, (ii) perform and observe every
covenant to be performed or observed by a Loan Party under the applicable Ground
Lease; (iii) refrain from doing anything and not do or permit any act, event or
omission, as a result of which, there is reasonably likely to occur a default or
breach under any Ground Lease; (iv) promptly give Administrative Agent notice of
any default under any Ground Lease upon learning of such default and promptly
deliver to Administrative Agent a copy of each notice of default and all
responses to such notice of default and all other material instruments, notices
or demands received or delivered by a Loan Party under or in connection with the
applicable Ground Lease; (v) promptly notify Administrative Agent in writing in
the event of the initiation of any litigation or arbitration proceeding
affecting a Loan Party or the Real Property under or in connection with the
applicable Ground Lease; (vi) not voluntarily or involuntarily, directly or
indirectly, surrender, terminate or cancel any Ground Lease nor, without the
prior written consent of Administrative Agent, fail to exercise in a timely
manner any purchase option(s) or renewal option(s) contained in any Ground
Lease; and (vii) not modify, alter or amend any Ground Lease, either orally or
in writing, in any material respect without the prior written consent of the
Administrative Agent. Any assignment, transfer, conveyance, surrender,
termination, cancellation, modification, alteration or amendment of any Ground
Lease in contravention of the foregoing shall be void and of no force and
effect.

 

104

 

 

(b)          Each Loan Party acknowledges and agrees that no release or
forbearance of any of its obligations under any Ground Lease or otherwise shall
release such Loan Party from any of its obligations under the Loan Documents,
including without limitation the performance of all of the terms, provisions,
covenants, conditions and agreements contained in any applicable Ground Lease,
to be kept, performed and complied with by such Loan Party therein.

 

(c)          Each Loan Party shall from time to time within ten (10) Business
Days of Administrative Agent’s request to execute and deliver, use reasonable
efforts to obtain from the ground lessor, an estoppel certificate in a form
reasonably acceptable to Administrative Agent certifying to such matters as
Administrative Agent may reasonably require, including without limitation, the
following: (a) the name of the tenant entitled to possession of the leasehold
estate under the applicable Ground Lease; (b) that the applicable Ground Lease
is in full force and effect and has not been modified or, if it has been
modified, the date of each such modification (together with copies of each
modification); (c) the date to which the fixed (or base) rent has been paid
under the applicable Ground Lease; (d) the dates to which all other fees or
charges have been paid under the applicable Ground Lease; (e) whether any notice
of default has been sent to any Loan Party under the applicable Ground Lease
which has not been cured, and if such notice has been sent, the date it was sent
and the nature of the default; (f) to the best of the ground lessor’s knowledge,
whether any Loan Party is in default under such Ground Lease, and if so, the
nature thereof in reasonable detail.

 

(d)          In the event that it is claimed by any Governmental Authority that
any tax is due, unpaid or payable by a Loan Party upon or in connection with any
Ground Lease, such Loan Party shall promptly either (a) pay such tax, charge or
imposition when due and deliver to Administrative Agent reasonably satisfactory
proof of payment thereof or (b) contest such tax in accordance with the
applicable provisions of this Agreement. If liability for such tax is asserted
against Administrative Agent, Administrative Agent will give to such Loan Party
prompt notice of such claim, and such Loan Party, upon complying with the
provisions of this Agreement shall have full right and authority to contest such
claim.

 

105

 

 



 

Article VI
EVENTS OF DEFAULT

 

SECTION 6.01.         Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:

 

(a)          Failure to Make Payments When Due. (i) The Borrower shall fail to
pay any principal of any Advance when the same shall become due and payable or
(ii) the Borrower shall fail to pay any interest on any Advance, or any Loan
Party shall fail to make any other payment under any Loan Document, in each case
under this clause (ii) within three Business Days after the same becomes due and
payable; or

 

(b)          Breach of Representations and Warranties. Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or

 

(c)          Breach of Certain Covenants. The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.03(e), 2.14,
5.01(d), (e), (f), (i), (j), (n), (o), (p), (q), (r) or (s), 5.02, 5.03 or 5.04;
or

 

(d)          Other Defaults under Loan Documents. Any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender Party; or

 

(e)          Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall
fail to pay any principal of, premium or interest on or any other amount payable
in respect of any Material Debt when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise
and after the expiration of any cure period thereunder); or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Material Debt, if (A) the effect of such event or condition is to
permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
30 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

 



106

 

 

(f)          Insolvency Events. Any Loan Party or any Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any Subsidiary thereof shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

  



(g)          Monetary Judgments. Any judgments or orders, either individually or
in the aggregate, for the payment of money in excess of $5,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or

 

(h)          Non-Monetary Judgments. Any non-monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(i)          Unenforceability of Loan Documents. Any provision of any Loan
Document after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for
any reason (other than pursuant to the terms thereof) cease to be valid and
binding on or enforceable against any Loan Party which is party to it, or any
such Loan Party shall so state in writing; or

 

(j)          Change of Control. A Change of Control shall occur; or

 



(k)          ERISA Events. Any ERISA Event shall have occurred with respect to a
Plan and the sum (determined as of the date of occurrence of such ERISA Event)
of the Insufficiency of such Plan and the Insufficiency of any and all other
Plans with respect to which an ERISA Event shall have occurred and then exist
(or the liability of the Loan Parties and the ERISA Affiliates related to such
ERISA Event) exceeds $5,000,000;

 



107

 

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances
by a Revolving Credit Lender pursuant to Section 2.02(b)) and of each Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, (A) by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents (other than Guaranteed Hedge Agreements, for which the
terms of such agreements shall govern and control) to be forthwith due and
payable, whereupon the Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, and (B) by notice to each party required under the terms of any
agreement in support of which a Letter of Credit is issued, request that all
Obligations under such agreement be declared to be due and payable; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under any Bankruptcy Law, (y) the Commitments of
each Lender Party and the obligation of each Lender Party to make Advances
(other than Letter of Credit Advances by an Issuing Bank or a Revolving Credit
Lender pursuant to Section 2.03(c) and Swing Line Advances by a Revolving Credit
Lender pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of
Credit shall automatically be terminated and (z) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

SECTION 6.02.         Actions in Respect of the Letters of Credit upon Default.
If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding. If
at any time the Administrative Agent or the Issuing Bank determines that any
funds held in the L/C Cash Collateral Account are subject to any right or claim
of any Person other than the Administrative Agent and the Lender Parties with
respect to the Obligations of the Loan Parties under the Loan Documents, or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent, as the case may be, determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Cash Collateral Account, such funds shall be applied
to reimburse the relevant Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law.

 



108

 

 

Article VII
GUARANTY

 

SECTION 7.01.         Guaranty; Limitation of Liability. (a) Each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is and constitutes a guaranty of payment and not merely of collection.

 

(b)          Each Guarantor, the Administrative Agent and each other Lender
Party hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent and the Lender Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

(c)          Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Lender
Parties under or in respect of the Loan Documents.

 

SECTION 7.02.         Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Lender Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 



109

 

 

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

 

(e)          any failure of the Administrative Agent or any other Lender Party
to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Lender Party (each Guarantor waiving any duty on the part of
the Administrative Agent and each other Lender Party to disclose such
information);

 

(f)          the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Guaranty Supplement or any other
guaranty or agreement or the release or reduction of liability of any Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or

 

(g)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 7.03.         Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender Party protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral.

 



110

 

 

(b)          Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

(c)          Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any other Lender Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

(d)          Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any Lender Party to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such Lender Party.

 

(e)          Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

 

SECTION 7.04.         Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of any Lender Party against the
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash, all Letters of Credit shall
have expired or been terminated, all Guaranteed Hedge Agreements shall have
expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the termination in whole of the Commitments and
(c) the latest date of expiration or termination of all Letters of Credit and
all Guaranteed Hedge Agreements, such amount shall be received and held in trust
for the benefit of the Lender Parties, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents. If (i) any
Guarantor shall make payment to any Lender Party of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the termination in whole of the Commitments shall have occurred and
(iv) all Letters of Credit and all Guaranteed Hedge Agreements shall have
expired or been terminated, the Administrative Agent and the Lender Parties
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Guaranty.

 



111

 

 

SECTION 7.05.         Guaranty Supplements. Upon the execution and delivery by
any Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

 

SECTION 7.06.         Indemnification by Guarantors. (a) Without limitation on
any other Obligations of any Guarantor or remedies of the Administrative Agent
or the Lender Parties under this Agreement, this Guaranty or the other Loan
Documents, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent, each
other Lender Party and each of their Affiliates and their respective officers,
directors, employees, agents, partners and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.

 

(b)          Each Guarantor hereby also agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.

 



112

 

 

SECTION 7.07.         Subordination. Each Guarantor hereby subordinates any and
all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07.

 

(a)          Prohibited Payments, Etc. Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless the Administrative Agent otherwise agrees, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(b)          Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c)          Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(d)          Administrative Agent Authorization. After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 



113

 

 

SECTION 7.08.         Continuing Guaranty. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (ii) the termination in whole of the Commitments
and (iii) the latest date of expiration or termination of all Letters of Credit
and all Guaranteed Hedge Agreements, (b) be binding upon the Guarantors, their
successors and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the other Lender Parties and their successors,
transferees and assigns.

 

Article VIII
THE ADMINISTRATIVE AGENT

 

SECTION 8.01.         Authorization and Action. Each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable) and as an Issuing
Bank (if applicable) and on behalf of itself and its Affiliates as potential
Hedge Banks) hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender Party prompt notice of each notice given to it by the
Borrower pursuant to the terms of this Agreement. Notwithstanding anything to
the contrary in any Loan Document, no Person identified as a syndication agent,
documentation agent, senior manager, joint lead arranger or joint book running
manager, in such Person’s capacity as such, shall have any obligations or duties
to any Loan Party, the Administrative Agent or any other Lender Party under any
of such Loan Documents.

 

SECTION 8.02.         Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives and accepts an Accession
Agreement entered into by an Acceding Lender as provided in Section 2.17 or an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee; (b) may consult with
legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties; and (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law.

 



114

 

 

SECTION 8.03.         Citibank and Affiliates. With respect to its Commitments,
the Advances made by it and the Notes issued to it, Citibank shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include Citibank in its individual capacity. Citibank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if Citibank were not the Administrative Agent and without any duty to account
therefor to the Lender Parties.

 

SECTION 8.04.         Lender Party Credit Decision. Each Lender Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Nothing in this Agreement or any other
Loan Document shall require the Administrative Agent or any of its respective
directors, officers, agents or employees to carry out any “know your customer”
or other checks in relation to any Person on behalf of any Lender Party and each
Lender Party confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its respective directors, officers, agents or employees.

 



115

 

 

SECTION 8.05.         Indemnification by Lender Parties. (a) Each Lender Party
severally agrees to indemnify the Administrative Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.



 



(b)          Each Lender Party severally agrees to indemnify each Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Issuing Bank under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender Party agrees to reimburse such
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

(c)          For purposes of this Section 8.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to
their respective Revolving Credit Commitments at such time. The failure of any
Lender Party to reimburse the Administrative Agent or any Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lender Parties to the Administrative Agent or such Issuing
Bank, as the case may be, as provided herein shall not relieve any other Lender
Party of its obligation hereunder to reimburse the Administrative Agent or such
Issuing Bank, as the case may be, for its ratable share of such amount, but no
Lender Party shall be responsible for the failure of any other Lender Party to
reimburse the Administrative Agent or such Issuing Bank, as the case may be, for
such other Lender Party’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 8.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 



116

 

 

SECTION 8.06.         Successor Administrative Agent. (a) The Administrative
Agent may resign at any time by giving 30 days’ prior written notice thereof to
the Lender Parties and the Borrower and may be removed at any time for cause by
the Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it (or its Affiliate) has been replaced as an
Issuing Bank and released from all obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent (which successor Administrative Agent shall be
reasonably acceptable to the Borrower). If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lender Parties, appoint a successor Administrative Agent, which shall be
either (i) a Lender Party or (ii) only after the Administrative Agent first
offers to each Lender Party such appointment and no Lender Party accepts such
appointment, a commercial bank that is not a Lender Party, organized under the
laws of the United States or of any State thereof and having a combined capital
and surplus of at least $250,000,000. Upon the acceptance of any appointment as
an Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. If within 45 days after written notice
is given of the retiring Administrative Agent’s resignation or removal under
this Section 8.06 no successor Administrative Agent shall have been appointed
and shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation or removal shall become effective, (ii) the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation or removal hereunder as an Administrative
Agent shall have become effective, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Administrative Agent under this Agreement.

 

(b)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuing Bank and/or the Swing Line
Bank may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Bank or Swing Line Bank, respectively, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than thirty (30) days after the date of such notice); provided
that such resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank; and provided,
further, that such resignation by the Swing Line Bank will have no effect on its
rights in respect of any outstanding Swing Line Advances or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swing Line Advance.

 

SECTION 8.07.         Relationship of Agents and Lenders. The relationship
between the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.

 



117

 

 

Article IX
MISCELLANEOUS

 

SECTION 9.01.         Amendments, Etc. (a)  No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document (other than
Guaranteed Hedge Agreements, for which the terms of such agreements shall govern
and control), nor consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following at any time:

 

(i)          modify (x) the definition of Required Lenders or, (y) otherwise
change the percentage vote of the Lenders required to take any action under this
Agreement or any other Loan Document,

 

(ii)         release the Borrower with respect to the Obligations or, except to
the extent expressly permitted under this Agreement, reduce or limit the
obligations of any Guarantor under Article VII or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the Guaranteed
Obligations,

 

(iii)        permit the Loan Parties to encumber any Borrowing Base Asset,
except as expressly permitted in the Loan Documents prior to giving effect to
such amendment,

 

(iv)        amend this Section 9.01,

 

(v)         increase the Commitments of the Lenders or subject the Lenders to
any additional obligations, other than as provided by Section 2.17,

 

(vi)        forgive or reduce the principal of, or interest on, the Obligations
of the Loan Parties under the Loan Documents or any fees or other amounts
payable thereunder,

 

(vii)       postpone or extend any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, or

 

(viii)      extend the Maturity Date, other than as provided by Section 2.16;

 

provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or each Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the Issuing Banks, as the case may be,
under this Agreement; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or the other Loan Documents.

 



118

 

 

(b)          In the event that (1) any Lender shall refuse to consent to a
waiver or amendment to, or a departure from, the provisions of this Agreement
which requires the consent of all Lenders and that has been consented to by the
Administrative Agent and the Required Lenders or (2) any Lender Party makes a
demand for payment pursuant to Section 2.10(a) or (b) or (3) any Loan Party is
required to pay additional amounts to a Lender Party pursuant to Section 2.12(a)
or (b) or (c) or (4) any Lender fails to make any Advance to be made by it as
part of any Borrowing on a date when the other Lenders make their Advances as
contemplated under this Agreement (any such Lender, a “Potential Assignor
Lender”), then the Borrower shall have the right, upon written demand to such
Potential Assignor Lender and the Administrative Agent given within 30 days
after the first date on which such consent was solicited in writing from the
Lenders by the Administrative Agent or the first date on which the Lender Party
made a demand for payment or failed to make the Advance (a “Potential Assignment
Event Date”), to cause such Potential Assignor Lender to assign its rights and
obligations under this Agreement at par (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to an Eligible Assignee designated by the Borrower and approved
by the Administrative Agent (such approval not to be unreasonably withheld) (a
“Replacement Lender”), provided that (i) as of such Potential Assignment Event
Date, no Default or Event of Default shall have occurred and be continuing, and
(ii) with respect to clause (1) above only, as of the date of the Borrower’s
written demand to replace such Potential Assignor Lender, no Default or Event of
Default shall have occurred and be continuing other than a Default or Event of
Default that resulted solely from the subject matter of the waiver or amendment
for which such consent was being solicited from the Lenders by the
Administrative Agent. The Replacement Lender shall purchase such interests of
the Potential Assignor Lender, shall assume the rights and obligations of the
Potential Assignor Lender under this Agreement upon execution by the Replacement
Lender of an Assignment and Acceptance delivered pursuant to Section 9.07 and,
with respect to clause (1) above, shall execute the document evidencing the
waiver or amendment to which the Potential Assignor Lender refused to consent.
Any Lender that becomes a Potential Assignor Lender agrees that, upon receipt of
notice from the Borrower given in accordance with this Section 9.01(b) it shall
promptly execute and deliver an Assignment and Acceptance with a Replacement
Lender as contemplated by this Section.

 

(c)          Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Advances
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Requisite Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Requisite Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

 



119

 

 

SECTION 9.02.         Notices, Etc. (a)  All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 9.02(b) and in
the proviso to this Section 9.02(a), in an electronic medium and delivered as
set forth in Section 9.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at 2100 Rexford Road, Suite 414, Charlotte, North Carolina 28211,
Attention: Donald L. Bobbitt, Jr., with a copy to Bradley Arant Boult Cummings
LLP, 1819 Fifth Avenue North, Birmingham, Alabama 35203, Attention: Dawn Helms
Sharff or, if applicable, at donnie.bobbitt@campuscrest.com (with a copy to
dsharff@babc.com) (and in the case of transmission by e mail, with a copy by
U.S. mail to 2100 Rexford Road, Suite 414, Charlotte, North Carolina 28211,
Attention: Donald L. Bobbitt, Jr., with a copy to Bradley Arant Boult Cummings
LLP, 1819 Fifth Avenue North, Birmingham, Alabama 35203, Attention: Dawn Helms
Sharff); if to any Initial Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified opposite its name
on Schedule I hereto (and in the case of a transmission by e-mail, with a copy
by U.S. mail to its Domestic Lending Office); if to any other Lender Party, at
its Domestic Lending Office or, if applicable, at the telecopy number or e-mail
address specified in the Assignment and Acceptance pursuant to which it became a
Lender Party (and in the case of a transmission by e-mail, with a copy by U.S.
mail to its Domestic Lending Office); if to the Initial Issuing Bank, at its
address at 1615 Brett Road, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department, or, if applicable, at GLAgentOfficeOps@citigroup.com
(and in the case of a transmission by e-mail, with a copy by U.S. mail to 1615
Brett Road, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department); and if to the Administrative Agent or the Swing Line Bank, at its
address at 1615 Brett Road, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department, or, if applicable, at GLAgentOfficeOps @citigroup.com
(and in the case of a transmission by e-mail, with a copy by U.S. mail to 1615
Brett Road, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department) or, as to the Borrower or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent. All notices, demands, requests, consents and other
communications described in this clause (a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery,
(ii) if delivered by mail, three (3) Business Days after the date such notice,
demand, request, consent or other communication is deposited in the mails,
(iii) if delivered by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 9.02(b) to be delivered thereunder), when such
notice, demand, request, consent and other communication shall have been made
generally available on such Approved Electronic Platform, Internet website or
similar device to the class of Person being notified (regardless of whether any
such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, when receipt is confirmed by electronic
mail as provided in this clause (a); provided, however, that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent. Delivery by telecopier of an executed counterpart
of a signature page to any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof. Each Lender Party agrees (i) to notify the Administrative Agent in
writing of such Lender Party’s e-mail address to which a notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender Party becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender Party) and (ii) that any notice may be sent to
such e-mail address.

 



120

 

 

(b)          Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.

 

(c)          Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”). Although the Approved
Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution

 

(d)          THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

121

 

 



(e)          Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

SECTION 9.03.         No Waiver; Remedies. No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04.         Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, Borrowing Base Asset
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses, (B) the
reasonable fees and expenses of counsel for the Administrative Agent with
respect thereto (including, without limitation, with respect to reviewing and
advising on any matters required to be completed by the Loan Parties on a
post-closing basis), with respect to advising the Administrative Agent as to its
rights and responsibilities, or the perfection, protection or preservation of
rights or interests, under the Loan Documents, with respect to negotiations with
any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto and (C) the reasonable fees and expenses of counsel for the
Administrative Agent with respect to the preparation, execution, delivery and
review of any documents and instruments at any time delivered pursuant to
Sections 3.01, 3.02, 5.01(j) or 5.01(k)) and (ii) all reasonable out-of-pocket
costs and expenses of the Administrative Agent and each Lender Party in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of the Loan Documents, whether in any action, suit or litigation,
or any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender Party with
respect thereto).

 

122

 

 



(b)          Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents or
any of the transactions contemplated thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

(c)          If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or
2.17(e), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or if the Borrower fails to make any payment or prepayment
of an Advance for which a notice of prepayment has been given or that is
otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

 

(d)          If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.

 

123

 

 



(e)          Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in
Sections 2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under any of the other Loan Documents.

 

SECTION 9.05.         Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other Loan Party against any and all of
the Obligations of the Borrower or such Loan Party now or hereafter existing
under the Loan Documents, irrespective of whether the Administrative Agent or
such Lender Party shall have made any demand under this Agreement or such Note
or Notes and although such obligations may be unmatured. Administrative Agent
and each Lender Party agrees promptly to notify the Borrower or such Loan Party
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of Administrative Agent and each Lender Party and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that Administrative
Agent, such Lender Party and their respective Affiliates may have; provided,
however, that in the event that any Defaulting Lender exercises such right of
setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.18(b) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank, the Swing Line Bank and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

SECTION 9.06.         Binding Effect. This Agreement shall become effective when
it shall have been executed by the Borrower, each Guarantor named on the
signature pages hereto and the Administrative Agent shall have been notified by
each Initial Lender and each Initial Issuing Bank that such Initial Lender or
such Initial Issuing Bank, as the case may be, has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Guarantors
named on the signature pages hereto and the Administrative Agent and each Lender
Party and their respective successors and assigns, except that neither the
Borrower nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Lender
Parties.

 



124

 

 

SECTION 9.07.         Assignments and Participations; Replacement Notes. (a)
Each Lender may (and, if demanded by the Borrower in accordance with
Section 9.01(b) will) assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of one or more of the Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or a Fund Affiliate of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 under each Facility or an integral multiple of $1,000,000
in excess thereof (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Borrower pursuant to
Section 9.01(b) shall be an assignment of all rights and obligations of the
assigning Lender under this Agreement, (v) except for assignments to an Eligible
Assignee that is a Lender, an Affiliate of any Lender or a Fund Affiliate of any
Lender, no such assignments shall be permitted without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), (vi) no such assignments shall be made to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause, and (vii) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and,
except if such assignment is being made by a Lender to an Affiliate or Fund
Affiliate of such Lender, a processing and recordation fee of $3,500; provided,
however, that for each such assignment made as a result of a demand by the
Borrower pursuant to Section 9.01(b), the Borrower shall pay to the
Administrative Agent the $3,500 processing and recordation fee. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment will be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swing Line Bank and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit and Swing Line Advances in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest will be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 



125

 

 

(b)          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

 

(c)          By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender or Issuing Bank, as the case may be.

 

(d)          The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Administrative Agent or any Lender Party at any reasonable time and from time to
time upon reasonable prior notice.

 



126

 

 

(e)          Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower. In the case of any assignment by a Lender, within five Business Days
after receipt of a request therefor, the Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a substitute Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender has retained a Commitment hereunder under such Facility, a
substitute Note to the order of such assigning Lender in an amount equal to the
Commitment retained by it hereunder. Such substitute Note or Notes, if any,
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.

 

(f)          Each Issuing Bank may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) except in
the case of an assignment to a Person that immediately prior to such assignment
was an Issuing Bank or an assignment of all of an Issuing Bank’s rights and
obligations under this Agreement, the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Revolving Credit Lender of all or a
portion of its Revolving Credit Commitment to the same Eligible Assignee.

 

(g)          Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, and
(vi) if, at the time of such sale, such Lender Party was entitled to payments
under Section 2.12(a) in respect of United States withholding tax with respect
to interest paid at such date, then, to such extent, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable with respect to such participant on such date, provided that
such participant complies with the requirements of Section 2.12(e) as if it were
a Lender hereunder.

 

127

 

 



(h)          Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Loan Parties (or any of them)
furnished to such Lender Party by or on behalf of any Loan Party; provided,
however, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Information received by it from such Lender Party on the same terms as
provided in Section 9.10.

 

(i)          Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

 

(j)          Upon notice to the Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Notes, the
Borrower will execute and deliver, in lieu of such original Notes, replacement
promissory notes, identical in form and substance to, and dated as of the same
date as, the Notes so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Notes, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Notes shall be deemed references to the replacement Notes.

 

SECTION 9.08.         Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.

 

SECTION 9.09.         No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither any
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

 



128

 

 

SECTION 9.10.         Confidentiality. (a) Each of the Administrative Agent, the
Lender Parties and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions at least as restrictive as those of this Section, (vii) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (viii) to any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (ix) to any rating agency, (x) the CUSIP Service Bureau or any
similar organization, (xi) with the consent of the Borrower or (xii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
such Lender Party, the Issuing Bank or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or any of its
Subsidiaries without the Administrative Agent, such Lender Party, the Issuing
Bank or any of their respective Affiliates having knowledge that a duty of
confidentiality to the Loan Parties or any of their Subsidiaries has been
breached. For purposes of this Section, “Information” means all information
received from a Loan Party or any of its Subsidiaries (including the Fee Letter
and any information obtained based on a review of the books and records of the
Parent Guarantor or any of its Subsidiaries) relating to any Loan Party or any
of their Subsidiaries or any of their respective businesses. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



129

 

 

(b)          Certain of the Lender Parties may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Loan Parties, any of their Subsidiaries or their
respective securities (“Restricting Information”). Other Lender Parties may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender Party acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. None of the Administrative Agent or any of its
respective directors, officers, agents or employees shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information. In particular, none of the Administrative
Agent or any of its respective directors, officers, agents or employees
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.

 

(c)          Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.10(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”). Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting Information. Nothing in this Section 9.10(c) shall modify or limit a
Person’s obligations under Section 9.10 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

 

130

 

 



(d)          Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent. Each Lender Party agrees to
notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

(e)          Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. Each
Lender Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. Each such
electing Lender Party acknowledges the possibility that, due to its election not
to take access to Restricting Information, it may not have access to any
Communications (including, without being limited to, the items required to be
made available to the Administrative Agent in Section 5.03 unless or until such
Communications (if any) have been filed or incorporated into documents which
have been filed with the Securities and Exchange Commission by the Parent). None
of the Loan Parties, the Administrative Agent or any Lender Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.

 

(f)          Sections 9.10(b), (c), (d) and (e) are designed to assist the
Administrative Agent, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information. None of the
Administrative Agent or any of its directors, officers, agents or employees
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its directors, officers, agents or employees warrant or make any other statement
to the effect that a Loan Party’s or Lender Party’s adherence to such provisions
will be sufficient to ensure compliance by such Loan Party or Lender Party with
its contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lender Parties and each Loan Party
assumes the risks associated therewith.

 



131

 

 

SECTION 9.11.         Patriot Act Notification. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law August 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. The Parent Guarantor and the Borrower shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 9.12.         Jurisdiction, Etc. (a) With respect to all matters arising
out of or relating to this Agreement, any of the other Loan Documents, or any
other letter agreement or other undertaking concerning the financing
contemplated therein, each of the parties hereto hereby irrevocably and
unconditionally, on behalf of itself, its properties, and to the extent it may
lawfully do so, its parent entities, present and future subsidiaries,
affiliates, transferees, assigns, acquirers, officers, directors, employees,
partners, members, shareholders, and successors in interest, (i) submits to the
exclusive jurisdiction of the U.S. District Court for the Southern District of
New York State or, if that court does not have subject jurisdiction, in any
State court located in the City and County of New York; (ii) agrees that all
such matters may be heard and determined in such courts, (iii) waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum,
(iv) agrees that a final judgment of such courts shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law, and (v) waives any immunity (sovereign or otherwise) from
jurisdiction of any court or from any legal process or setoff to which its or
its properties or assets may be entitled.

 

(b)          Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.



 

SECTION 9.13.         Governing Law. Pursuant to Section 5-1401 of the New York
General Obligations Law, the substantive laws of the State of New York
applicable to agreements made and to be performed entirely within such state,
without regard to the choice of law principles that might otherwise apply, and
the applicable federal laws of the United States of America, shall govern the
validity, construction, enforcement and interpretation of this Agreement, the
Notes and all other Loan Documents.

 



132

 

 

SECTION 9.14.         WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

SECTION 9.15.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and the Administrative
Agent, any Issuing Bank, any Swing Line Bank or any Lender is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent, any
Issuing Bank, any Swing Line Bank or any Lender has advised or is advising the
Borrower or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Issuing Bank, the Swing Line Bank and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Issuing Bank, the Swing Line Bank and the Lenders, on
the other hand, (iii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the Issuing Bank,
the Swing Line Bank and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, Administrative Agent
or fiduciary for the Borrower or any of its Affiliates, or any other Person;
(ii) none of the Administrative Agent, the Issuing Bank, the Swing Line Bank and
the Lenders has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Issuing Bank, the Swing Line Bank and the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Issuing Bank, the Swing Line Bank and the Lenders has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Issuing Bank, the Swing Line Bank and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 


133

 



 

SECTION 9.16.         Restatement of Existing Credit Agreement. The parties
hereto agree that, on the Closing Date, the following transactions shall be
deemed to occur automatically, without further action by any party hereto:

 

(A)         the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety in the form of this Agreement;

 

(B)         all Existing Obligations (including without limitation all interest
on the Existing Obligations accrued through the Closing Date and all fees under
the Existing Credit Agreement accrued through the Closing Date, which accrued
interest and fees shall be payable in accordance with the terms of this
Agreement) outstanding on the Closing Date shall be in all respects continuing
and shall be deemed to be Obligations outstanding under this Agreement with (i)
the Lenders’ interests in such Obligations and Letter of Credit issuances being
reallocated in accordance with each Lender’s Pro Rata Share and (ii) only the
terms being modified from and after the Closing Date as provided in this
Agreement and the other Loan Documents (provided that for the avoidance of doubt
the “Revolving Credit Exposure” under and as defined in the Existing Credit
Agreement shall be deemed to constitute the Revolving Credit Exposure
hereunder);

 

(C)         the Loan Documents, as amended or amended and restated on the
Closing Date, are in all respects continuing and shall remain in full force and
effect with respect to all Obligations hereunder and are hereby reaffirmed;

 

(D)         the Loan Documents executed in connection with the Existing Credit
Agreement that are not superseded by corresponding Loan Documents executed and
delivered in connection with this Agreement or terminated in connection with
this Agreement shall remain and continue in full force and effect and each of
the Loan Parties hereby acknowledges and reaffirms all of its obligations and
undertakings under each of the Loan Documents to which it is a party and
acknowledges and agrees that subsequent to, and after giving effect to the
provisions of this Agreement, each such Loan Document is and shall remain in
full force and effect in accordance with the terms thereof (if applicable, as
amended by the terms of this Agreement);

 

(E)         all references in the Loan Documents (other than this Agreement) to
the Existing Credit Agreement shall be deemed to refer without further amendment
to this Agreement;

 

134

 

 



(F)         pursuant to, and in satisfaction of the requirements of, Section
9.01(b), and without the action of any other Person, Goldman Sachs Bank USA as
Potential Assignor Lender (the “Exiting Lender”) hereby assigns and sells to
Bank of America, N.A. as Replacement Lender (“Increasing Lender”) 100% of its
Commitment under the Existing Credit Agreement, and Increasing Lender hereby
purchases the Commitment held by such Exiting Lender (the  “Assigned Interest”),
at par, and including unpaid accrued fees and interest through the Closing Date
(together, the “Exit Purchase Price”) such that that after giving effect to such
assignment and the reallocations referenced below (a) the Lenders shall hold the
Commitments set forth on Schedule I attached hereto, and (b) the Commitments of
the Exiting Lender shall be reduced to zero and the Exiting Lender shall cease
to be a Lender under this Agreement.  Such assignment shall be deemed to occur
hereunder automatically, and without any requirement for additional
documentation, upon receipt by Exiting Lender of the full Exit Purchase Price in
immediately available funds, on the Closing Date and shall be settled in
accordance with the terms and provisions of the form of Assignment and
Acceptance Agreement attached to this Agreement as Exhibit D, which are
incorporated herein by reference, and to which Increasing Lender hereby agrees,
provided that all references to Schedule I in such form Assignment and
Acceptance Agreement shall refer to Schedule 9.16(F) attached hereto.  The
Exiting Lender represents and warrants to Increasing Lender that it has not
created any adverse claim upon the interest being assigned by it to such Lender
hereunder and that such interest is free and clear of any adverse claim created
by such Exiting Lender.  All Advances made under the Existing Credit Agreement
shall be reallocated on the Closing Date as directed by Administrative Agent  in
order that advances of the Term Loan, Revolving Credit Advances, Swing Line
Advances and Letter of Credit Advances shall be deemed made ratably by the
Lenders in accordance with their Commitment as set forth on Schedule I attached
hereto.  Borrower agrees to pay (or cause to be paid) any interest, breakage
fees or other costs incurred in connection with this paragraph on the Closing
Date (or to the extent such payment is not requested prior to the Closing Date,
promptly upon request).



 

(G)         Upon its receipt of the Notes to be delivered hereunder on the
Closing Date, each applicable Lender will promptly return to Borrower, marked
“Cancelled” or “Replaced”, the notes of Borrower held by such Lender pursuant to
the Existing Credit Agreement.

 

The parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of any of the Existing Obligations and that all such Existing Obligations are in
all respects continued and outstanding as Obligations under this Agreement with
only the terms being modified from and after the effective date of this
Agreement as provided in this Agreement and the other Loan Documents.

 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 



135

 



  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BORROWER:       CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP       By:
Campus Crest Communities GP, LLC,     Its General Partner           By:

Campus Crest Communities, Inc.

Its Sole Member

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.     Title: 
Chief Financial Officer

 

  PARENT GUARANTOR:       CAMPUS CREST COMMUNITIES, INC.           By: /s/
Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.     Title:    Chief
Financial Officer           [Signatures continue on next page]

 

 

 

 

  SUBSIDIARY GUARANTORS:       CAMPUS CREST AT STEPHENVILLE, LP         By:

Campus Crest GP II, LLC

Its General Partner

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT LUBBOCK, LP         By:

Campus Crest GP II, LLC

Its General Partner

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT WACO, LP         By:

Campus Crest GP II, LLC

Its General Partner

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT WICHITA FALLS, LP         By:

Campus Crest GP II, LLC

Its General Partner

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT SAN MARCOS, LP         By:

Campus Crest GP II, LLC

Its General Partner

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

[Signatures continue on next page]

 

 

 

  

  CAMPUS CREST AT JACKSONVILLE, AL, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT ABILENE, LP         By:

Campus Crest GP II, LLC

Its General Partner

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT CHENEY, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT JONESBORO, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT TROY, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

[Signatures continue on next page]

 

 

 

   

  CAMPUS CREST AT MURFREESBORO, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT WICHITA, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST STEPHENVILLE LESSOR, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST WACO LESSOR, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

[Signatures continue on next page]

 

 

 

  

  CAMPUS CREST WICHITA FALLS LESSOR, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST CHENEY LESSOR, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST JONESBORO LESSOR, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST TROY LESSOR, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

[Signatures continue on next page]

 

 

 

 

  CAMPUS CREST MURFREESBORO LESSOR, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST WICHITA LESSOR, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

 

  CAMPUS CREST AT MOBILE PHASE II, LLC         By:

Campus Crest Properties, LLC,

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT MOBILE, LLC         By:

Campus Crest Properties, LLC,

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

[Signatures continue on next page]

 

 

 

 

  CAMPUS CREST AT AMES, LLC         By:

Campus Crest Properties, LLC,

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT FORT WAYNE, LLC         By:

Campus Crest Properties, LLC,

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT HUNTSVILLE I, LP       By: Campus Crest at Huntsville I GP,
LLC     Its General Partner           By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

  CAMPUS CREST AT MOSCOW, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

[Signatures continue on next page]

 

 

 

 

  CAMPUS CREST AT VALDOSTA, LLC         By:

Campus Crest Properties, LLC

Its Manager

 

  By: /s/ Donald L. Bobbitt, Jr.     Name:  Donald L. Bobbitt, Jr.    
Title:    Manager

 

[Signatures continue on next page]

 

 

 

 

  SWING LINE BANK:       CITIBANK, N.A.       By: /s/ John C. Rowland     Name:
 John C. Rowland     Title:   Vice President

 

  INITIAL ISSUING BANK:       CITIBANK, N.A.       By: /s/ John C. Rowland    
Name:  John C. Rowland     Title:   Vice President

 

  ADMINISTRATIVE AGENT:       CITIBANK, N.A.       By: /s/ John C. Rowland    
Name:  John C. Rowland     Title:   Vice President

 

[Signatures continue on next page]

 

 

 

 

  INITIAL LENDERS:       BARCLAYS BANK PLC       By: /s/ Noam Azachi     Name:
 Noam Azachi     Title:   Assistant Vice President

 

[Signatures continue on next page]

 

 

 

 

  CITIBANK, N.A.       By: /s/ John C. Rowland     Name:  John C. Rowland    
Title:   Vice President

 

[Signatures continue on next page]

 

 

 

 

  RAYMOND JAMES BANK, N.A.           By: /s/ James M. Armstrong     Name:  James
M. Armstrong     Title:    Senior Vice President

 

[Signatures continue on next page]

 

 

 

 

  ROYAL BANK OF CANADA         By: /s/ Joshua Freedman     Name:  Joshua
Freedman     Title:   Authorized Signatory

 

[Signatures continue on next page]

 

 

 

 

  BANK OF AMERICA, N.A.         By: /s/ Kurt L. Mathison     Name:  Kurt L.
Mathison     Title:   Senior Vice President

 

[Signatures continue on next page]

 

 

 

 

  BANK OF THE WEST,   a California banking corporation         By: /s/ Lynn
Foster     Name:  Lynn Foster     Title:    Senior Vice President

 

  By: /s/ Chuck Weerasooriya     Name:  Chuck Weerasooriya     Title:    Senior
Vice President

 

[Signatures continue on next page]

 

 

 

 

  COMPASS BANK       By: /s/ S. Kent Gorman     Name:  Kent Gorman    
Title:   Senior Vice President

 

[Signatures continue on next page]

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION         By: /s/ Edward Kang     Name:
 Edward Kang     Title:   Vice President

 

[Signatures continue on next page]

 

 

 

 

  NATIONAL BANK OF ARIZONA,   a national banking association         By: /s/
Robert E. Cooper, Jr.     Name:  Robert E. Cooper, Jr.     Title:    Vice
President

 

[Signatures continue on next page]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Andrew T. White     Name:
 Andrew T. White     Title:    Senior Vice President

 

[Signatures continue on next page]

 

 

 

 

  CITIZENS BANK OF PENNSYLVANIA         By: /s/ Charles J. Cooke Jr.     Name:
 Charles J. Cooke Jr.     Title:    Senior Vice President

 

[Signatures continue on next page]

 

 

 

 

  EXITING LENDER (solely with respect to Section 9.16(F))       GOLDMAN SACHS
BANK USA         By: /s/ Michelle Latzoni     Name:  Michelle Latzoni    
Title:    Authorized Signatory

 

 

 

 



  

SCHEDULE I

 

Commitment and Applicable Lending Offices

 

Lender Name/
Issuing Bank  Revolving Credit
Commitments   Letter of Credit
Commitments   Swing Line
Commitments   Term Loan
Commitments   Domestic Lending
Office  Eurodollar Lending
Office Citibank, N.A.  $29,574,003.78   $15,000,000.00   $30,000,000.00  
$6,925,996.22   1615 Brett Rd OPS III
New Castle, DE 19720
Phone: (201) 499-9101
Fax: (917) 522-0453 Attn: Bank Loan
Syndications Department  1615 Brett Rd OPS III
New Castle, DE 19720
Phone: (201) 499-9101
Fax: (917) 522-0453
Attn: Bank Loan Syndications Department Raymond James Bank, FSB 
$29,574,003.80             $6,925,996.20   P.O. Box 11628, St. Petersburg, FL
33733-1628
Phone: (727) 567-1815, (727) 567-4798
Fax: (866) 597-4002
Email: RJBank-LoanOpsCorp@RaymondJames.com
Attn: Loan Ops/CML  P.O. Box 11628, St. Petersburg, FL 33733-1628
Phone: (727) 567-1815, (727) 567-4798
Fax: (866) 597-4002
Email: RJBank-LoanOpsCorp@RaymondJames.com
Attn: Loan Ops/CML Barclays Bank PLC  $36,500,000.00              N/A   70
Hudson Street Jersey City, NJ 07302
Phone: (201) 499-9101
Fax: (917) 522-0453
Email: xrausloanops2@barclayscapital.com
Attn: Lo, Joseph  70 Hudson Street Jersey City, NJ 07302
Phone: (201) 499-9101
Fax: (917) 522-0453
Email: xrausloanops2@barclayscapital.com
Attn: Lo, Joseph Royal Bank of Canada  $24,509,962.05            
$5,740,037.95   One Liberty Plaza, 4th Floor
New York, NY 10006- 1404
Phone: (877) 332-7455
Fax: (212) 428-2372
Email: N/A
Attn: Manager Loans Administration  One Liberty Plaza, 4th Floor
New York, NY 10006- 1404
Phone: (877) 332-7455
Fax: (212) 428-2372
Email: N/A
Attn: Manager Loans Administration Bank of America, N.A.  $24,509,962.05       
     $5,740,037.95  

901 Main Street, 64th Fl. Dallas, Texas 75202

Phone: (415) 436-3683-81270

Fax: (312) 453-5522

Email: kirandeep.kaur@bankofamerica.com

Attn: Kirandeep Kaur

 

901 Main Street, 64th Fl. Dallas, Texas 75202

Phone: (415) 436-3683-81270

Fax: (312) 453-5522

Email: kirandeep.kaur@bankofamerica.com

Attn: Kirandeep Kaur

Bank of the West  $20,256,166.98             $4,743,833.02   2527 Camino Ramon
San Ramon, CA 94583
Phone: (925) 843-4633
Fax: (402) 918-6973
Email: Paula.Toponce@bankofthewest.com
Attn: Paula Toponce  2527 Camino Ramon
San Ramon, CA 94583
Phone: (925) 843-4633
Fax: (402) 918-6973
Email: Paula.Toponce@bankofthewest.com
Attn: Paula Toponce Compass Bank  $16,204,933.59             $3,795,066.41  

15 South 20th Street, Suite 1504

Birmingham, AL 35223

Phone: (214) 346-2739

Fax: (214) 360-1930

Email: LDFCCommercialREFunding@bbvacompass.com

Attn: Donna Best

 

15 South 20th Street, Suite 1504

Birmingham, AL 35223

Phone: (214) 346-2739

Fax: (214) 360-1930

Email: LDFCCommercialREFunding@bbvacompass.com

Attn: Donna Best

Capital One, N.A.  $16,204,933.59             $3,795,066.41   14601 Sweitzer
Lane Laurel, MD 20707
Phone: (301) 939-6950
Fax: (301) 939-6959
Email: CLSSyndicationMember@capitalone.com
Attn: Nancy Newbold  14601 Sweitzer Lane Laurel, MD 20707
Phone: (301) 939-6950
Fax: (301) 939-6959
Email: CLSSyndicationMember@capitalone.com
Attn: Nancy Newbold National Bank of Arizona  $16,204,933.59            
$3,795,066.41  

6001 North 24th Street Building C

Phoenix, AZ 895016

Phone: 602-241-2205

Fax: (602) 230-1345

Email: tiffani.shope@nbarizona.com

Attn: Tiffani Shope

 

6001 North 24th Street Building C

Phoenix, AZ 895016

Phone: 602-241-2205

Fax: (602) 230-1345

Email: tiffani.shope@nbarizona.com

Attn: Tiffani Shope

PNC Bank, National Association  $20,256,166.98             $4,743,833.02  

1600 Market Street

30th Floor

Philadelphia, PA 19103

Phone: (215) 585-6123

Fax: (215) 585-5806

Email: Andrew.White@pnc.com

Attn: Andrew White

 

1600 Market Street

30th Floor

Philadelphia, PA 19103

Phone: (215) 585-6123

Fax: (215) 585-5806

Email: Andrew.White@pnc.com

Attn: Andrew White

Citizens Bank of Pennsylvania  $16,204,933.59             $3,795,066.41  

1701 John F. Kennedy Blvd.,
22nd Floor

Philadelphia, PA 19103

Phone: (610) 941-8495

Fax: N/A

Email: tracey.dirocco@rbscitizens.com

 

1701 John F. Kennedy Blvd.,
22nd Floor

Philadelphia, PA 19103

Phone: (610) 941-8495

Fax: N/A

Email: tracey.dirocco@rbscitizens.com

Total Commitments  $250,000,000.00   $15,000,000.00   $30,000,000.00  
$50,000,000.00       

 

 

 



 



Schedule II

 

Borrowing Base Assets

 



Property   Ownership Interest
Fee and/or Leasehold   Borrower-Related Ownership Entity(ies)

Jacksonville

351 Nisbet Street NW

Jacksonville, AL 36265

  Fee   Campus Crest at Jacksonville, AL, LLC, a Delaware limited liability
company           Troy     Campus Crest Troy Lessor, LLC, a Delaware limited
liability company (fee) 920 E. Academy Street   Fee and ground leasehold    
Troy, AL 36081       Campus Crest at Troy, LLC, a Delaware limited liability
company (ground leasehold)           Cheney     Campus Crest Cheney Lessor, LLC,
a Delaware limited liability company (fee) 240 S. Cheney-Spangle Road   Fee and
ground leasehold     Cheney, WA 99004       Campus Crest at Cheney, LLC, a
Delaware limited liability company (ground leasehold)           Jonesboro    
Campus Crest Jonesboro Lessor, LLC, a Delaware limited liability company (fee)
500 N. Caraway Road   Fee and ground leasehold     Jonesboro, AR 72401      
Campus Crest at Jonesboro, LLC, a Delaware limited liability company (ground
leasehold)           Murfreesboro     Campus Crest Murfreesboro Lessor, LLC, a
Delaware limited liability company (fee) 1320 Journey Drive   Fee and ground
leasehold   Murfreesboro, TN 37130       Campus Crest at Murfreesboro, LLC, a
Delaware limited liability company (ground leasehold)           Wichita    
Campus Crest Wichita Lessor, LLC, a Delaware limited liability company (fee)
2909 N. Oliver Street   Fee and ground leasehold     Wichita, KS 67220      
Campus Crest at Wichita, LLC, a Delaware limited liability company (ground
leasehold)           Stephenville     Campus Crest Stephenville Lessor, LLC, a
Delaware limited liability company (fee) 2825 W. Frey Street   Fee and ground
leasehold   Stephenville, TX 76401       Campus Crest at Stephenville, LP, a
Delaware limited partnership (ground leasehold)           Lubbock      
315 N. Utica Drive   Fee   Campus Crest at Lubbock, LP, a Delaware limited
partnership





Lubbock, TX 79416

   

 

 

 

 

Waco

2826 S. University Parks Drive

Waco, TX 76706

  Fee and ground leasehold  

Campus Crest Waco Lessor, LLC, a Delaware limited liability company

 

Campus Crest at Waco, LP, a Delaware limited partnership

         

Wichita Falls

5005 Lake Park Drive

Wichita Falls, TX 76302

  Fee and ground leasehold  

Campus Crest Wichita Falls Lessor, LLC, a Delaware limited liability company

 

Campus Crest at Wichita Falls, LP, a Delaware limited partnership

         

San Marcos

1200 East River Ridge Parkway

San Marcos, TX 78666

  Fee   Campus Crest at San Marcos, LP, a Delaware limited partnership          

Abilene

2702 North Judge Ely Blvd.

Abilene, TX 79601

  Fee   Campus Crest at Abilene, LP, a Delaware limited partnership          

Mobile Phase II

375 Cleverdon Parkway

Mobile, AL 36688

  Ground leasehold only   Campus Crest at Mobile Phase II, LLC, a Delaware
limited liability company          

Mobile Phase I

375 Cleverdon Parkway

Mobile, AL 36688

  Ground leasehold only   Campus Crest at Mobile, LLC, a Delaware limited
liability company          

Ames

715 South 16th Street

Ames, IA 50010**

  Fee   Campus Crest at Ames, LLC, a Delaware limited liability company        
 

Fort Wayne

6231 St. Joe Road

Fort Wayne, IN 46835

  Fee   Campus Crest at Fort Wayne, LLC, a Delaware limited liability company  
       

Huntsville

2101 Sycamore Avenue

Huntsville, TX 77340

  Fee   Campus Crest at Huntsville I, LP, a Delaware limited partnership        
 

Moscow

209 East Southview Ave Moscow, ID 83843

  Fee   Campus Crest at Moscow, LLC, a Delaware limited liability company      
   

Valdosta

2201 Baytree Road Valdosta, GA 31602

  Fee   Campus Crest at Valdosta, LLC, a Delaware limited liability company

 

**See Exhibit A attached hereto for legal description (property subject to
condominium structure).

 

2

 

 

Exhibit A

 

Units 121 to 124, Units 131 to 134, Units 211 to 218, Units 221 to 228, Units
231 to 238, Units 241 to 248, Units 311 to 318, Units 321 to 328, Units 331 to
338, Units 341 to 348, Units 411 to 418, Units 421 to 428, Units 431 to 438,
Units 441 to 448, Units 511 to 5l8, Units 521 to 528, Units 531 to 538, Units
541 to 548, Units 611 to 614, Units 621 to 624, Units 631 to 634, Units 641 to
644, Units 711 to 714, Units 721 to 724, Units 731 to 734, Units 741 to 744,
Units 811 to 814, Units 821 to 824, Units 831 to 834, Units 841 to 844, Units
911 to 914, Units 921 to 924, Units 931 to 934, Units 941 to 944, Units 1011 to
1014, Units 1021 to 1024, Units 1031 to 1034, and Units 1041 to 1044, inclusive,
in Campus Crest Condominiums, Ames, Iowa, together with all appurtenances
thereto, including an undivided fractional interest in the common elements,
areas, and facilities as determined for said units by the provisions of the
Declaration of Submission of Property to Horizontal Property Regime for Campus
Crest Condominiums, Ames, Iowa, filed in the office of the Recorder of Story
County, Iowa, on December 29, 2010 as Instrument No. 10-13519 (and any
supplements and amendments thereto).

 

Campus Crest Condominiums, Ames, Iowa, as presently constituted, is located on
all of Lot 1, Grand Aspen Subdivision Fourth Addition, Ames, Story County, Iowa,
according to the Plat recorded October 28, 2010 as Instrument No. 10-10702.

 

3

 











 

SCHEDULE III: Excluded Recourse Properties 1

 

Property Name  Address  Parent Guarantor’s
Ownership %   Total Loan Amount
(000’s)   Guaranteed Amount
(000’s)                   The Grove at San Angelo   4225 South Jackson Street
San Angelo, TX 76903   49.9%  $12,509   $12,509                      The Grove
at Lawrence   4301 West 24th Place
Lawrence, KS 66047   49.9%  $11,492   $11,492                      The Grove at
Conway   2730 Dave Ward Drive
Conway, AR 72034   49.9%  $9,827   $9,827 

 

Note 1 - In each case the Parent Guarantor is Campus Crest Communities, Inc.

 

 

 

 





SCHEDULE IV

 

Ground Leases

 

Ground Lease
Property   Lessee   Lessor   Lease Term
(including
extension
options)   Lease Rate Cheney, WA   Campus Crest at Cheney, LLC   Campus Crest
Cheney Lessor, LLC   30 years   $1,000 annually                   Jonesboro, AR
  Campus Crest at Jonesboro, LLC   Campus Crest Jonesboro Lessor, LLC   30 years
  $1,000 annually                   Mobile Phase II, AL   Campus Crest at Mobile
Phase II, LLC   USA Research and Technology Corporation  

73 years,

3 months

  $125,000 annually                   Murfreesboro, TN   Campus Crest at
Murfreesboro, LLC   Campus Crest Murfreesboro Lessor, LLC   30 years   $1,000
annually                   Stephenville, TX   Campus Crest at Stephenville, LP  
Campus Crest Stephenville Lessor, LLC   30 years   $1,000 annually              
    Troy, AL   Campus Crest at Troy, LLC   Campus Crest Troy Lessor, LLC   30
years   $1,000 annually                   Waco, TX   Campus Crest at Waco, LP  
Campus Crest Waco Lessor, LLC   30 years   $1,000 annually                  
Wichita, KS   Campus Crest at Wichita, LLC   Campus Crest Wichita Lessor, LLC  
30 years   $1,000 annually                   Wichita Falls, TX   Campus Crest at
Wichita Falls, LP   Campus Crest Wichita Falls Lessor, LLC   30 years   $1,000
annually

 

 

 

 





SCHEDULE 4.01(b)

 

SUBSIDIARIES

 

Name   Jurisdiction of
Incorporation,
Organization or
Formation   # of Authorized
Shares (or
Equivalents)   # of Outstanding
Shares (or
Equivalents)   % Owned by Loan
Party   # of Shares (or
Equivalents)
covered by
Options,
Warrants, Rights
of Conversion or
Purchase and
Similar Rights Campus Crest Communities GP, LLC   Delaware   N/A   N/A   100% -
Campus Crest Communities, Inc.   None                       Campus Crest
Communities LP, LLC   Delaware   N/A   N/A   100% - Campus Crest Communities,
Inc.   None                       Campus Crest Communities Operating
Partnership, LP   Delaware   N/A   38,995,538  

100% of general partnership interest - Campus Crest Communities GP, LLC

 

98.9% of common limited partnership interest - Campus Crest Communities LP, LLC

 

100% of Series A preferred limited partnership interest – Campus Crest
Communities LP, LLC

  None

 

1

 

 

Name   Jurisdiction of
Incorporation,
Organization or
Formation   # of Authorized
Shares (or
Equivalents)   # of Outstanding
Shares (or
Equivalents)   % Owned by Loan
Party   # of Shares (or
Equivalents)
covered by
Options,
Warrants, Rights
of Conversion or
Purchase and
Similar Rights Campus Crest Group, LLC   North Carolina   N/A   N/A   100% -
Campus Crest Communities Operating Partnership, LP   None                      
Campus Crest at Asheville, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest at Carrollton, LLC  
Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None              
        Campus Crest at Las Cruces, LLC   Delaware   N/A   N/A   100% - Campus
Crest Properties, LLC   None                       Campus Crest Las Cruces
Manager, LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None
                      Campus Crest at Abilene, LP   Delaware   N/A   N/A  

100% general partnership interest – Campus Crest GP II, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest at Ellensburg, LLC   Delaware   N/A  
N/A   100% - Campus Crest Properties, LLC   None

 

2

 

 

Name   Jurisdiction of
Incorporation,
Organization or
Formation   # of Authorized
Shares (or
Equivalents)   # of Outstanding
Shares (or
Equivalents)   % Owned by Loan
Party   # of Shares (or
Equivalents)
covered by
Options,
Warrants, Rights
of Conversion or
Purchase and
Similar Rights Campus Crest at Greeley, LLC   Delaware   N/A   N/A   100% -
Campus Crest Properties, LLC   None                       Campus Crest at
Jacksonville, AL, LLC   Delaware   N/A   N/A   100% - Campus Crest Properties,
LLC   None                       Campus Crest at Mobile, LLC   Delaware   N/A  
N/A   100% - Campus Crest Properties, LLC   None                       Campus
Crest at Mobile Phase II, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest at Nacogdoches, LP  
Delaware   N/A   N/A  

100% general partnership interest – Campus Crest GP, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest at Cheney, LLC   Delaware   N/A   N/A
  100% - Campus Crest Properties, LLC   None                       Campus Crest
at Jonesboro, LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC  
None

 

3

 

 

Campus Crest at Lubbock, LP   Delaware   N/A   N/A  

100% general partnership interest – Campus Crest GP II, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest at Stephenville, LP   Delaware   N/A  
N/A  

100% general partnership interest – Campus Crest GP II, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest at Troy, LLC   Delaware   N/A   N/A  
100% - Campus Crest Properties, LLC   None                       Campus Crest at
Waco, LP   Delaware   N/A   N/A  

100% general partnership interest – Campus Crest GP II, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest at Wichita, LLC   Delaware   N/A   N/A
  100% - Campus Crest Properties, LLC   None

 

4

 

 

Campus Crest at Wichita Falls, LP   Delaware   N/A   N/A  

100% general partnership interest – Campus Crest GP II, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest at Murfreesboro, LLC   Delaware   N/A
  N/A   100% - Campus Crest Properties, LLC   None                       Campus
Crest at San Marcos, LP   Delaware   N/A   N/A  

100% general partnership interest – Campus Crest GP II, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest GP, LLC   Delaware   N/A   N/A   100%
- Campus Crest Group, LLC   None                       The Grove Student
Properties, LLC   North Carolina   N/A   N/A   100% - Campus Crest Group, LLC  
None                       Campus Crest Construction, LLC   North Carolina   N/A
  N/A   100% - Campus Crest Group, LLC   None                       Campus Crest
Development, LLC   North Carolina   N/A   N/A   100% - Campus Crest Group, LLC  
None                       Campus Crest Lease, LLC   Delaware   N/A   N/A   100%
- Campus Crest Group, LLC   None                       Campus Crest at San
Marcos GP, LLC   Delaware   N/A   N/A   100% - Campus Crest Group, LLC   None  
                    Campus Crest Properties, LLC   North Carolina   N/A   N/A  
100% - Campus Crest Group, LLC   None

 

5

 

 

Campus Crest Ventures III, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest Springing Member, LLC
  Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None            
          Campus Crest at Milledgeville, LLC   Delaware   N/A   N/A   100% -
Campus Crest Properties, LLC   None                       Campus Crest
Milledgeville Manager, LLC   Delaware    N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest Asheville Manager, LLC
  Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None            
          Campus Crest Carrollton Manager, LLC   Delaware   N/A   N/A   100% -
Campus Crest Properties, LLC   None                       Campus Crest
TRS-Holdings, Inc.   Delaware   1,000   1,000   100% - Campus Crest Group, LLC  
None                       The Grove Student Properties, Inc.   Delaware   1,000
  1,000   100% - Campus Crest TRS-Holdings, Inc.   None                      
Campus Crest Construction, Inc.   Delaware   1,000   1,000   100% - Campus Crest
TRS-Holdings, Inc.   None                       Campus Crest Development, Inc.  
Delaware   1,000   1,000   100% - Campus Crest TRS-Holdings, Inc.   None        
              Campus Crest at Orono, LLC   Delaware   N/A   N/A   100% - Campus
Crest Properties, LLC   None                       Campus Crest at Clarksville,
LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None

 

6

 

 

Campus Crest at Fort Collins, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest at Fort Wayne, LLC  
Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None              
        Campus Crest at Ames, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest Springing Member II,
LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None        
              Campus Crest GP II, LLC   Delaware   N/A   N/A   100% - Campus
Crest Group, LLC   None                       Campus Crest Springing Partner,
LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None        
              Campus Crest at San Marcos II, LP   Delaware   N/A   N/A  

100% general partnership interest – Campus Crest GP, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest Troy Lessor, LLC   Delaware   N/A  
N/A   100% - Campus Crest Properties, LLC   None                       Campus
Crest Cheney Lessor, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest Murfreesboro Lessor,
LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None

 

7

 

 

Campus Crest Jonesboro Lessor, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest Wichita Lessor, LLC  
Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None              
        Campus Crest Wichita Falls Lessor, LLC   Delaware   N/A   N/A   100% -
Campus Crest Properties, LLC   None                       Campus Crest Waco
Lessor, LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None
                      Campus Crest Stephenville Lessor, LLC   Delaware   N/A  
N/A   100% - Campus Crest Properties, LLC   None                       Campus
Crest at Auburn, LLC   Delaware   N/A   N/A   100% - Campus Crest Properties,
LLC   None                       Campus Crest at Flagstaff, LLC   Delaware   N/A
  N/A   100% - Campus Crest Properties, LLC   None                       Campus
Crest at Columbia, LLC   Delaware   N/A   N/A   100% - Campus Crest Properties,
LLC   None                       Campus Crest at Slippery Rock, LLC   Delaware  
N/A   N/A   100% - Campus Crest Properties, LLC   None                      
Campus Crest at Nacogdoches II, LP   Delaware   N/A   N/A  

100% general partnership interest – Campus Crest GP, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None

 

8

 

 

Campus Crest Springing Member III, LLC   Delaware   N/A   N/A   100% - Campus
Crest Properties, LLC   None                       Campus Crest at Tempe, LLC  
Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None              
        Campus Crest at Flagstaff II, LLC   Delaware   N/A   N/A   100% - Campus
Crest Properties, LLC   None                       Campus Crest at Huntsville I,
LP   Delaware   N/A   N/A  

100% general partnership interest – Campus Crest at Huntsville I GP, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest at Huntsville II, LP   Delaware   N/A
  N/A  

100% general partnership interest – Campus Crest at Huntsville II GP, LLC

 

100% limited partnership interest - Campus Crest Properties, LLC

  None                       Campus Crest at Huntsville I GP, LLC   Delaware  
N/A   N/A   100% - Campus Crest Properties, LLC   None                      
Campus Crest at Huntsville II GP, LLC   Delaware   N/A   N/A   100% - Campus
Crest Properties, LLC   None

 

9

 

 

Campus Crest at Pullman, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest at California, LLC  
Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None              
        Campus Crest at Statesboro, LLC   Delaware   N/A   N/A   100% - Campus
Crest Properties, LLC   None                       CCP NEWCO, LLC   Delaware  
N/A   N/A   100% - Campus Crest Properties, LLC   None                      
Campus Crest at Muncie, LLC   Delaware   N/A   N/A   100% - Campus Crest
Properties, LLC   None                       Campus Crest at Moscow, LLC  
Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None              
        Campus Crest at Valdosta, LLC   Delaware   N/A   N/A   100% - Campus
Crest Properties, LLC   None                       Campus Crest at Pullman II,
LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None        
              Campus Crest at State College II, LLC   Delaware   N/A   N/A  
100% - Campus Crest Properties, LLC   None                       CC PA Holdco,
LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC   None        
              Campus Crest at Philadelphia, GP   Delaware   N/A   N/A   50% -
Campus Crest Properties, LLC   None                       Campus Crest at
Statesboro II, LLC   Delaware   N/A   N/A   100% - Campus Crest Properties, LLC
  None                       Campus Crest at Grand Forks, LLC   Delaware   N/A  
N/A   100% - Campus Crest Properties, LLC   None                       Campus
Crest at Ames II, LLC   Delaware   N/A   N/A   100% - Campus Crest Properties,
LLC   None

 

10

 

 





 

SCHEDULE 4.01(f)

 

MATERIAL LITIGATION

 

Garrett Draper, Grant Draper, and Antonio C. Garcia, III v. Campus Crest
Communities, Inc., Campus Crest Development, LLC, Campus Crest Construction,
LLC, HSRE-Campus Crest IV, LLC, Steven A. Davidow, D’Amato Conversano
Incorporated d/b/a DCI Engineers, Campus Crest at Denton, LP, The Grove at
Denton and James L. Browning, In the District Court of Travis County, Texas,
Cause No. D-1-GN-12-001952: On July 3, 2012, three individual plaintiffs sued
the defendants listed above seeking damages for injuries allegedly sustained
when the plaintiffs fell to the ground while standing on a third floor balcony
at Campus Crest's project in Denton, Texas, known as “The Grove at Denton.” The
balcony is approximately 8 ½ feet long, but it is only 9 inches wide.
Nonetheless, the three plaintiffs were attempting to stand on the balcony when
it fell. The damages sought include costs for treating the plaintiffs’ injuries
and for “physical pain, mental anguish, lost wages and loss of earning capacity,
physical impairment, disfigurement, and medical and hospital expenses.” Based on
early discovery disclosures, the plaintiffs claim past medical expenses of
$147,607, $167,196 and $142,683, respectively (in the order listed in the style
of the case). For lost wages, they claim $65,384, $65,384 and $46,844,
respectively. Plaintiffs have hired economist William Patterson as a damages
expert witness. Mr. Patterson contends that the plaintiffs’ lost earnings
capacity ranges as follows: $689,991 - $3,532,611, $689,991 - $3,532,611 and
$499,434 - $2,608,352, respectively. In addition, the plaintiffs seek punitive
damages for the defendants’ alleged gross negligence. The Project Architect is
James L. Browning who is one of the co-defendants. The project structural
engineer, Steven Davidow, is also named as a co-defendant. Although not
presently named as parties, the balcony was designed, fabricated and installed
by Meyer Smith, Inc. The framing, including the blocking into which the balcony
was to have been affixed, was performed by J. E. Construction Company. Campus
Crest has advised both Meyer Smith and the Architect of the incident and has
demanded indemnity from each of them. The case is in the very early stages of
discovery, and factual investigation is ongoing. Lead counsel on this matter
representing Campus Crest are Randy Nelson and Trey Wilson of the Thompson, Coe,
Cousins & Iron, LLP firm in Dallas, Texas. Campus Crest believes that any
ultimate judgment in excess of amounts provided or covered by insurance will not
have a material adverse effect on Campus Crest's financial condition or results
of operations.

 



 

 





 

SCHEDULE 4.01 (n)

 

EXISTING DEBT

 

Obligor  Principal Amount Outstanding   Maturity  Wholly Owned - Direct Debt 
         Campus Crest at Auburn, LLC  $13,156,816    7/22/2014  Campus Crest at
Muncie, LLC  $1,011    7/3/2015  Campus Crest at Fort Collins, LLC  $1,002  
 7/3/2015  Campus Crest at Orono, LLC  $10,505,696    6/30/2014  Campus Crest at
Flagstaff, LLC  $15,330,638    12/9/2014  Campus Crest at Pullman, LLC  $0  
 9/5/2015  Campus Crest at Asheville, LLC  $14,684,375    4/11/2017  Campus
Crest at Carrollton, LLC  $14,462,068    10/11/2016  Campus Crest at Las Cruces,
LLC  $14,945,783    10/11/2016  Campus Crest at Milledgeville, LLC 
$16,041,348    10/1/2016  Campus Crest at Ellensburg, LLC  $16,125,000  
 9/1/2018  Campus Crest at Nacogdoches, LP  $17,160,000    9/1/2018  Campus
Crest at Greeley, LLC  $15,233,000    10/1/2018  Campus Crest at Columbia, LLC 
$23,604,979    7/1/2022  Campus Crest at Clarksville, LLC  $16,350,000  
 7/1/2022  Campus Crest at Flagstaff, LLC  $2,474,552    10/31/2031  Campus
Crest at State College II, LLC  $900,000    2/7/2014  Campus Crest at
Statesboro, LLC  $18,100,000    1/1/2023  Sub Total Wholly Owned  $209,076,268  
                Joint Venture - Pro Rata Share of Debt           Campus Crest at
San Angelo, LP  $12,509,032    11/9/2013  Campus Crest at Lawrence, LLC 
$11,492,176    11/9/2013  Campus Crest at Conway, LLC  $9,826,800    1/9/2013 
Campus Crest at Denton, LP  $16,979,363    12/1/2013  Campus Crest at
Stillwater, LLC  $13,324,500    12/20/2014  Campus Crest at Laramie, LLC 
$13,228,630    1/5/2015  Campus Crest at Fayetteville, LLC  $14,368,600  
 12/21/2014  Campus Crest at Norman, LLC  $687,225    5/8/2015  Campus Crest at
State College, LLC  $0    9/30/2015  Sub Total Joint Venture  $92,416,326      
            Total All  $301,492,594      

 



 

 





 

SCHEDULE 4.01 (p)

 

EXISTING LIENS (excluding Permitted Liens)

 

Lienholder  Obligor  Principal Amount
Secured   Property/Assets Covered Wholly Owned - Direct Debt            Compass
Bank  Campus Crest at Auburn, LLC  $16,293,970   All Assets JPMorgan Chase Bank,
NA  Campus Crest at Muncie, LLC  $14,567,128   All Assets BOKF, NA dba Bank of
Oklahoma  Campus Crest at Fort Collins, LLC  $19,072,959   All Assets TD Bank,
N.A.  Campus Crest at Orono, LLC  $15,206,086   All Assets National Bank of
Arizona  Campus Crest at Flagstaff, LLC  $19,842,000   All Assets Bank of the
West  Campus Crest at Pullman, LLC  $16,016,436   All Assets Wells Fargo Bank,
N.A. as Trustee for the Registered Holders of COMM 2006-08 Commercial Mortgage
Pass Through Certificates  Campus Crest at Asheville, LLC  $14,800,000   All
Assets Wells Fargo Bank, N.A. as Trustee for the Registered Holders of COMM
2006-08 Commercial Mortgage Pass Through Certificates  Campus Crest at
Carrollton, LLC  $14,650,000   All Assets Wells Fargo Bank, N.A. as Trustee for
the Registered Holders of COMM 2006-08 Commercial Mortgage Pass Through
Certificates  Campus Crest at Las Cruces, LLC  $15,140,000   All Assets Wells
Fargo Bank, N.A. as Trustee for the Registered Holders of COMM 2006-08
Commercial Mortgage Pass Through Certificates  Campus Crest at Milledgeville,
LLC  $16,250,000   All Assets Federal Home Loan Mortgage Corporation  Campus
Crest at Ellensburg, LLC  $16,125,000   All Assets Federal Home Loan Mortgage
Corporation  Campus Crest at Nacogdoches, LP  $17,160,000   All Assets Federal
Home Loan Mortgage Corporation  Campus Crest at Greeley, LLC  $15,233,000   All
Assets Federal Home Loan Mortgage Corporation  Campus Crest at Columbia, LLC 
$23,775,000   All Assets Federal Home Loan Mortgage Corporation  Campus Crest at
Clarksville, LLC  $16,350,000   All Assets City of Flagstaff (bond)  Campus
Crest at Flagstaff, LLC  $2,552,018   All Assets Pinnacle Development 2/Gregory
Limited Liability Company I Joint Venture  Campus Crest at State College II,
LLC  $900,000   All Assets Federal Home Loan Mortgage Corporation  Campus Crest
at Statesboro, LLC  $18,100,000   All Assets Sub Total Wholly Owned    
$272,033,597                  Joint Venture - Pro Rata Share of Debt           
Citibank, N.A.  Campus Crest at San Angelo, LP  $12,766,279   All Assets
Citibank, N.A.  Campus Crest at Lawrence, LLC  $11,492,176   All Assets
Citibank, N.A.  Campus Crest at Conway, LLC  $9,826,800   All Assets Amegy
Mortgage Company, L.L.C. d/b/a Q10 Amegy Mortgage Capital  Campus Crest at
Denton, LP  $17,167,000   All Assets KeyBank National Association  Campus Crest
at Stillwater, LLC  $15,292,500   All Assets Bank of the West  Campus Crest at
Laramie, LLC  $17,376,993   All Assets Community & Southern Bank  Campus Crest
at Fayetteville, LLC  $19,904,311   All Assets PNC Bank, National Association 
Campus Crest at Norman, LLC  $18,425,000   All Assets Capital One, National
Association  Campus Crest at State College, LLC  $20,210,150   All Assets Sub
Total Joint Venture     $142,461,209                  Total All    
$414,494,806    

 



 

 



 



SCHEDULE 4.01(q)

 

REAL PROPERTY

 

PART I – Owned Real Property

 



Fee Owner  Street Address  State   Book Value  Campus Crest at Ames, LLC 

715 South 16th Street

Ames, IA 50010

   IA   $323,505  Campus Crest at Abilene, LP  2702 North Judge Ely Boulevard
Abilene, TX 79601   TX   $97,727  Campus Crest at Asheville, LLC  600 Bulldog
Drive
Asheville, NC 28801   NC   $78,354  Campus Crest at Auburn, LLC  141 Hemlock
Drive
Auburn, AL 36832   AL   $25,585,011  Campus Crest at Carrollton, LLC  912 Lovorn
Road
Carrollton, GA 30117   GA   $14,234  Campus Crest at Cheney Lessor, LLC 
240 S. Cheney-Spangle Road
Cheney, WA 99004   WA   $1,372,233  Campus Crest at Clarksville, LLC  1523 Nolen
Road
Clarksville, TN 37040   TN   $615,900  Campus Crest at Columbia, LLC  3218 Rock
Quarry Road
Columba, MO 65201   MO   $725,015  Campus Crest at Ellensburg, LLC  2420 Airport
Road
Ellensburg, WA 98926   WA   $111,443  Campus Crest at Flagstaff, LLC  1000 South
Sawmill Road
Flagstaff, AZ   AZ   $33,102,122  Campus Crest at Flagstaff II, LLC  1000 South
Sawmill Road
Flagstaff, AZ   

AZ

 

   $1,259,302  Campus Crest at Fort Wayne, LLC  6231 St. Joe Road
Fort Wayne, IN 46835   IN   $699,851  Campus Crest at Greeley, LLC  3202
11th Avenue
Evans, CO 80620   CO   $152,367  Campus Crest at Huntsville I, LP  2101 Sycamore
Avenue
Huntsville, TX 77340   TX   $23,553,168  Campus Crest at Huntsville II, LP  2101
Sycamore Avenue
Huntsville, TX 77340   TX   $13,460  Campus Crest at Jacksonville, AL, LLC  351
Nisbet Street NW
Jacksonville, AL 36265   AL   $385,669  Campus Crest Jonesboro Lessor, LLC 
500 North Caraway Road
Jonesboro, AR 72401   AR   $2,230,798  Campus Crest at Las Cruces, LLC  320 East
Union Avenue
Las Cruces, NM 88001   NM   $586,526  Campus Crest at Lubbock, LP 
315 North Utica Drive
Lubbock, TX 79416   TX   $93,797  Campus Crest at Milledgeville, LLC  500 West
Franklin Street
Milledgeville, GA 31061   GA   $322,293  Campus Crest at Moscow, LLC  209 East
Southview Avenue
Moscow, ID 83843   ID   $25,778,177  Campus Crest at Muncie, LLC  McGalliard Rd.
Muncie, IN   IN   $4,077,566  Campus Crest Murfreesboro Lessor, LLC  1320
Journey Drive
Murfreesboro, TN 37130   TN   $2,554,867  Campus Crest at Nacogdoches, LP  1602
Cardinal Street
Nacogdoches, TX 75961   TX   $991,434  Campus Crest at Nacogdoches II, LP  1602
Cardinal Street
Nacogdoches, TX 75961   TX   $7,259,826  Campus Crest at Orono, LLC  175 Park
Street
Orono, ME 04473   ME   $27,569,470  Campus Crest at Pullman, LLC  ____ Terre
View Drive
Pullman, WA ________   WA   $3,067,641  Campus Crest at Pullman II, LLC      

WA

 

   $1,917,866  Campus Crest at San Marcos, LP  1200 East River Ridge Parkway
San Marcos, TX 78666   TX   $625,795  Campus Crest at San Marcos II, LP 
Interstate Highway No. 35
San Marcos, TX 78666   TX   $0  Campus Crest at Statesboro, LLC  1150 Brampton
Avenue
Statesboro, GA 30458   GA   $25,391,007  Campus Crest at Statesboro II, LLC 
1150 Brampton Avenue
Statesboro, GA 30458
   GA   $229,813  Campus Crest at State College II, LLC      PA   $2,116,642 
Campus Crest Stephenville Lessor, LLC  2825 West Frey Street
Stephenville, TX 76401   TX   $1,281,764  Campus Crest at Tempe, LLC  1000 East
Apache Boulevard,
Tempe, AZ 85281   AZ   $2,513,933  Campus Crest Troy Lessor, LLC 
920 East Academy Street
Troy, AL 36081   AL   $1,476,783  Campus Crest at Valdosta, LLC  2201 Baytree
Road
Valdosta, GA 31602   GA   $29,407,078  Campus Crest Waco Lessor, LLC 
2826 South University Parks Drive
Waco, TX 76706   TX   $1,097,160  Campus Crest Wichita Falls Lessor, LLC  5005
Lake Park Drive
Wichita Falls, TX 76302   TX   $2,112,126  Campus Crest Wichita Lessor, LLC 
2909 North Oliver Street
Wichita, KS 67220   KS   $920,795  Campus Crest Development, Inc.  1000 South
Sawmill Road
Flagstaff, AZ   AZ   $1,943,291 



 





 

 

 

PART I – Leased Real Property

 

Leasehold Owner  Lessor  Street Address  State   Book Value  Campus Crest at
Cheney, LLC  Campus Crest Cheney Lessor, LLC  240 South Cheney-Spangle Road
Cheney, WA 99004   WA   $53,248  Campus Crest at Fort Collins, LLC  Colorado
State University Research Foundation  2101 Centre Avenue
Fort Collins, CO 80526   CO   $13,220,837  Campus Crest at Jonesboro, LLC 
Campus Crest Jonesboro Lessor, LLC  500 North Caraway Road
Jonesboro, AR 72401   AR   $955,406  Campus Crest at Mobile, LLC  USA Research
and Technology Corporation  375 Cleverdon Parkway
Mobile, AL 36688   AL   $63,978  Campus Crest at Mobile Phase II, LLC  USA
Research and Technology Corporation  375 Cleverdon Parkway
Mobile, AL 36688   AL   $532,222  Campus Crest at Murfreesboro, LLC  Campus
Crest Murfreesboro Lessor, LLC  1320 Journey Drive
Murfreesboro, TN 37130   TN   $553,149  Campus Crest at Stephenville, LP  Campus
Crest Stephenville Lessor, LLC  2825 West Frey Street
Stephenville, TX 76401   TX   $78,264  Campus Crest at Troy, LLC  Campus Crest
Troy Lessor, LLC  920 East Academy Street
Troy, AL 36081   AL   $910,756  Campus Crest at Waco, LP  Campus Crest Waco
Lessor, LLC  2826 South University Parks Drive
Waco, TX 76706   TX   $804,039  Campus Crest at Wichita Falls, LP  Campus Crest
Wichita Falls Lessor, LLC  5005 Lake Park Drive
Wichita Falls, TX 76302   TX   $14,144,229  Campus Crest at Wichita, LLC  Campus
Crest Wichita Lessor, LLC  2909 North Oliver Street
Wichita, KS 67220   KS   $15,345,576 

 

 

 

 

PART II – Management Agreements

 

Property   Manager   Management Agreement Abilene, TX   The Grove Student
Properties, LLC   Property Management Agreement dated June 30, 2011

Ames, IA

  The Grove Student Properties, LLC   Property Management Agreement dated May
31, 2012 Cheney, WA   The Grove Student Properties, LLC   Property Management
Agreement dated October 19, 2010 Fort Wayne, IN   The Grove Student Properties,
LLC   Property Management Agreement dated May  31, 2012 Huntsville, TX   The
Grove Student Properties, LLC   Property Management Agreement dated December 29,
2011 Jacksonville, AL   The Grove Student Properties, LLC   Property Management
Agreement dated October 19, 2010 Jonesboro, AR   The Grove Student Properties,
LLC   Property Management Agreement dated October 19, 2010 Lubbock, TX   The
Grove Student Properties, LLC   Property Management Agreement dated October 19,
2010 Mobile Phase I, AL   The Grove Student Properties, LLC   Property
Management Agreement dated  November 16, 2011 Mobile Phase II, AL   The Grove
Student Properties, LLC   Property Management Agreement dated October 19, 2010
Moscow, ID   The Grove Student Properties, LLC   Property Management Agreement
dated July 5, 2012 Murfreesboro, TN   The Grove Student Properties, LLC  
Property Management Agreement dated October 19, 2010 San Marcos, TX   The Grove
Student Properties, LLC   Property Management Agreement dated October 19, 2010
Stephenville, TX   The Grove Student Properties, LLC   Property Management
Agreement dated October 19, 2010 Troy, AL   The Grove Student Properties, LLC  
Property Management Agreement dated October 19, 2010 Valdosta, GA   The Grove
Student Properties, LLC   Property Management Agreement dated July 5, 2012 Waco,
TX   The Grove Student Properties, LLC   Property Management Agreement dated
October 19, 2010 Wichita Falls, TX   The Grove Student Properties, LLC  
Property Management Agreement dated October 19, 2010 Wichita, KS   The Grove
Student Properties, LLC   Property Management Agreement dated October 19, 2010

  

 

 

 

SCHEDULE 4.01(r)

 

ENVIRONMENTAL CONCERNS

 

Part I - Non-Compliance with Law

 

None

 

Part II – Storage Tanks, Asbestos, etc.

 

None

 

Part III – Remedial Action, etc.

 

None

 

Part IV – Site Assessments, etc.

 

None

 



 

 





  

SCHEDULE 4.01(x)

 

PLANS AND WELFARE PLANS

  

Plans:

 

Single Employer Plans: None

 

Multiple Employer Plans: None

 

Welfare Plans:

 

1.Campus Crest Group, LLC Welfare Benefit Plan, which provides the following
benefits to the employees of Campus Crest Group, LLC:

 

·Medical Insurance: Fully insured with Blue Cross Blue Shield of North Carolina

 

·Dental Insurance: Fully insured with Blue Cross Blue Shield of North Carolina

 

·Vision Insurance: Fully insured with EyeMed Vision care

 

·Life Insurance: Fully insured with USAble

 

·Short Term Disability: N/A (not offered)

 

·Accidental Death & Dismemberment: Fully insured with USAble

 

·Long Term Disability: Fully insured with USAble

 

 

 



  

SCHEDULE 9.16(F)

 

Assignment and Acceptance Schedule

 

ASSIGNORS:  Goldman
Sacks Bank
USA                  Revolving Credit Facility                         
Percentage interest assigned   100%   %   %   %   % Revolving Credit Commitment
assigned  $18,750,000   $   $   $   $  Aggregate outstanding principal amount of
Revolving Credit Advances assigned  $6,750,000   $   $   $   $  Principal amount
of Revolving Note payable to Assignor  $N/A   $   $   $   $  Letter of Credit
Facility                          Letter of Credit Commitment assigned  $   $  
$   $   $  Letter of Credit Commitment retained  $   $   $   $   $  Term Loan
Facility                          Percentage interest assigned   %   %   %   % 
 % Term Loan Commitment assigned  $   $   $   $   $  Aggregate outstanding
principal amount of the Term Advance assigned  $   $   $   $   $  Principal
amount of Term Note payable to Assignor  $   $   $   $   $ 

 

 

 

 

ASSIGNEES:  Compass
Bank                  Revolving Credit Facility                         
Percentage interest assumed   100%   %   %   %   % Revolving Credit Commitment
assumed  $18,750,000   $   $   $   $  Aggregate outstanding principal amount of
Revolving Credit Advances assumed  $6,750,000   $   $   $   $  Principal amount
of Revolving Note payable to Assignee  $N/A   $   $   $   $  Letter of Credit
Facility                          Letter of Credit Commitment assumed  $   $  
$   $   $  Term Loan Facility                          Percentage interest
assumed   %   %   %   %   % Term Loan Commitment assigned  $   $   $   $   $ 
Aggregate outstanding principal amount of the Term Advance assigned  $   $   $  
$   $  Principal amount of Term Note payable to Assignee  $   $   $   $   $ 

 

 

 

 

 

 



 



  EXHIBIT A-1 to the   SECOND AMENDED AND RESTATED   CREDIT AGREEMENT       FORM
OF SECOND AMENDED AND   RESTATED PROMISSORY NOTE

 

SECOND AMENDED AND RESTATED PROMISSORY NOTE

 



$[_________________] Dated:  January [__], 2013

 

THIS SECOND AMENDED AND RESTATED PROMISSORY NOTE (as the same may be further
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, this “Promissory Note”), is made by CAMPUS CREST
COMMUNITIES OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“Borrower”) and [_______________] (together with its successors and/or assigns,
the “Lender”) and acknowledged and agreed to by the parties listed on the
signature pages hereto.

 

RECITALS

 

WHEREAS, Lender is the holder of that certain Amended and Restated Promissory
Note dated [August 11, 2011], made by Borrower in favor of the Lender in the
maximum stated principal amount of $[________________] (the “Existing Note”);

 

WHEREAS, Lender and Borrower have agreed to amend and restate the terms and
provisions of the Existing Note as provided herein, including by
[reducing/increasing] the maximum stated principal amount to [_______________]
Dollars ($[____________]); and

 

WHEREAS, Lender and Borrower intend these Recitals to be a material part of this
Promissory Note.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby covenant and agree as follows:

 

(a)     The Existing Note is hereby modified, amended and restated in its
entirety so that henceforth the terms, covenants, conditions and provisions of
the Existing Note shall read and be as set forth in this Promissory Note and
Borrower agrees to comply with and be subject to all of the terms, covenants and
conditions of this Promissory Note;

 

 

 

 

(b)     This Promissory Note is an extension and continuation of the debt
evidenced by the Existing Note and is issued in replacement of and substitution
for the Existing Note; and

 

(c)     The Existing Note, as modified and restated in its entirety pursuant to
this Promissory Note, and the obligations of Borrower thereunder, are hereby
ratified and confirmed, and shall remain in full force and effect until the full
satisfaction of all Obligations of Borrower under the Credit Agreement referred
to below and the other Loan Documents.

 

FOR VALUE RECEIVED, the undersigned, Borrower, HEREBY PROMISES TO PAY the Lender
for the account of Lender’s Applicable Lending Office (as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Revolving
Credit Advances, the Letter of Credit Advances and the Swing Line Advances (each
as defined below) owing to the Lender by the Borrower pursuant to the Second
Amended and Restated Credit Agreement dated as of January [__], 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein, unless otherwise defined
herein, being used herein as therein defined) among the Borrower, the Lender and
certain other lender parties party thereto, Campus Crest Communities, Inc., as
Parent Guarantor, the Subsidiary Guarantors party thereto, Citibank, N.A., as
Administrative Agent for the Lender and such other lender parties and the
Arrangers party thereto, on the Maturity Date.

 

The Borrower promises to pay to the Lender, in the care of Citibank, N.A., as
Administrative Agent, interest on the unpaid principal amount of each Revolving
Credit Advance, Letter of Credit Advance and Swing Line Advance owing to the
Lender from the date of such Revolving Credit Advance, Letter of Credit Advance
or Swing Line Advance, as the case may be, until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 1615 Brett Road, New
Castle, Delaware 19720, in same day funds.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of advances (variously, the “Revolving Credit
Advances”, “Letter of Credit Advances” or the “Swing Line Advances”) by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance, Letter of Credit Advance and Swing Line Advance being evidenced
by this Promissory Note, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of an Event of Default and also for
prepayments on account of principal hereof prior to the Maturity Date upon the
terms and conditions therein specified.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) EXCEPT THAT IT IS THE INTENT OF MAKER THAT THE PROVISIONS OF SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO
THIS PROMISSORY NOTE.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, each of Borrower and Lender have duly executed this
Promissory Note as of the date first above written.

 

  BORROWER:       CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP       By:
Campus Crest Communities GP, LLC     Its General Partner           By: Campus
Crest Communities, Inc.       Its Sole Member               By           Name: 
Donald L. Bobbitt, Jr.         Title:   Chief Financial Officer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

 

  LENDER:       [INSERT LENDER NAME]       By:       Name:       Title:  

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

 

 

Acknowledged and Agreed:       CAMPUS CREST COMMUNITIES, INC.       By:      
Name: Donald L. Bobbitt, Jr.     Title: Chief Financial Officer           CAMPUS
CREST AT STEPHENVILLE, LP       By: Campus Crest GP II, LLC     Its General
Partner           By:         Name: Donald L. Bobbitt, Jr.       Title: Manager
        CAMPUS CREST AT LUBBOCK, LP         By: Campus Crest GP II, LLC     Its
General Partner           By:         Name: Donald L. Bobbitt, Jr.       Title:
Manager       CAMPUS CREST AT WACO, LP       By: Campus Crest GP II, LLC     Its
General Partner           By:         Name: Donald L. Bobbitt, Jr.     Title:
Manager             CAMPUS CREST AT WICHITA FALLS, LP             By: Campus
Crest GP II, LLC     Its General Partner           By:         Name: Donald L.
Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 



 

 

 

CAMPUS CREST AT SAN MARCOS, LP             By: Campus Crest GP II, LLC     Its
General Partner           By:         Name: Donald L. Bobbitt, Jr.       Title:
Manager       CAMPUS CREST AT JACKSONVILLE, AL, LLC       By: Campus Crest
Properties, LLC     Its Manager           By:         Name: Donald L. Bobbitt,
Jr.       Title: Manager       CAMPUS CREST AT ABILENE, LP       By: Campus
Crest GP II, LLC     Its General Partner           By:         Name: Donald L.
Bobbitt, Jr.       Title: Manager       CAMPUS CREST AT CHENEY, LLC       By:
Campus Crest Properties, LLC     Its Manager           By:         Name: Donald
L. Bobbitt, Jr.       Title: Manager       CAMPUS CREST AT JONESBORO, LLC      
By: Campus Crest Properties, LLC     Its Manager           By:         Name:
Donald L. Bobbitt, Jr.       Title: Manager            

[Signatures continue on next page]

 



 

 

 

CAMPUS CREST AT TROY, LLC       By: Campus Crest Properties, LLC     Its Manager
          By:         Name: Donald L. Bobbitt, Jr.       Title: Manager      
CAMPUS CREST AT MURFREESBORO, LLC       By: Campus Crest Properties, LLC     Its
Manager           By:         Name: Donald L. Bobbitt, Jr.       Title: Manager
      CAMPUS CREST AT WICHITA, LLC       By: Campus Crest Properties, LLC    
Its Manager           By:         Name: Donald L. Bobbitt, Jr.       Title:
Manager       CAMPUS CREST STEPHENVILLE LESSOR, LLC       By: Campus Crest
Properties, LLC     Its Manager           By:         Name: Donald L. Bobbitt,
Jr.       Title: Manager       CAMPUS CREST WACO LESSOR, LLC       By: Campus
Crest Properties, LLC     Its Manager           By:         Name: Donald L.
Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 



 

 

 

CAMPUS CREST WICHITA FALLS LESSOR, LLC       By: Campus Crest Properties, LLC  
  Its Manager           By:         Name: Donald L. Bobbitt, Jr.       Title:
Manager       CAMPUS CREST CHENEY LESSOR, LLC       By: Campus Crest Properties,
LLC     Its Manager           By:         Name: Donald L. Bobbitt, Jr.      
Title: Manager       CAMPUS CREST JONESBORO LESSOR, LLC       By: Campus Crest
Properties, LLC     Its Manager           By:         Name: Donald L. Bobbitt,
Jr.       Title: Manager       CAMPUS CREST TROY LESSOR, LLC       By: Campus
Crest Properties, LLC     Its Manager           By:         Name: Donald L.
Bobbitt, Jr.       Title: Manager       CAMPUS CREST MURFREESBORO LESSOR, LLC  
    By: Campus Crest Properties, LLC     Its Manager           By:         Name:
Donald L. Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 



 

 

 

CAMPUS CREST WICHITA LESSOR, LLC       By: Campus Crest Properties, LLC     Its
Manager           By:         Name: Donald L. Bobbitt, Jr.       Title: Manager
      CAMPUS CREST AT MOBILE PHASE II, LLC       By: Campus Crest Properties,
LLC,     Its Manager           By:         Name: Donald L. Bobbitt, Jr.      
Title: Manager       CAMPUS CREST AT MOBILE, LLC       By: Campus Crest
Properties, LLC,     Its Manager           By:         Name: Donald L. Bobbitt,
Jr.       Title: Manager       CAMPUS CREST AT AMES, LLC       By: Campus Crest
Properties, LLC,     Its Manager           By:         Name: Donald L. Bobbitt,
Jr.       Title: Manager             CAMPUS CREST AT FORT WAYNE, LLC       By:
Campus Crest Properties, LLC,     Its Manager           By:         Name: Donald
L. Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 



 

 

 

CAMPUS CREST AT HUNTSVILLE I, LP       By: Campus Crest at Huntsville I GP, LLC
    Its General Partner           By: Campus Crest Properties, LLC       Its
Manager             By:         Name: Donald L. Bobbitt, Jr.       Title:
Manager       CAMPUS CREST AT MOSCOW, LLC       By: Campus Crest Properties, LLC
    Its Manager           By:         Name: Donald L. Bobbitt, Jr.       Title:
Manager       CAMPUS CREST AT VALDOSTA, LLC       By: Campus Crest Properties,
LLC     Its Manager           By:         Name: Donald L. Bobbitt, Jr.      
Title: Manager  

 



 

 

 



 



  EXHIBIT A-2 to the   SECOND AMENDED AND   RESTATED   CREDIT AGREEMENT      
FORM OF TERM NOTE

 

TERM NOTE

 

$[_________________] Dated:  January [__], 2013

 

FOR VALUE RECEIVED, CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP (the
“Maker”), HEREBY PROMISES TO PAY [_________] (the “Lender”) for the account of
Lender’s Applicable Lending Office (as defined in the Credit Agreement referred
to below) the aggregate principal amount of the Term Advance (as defined below)
owing to the Lender by the Maker pursuant to the Second Amended and Restated
Credit Agreement dated as of January [__], 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Maker, the Lender and certain other lender
parties party thereto, Campus Crest Communities, Inc., as Parent Guarantor, the
Subsidiary Guarantors party thereto, Citibank, N.A., as Administrative Agent for
the Lender and such other lender parties and the Arrangers party thereto, on the
Maturity Date.

 

The Maker promises to pay to the Lender, in the care of Citibank, N.A., as
Administrative Agent, interest on the unpaid principal amount of the Term
Advance owing to the Lender from the date of such Term Advance, as the case may
be, until such principal amount is paid in full, at such interest rates, and
payable at such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 1615 Brett Road, New
Castle, Delaware 19720, in same day funds.

 

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of an advance (the “Term Advance”) by the Lender to
or for the benefit of the Maker from time to time in an aggregate amount not to
exceed at any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Maker resulting from the Term Advance being evidenced by
this Term Note, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of an Event of Default and also for prepayments on
account of principal hereof prior to the Maturity Date upon the terms and
conditions therein specified.

 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) EXCEPT
THAT IT IS THE INTENT OF MAKER THAT THE PROVISIONS OF SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS TERM NOTE.

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Maker has duly executed this Note as of the day and year
first above written.

 

  CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP

 

  By: Campus Crest Communities GP, LLC,     Its General Partner

 

  By: Campus Crest Communities, Inc.     Its Sole Member

 

  By:       Name:  Donald L. Bobbitt, Jr.     Title:  Chief Financial Officer

 

[Signatures continue on next page]

 

 

 

 

Acknowledged and Agreed:

 

CAMPUS CREST COMMUNITIES, INC.

 

By:       Name: Donald L. Bobbitt, Jr.     Title: Chief Financial Officer  

 

CAMPUS CREST AT STEPHENVILLE, LP

 

By: Campus Crest GP II, LLC     Its General Partner  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT LUBBOCK, LP

 

By: Campus Crest GP II, LLC     Its General Partner  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT WACO, LP

 

By: Campus Crest GP II, LLC     Its General Partner  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT WICHITA FALLS, LP

 

By: Campus Crest GP II, LLC     Its General Partner  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 

 

 

 

CAMPUS CREST AT SAN MARCOS, LP

 

By: Campus Crest GP II, LLC     Its General Partner  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT JACKSONVILLE, AL, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT ABILENE, LP

 

By: Campus Crest GP II, LLC     Its General Partner  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT CHENEY, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT JONESBORO, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 

 

 

 

CAMPUS CREST AT TROY, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT MURFREESBORO, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT WICHITA, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST STEPHENVILLE LESSOR, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST WACO LESSOR, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 

 

 

 

CAMPUS CREST WICHITA FALLS LESSOR, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST CHENEY LESSOR, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST JONESBORO LESSOR, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST TROY LESSOR, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST MURFREESBORO LESSOR, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 

 

 

 

CAMPUS CREST WICHITA LESSOR, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT MOBILE PHASE II, LLC

 

By: Campus Crest Properties, LLC,     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT MOBILE, LLC

 

By: Campus Crest Properties, LLC,     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT AMES, LLC

 

By: Campus Crest Properties, LLC,     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT FORT WAYNE, LLC

 

By: Campus Crest Properties, LLC,     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

[Signatures continue on next page]

 

 

 

 

CAMPUS CREST AT HUNTSVILLE I, LP

 

By: Campus Crest at Huntsville I GP, LLC     Its General Partner  

 

  By: Campus Crest Properties, LLC       Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT MOSCOW, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

CAMPUS CREST AT VALDOSTA, LLC

 

By: Campus Crest Properties, LLC     Its Manager  

 

  By:         Name: Donald L. Bobbitt, Jr.       Title: Manager  

 

 

 

 





 

EXHIBIT B to the

SECOND AMENDED AND

RESTATED

CREDIT AGREEMENT

 

FORM OF NOTICE
OF BORROWING

 

NOTICE OF [SWING LINE] BORROWING

 

_________ __, ____

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

Two Penns Way

New Castle, Delaware 19720

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, refers to
the Second Amended and Restated Credit Agreement dated as of January [_], 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the undersigned, Campus Crest Communities, Inc., the
Subsidiary Guarantors party thereto, the Lender Parties party thereto, Citibank,
N.A., as Administrative Agent for the Lender Parties and the Arrangers party
thereto, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section [2.02(a)][2.02(b)] of the Credit Agreement:

 

(i)The Business Day of the Proposed Borrowing is _________ __, ____.

 

(ii)The Facility under which the Proposed Borrowing is requested is the
[Revolving Credit][Swing Line][Term Loan] Facility.

 

(iii)The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

(iv)The aggregate amount of the Proposed Borrowing is [$__________].

 

(v)[The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is __________ month[s].] [The maturity of such Borrowing
is _______.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

 

 

 

(A)The representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of the date of the Proposed
Borrowing (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), before and after giving effect to (1) such Proposed
Borrowing and (2) the application of the proceeds therefrom, as though made on
and as of the date of the Proposed Borrowing; and

 

(B)No Default or Event of Default has occurred and is continuing, or would
result from (1) such Proposed Borrowing or (2) from the application of the
proceeds therefrom.

 

Attached hereto is a Compliance Certificate for the Proposed Borrowing dated the
date of such Proposed Borrowing demonstrating compliance with the covenants
contained in Section 5.04 of the Credit Agreement before and after giving effect
to such Proposed Borrowing.

 

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

  CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP         By: Campus Crest
Communities, GP, LLC,     a Delaware limited liability company,     its general
partner         By: Campus Crest Communities, Inc.,     a Maryland corporation,
    its sole member

 

  By       Name:     Title:

  

 

 

 

EXHIBIT C to the

SECOND AMENDED AND

RESTATED CREDIT

AGREEMENT

 

FORM OF

GUARANTY SUPPLEMENT

 

GUARANTY SUPPLEMENT

 

_________ __, ____

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

Two Penns Way

New Castle, Delaware 19720

Attention: Bank Loan Syndications Department

 

Second Amended and Restated Credit Agreement dated as of January [_], 2013 (as
in effect on the date hereof and as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Campus Crest Communities Operating Partnership, LP, as
Borrower, Campus Crest Communities, Inc., the Subsidiary Guarantors party
thereto, the Lender Parties party thereto, Citibank, N.A., as Administrative
Agent for the Lender Parties and the Arrangers party thereto.

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

 

Section 1.         Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender Party in enforcing any rights under this Guaranty
Supplement, the Guaranty, the Credit Agreement or any other Loan Document.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Lender Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

 

 

 

(b)         The undersigned, and by its acceptance of the benefits of this
Guaranty Supplement, the Administrative Agent and each other Lender Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
undersigned and, by their acceptance of the benefits of this Guaranty
Supplement, the Administrative Agent and the other Secured Parties hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance.

 

(c)          The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty Supplement, the Guaranty or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by law, such amounts to each
other Subsidiary Guarantor and each other guarantor so as to maximize the
aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.

 

Section 2.          Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Subsidiary
Guarantor by all of the terms and conditions of the Credit Agreement and the
Guaranty to the same extent as each of the other Subsidiary Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Credit Agreement to an “Additional Guarantor”, a
“Loan Party” or a “Subsidiary Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

 

Section 3.          Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 4.01 of the Credit
Agreement to the same extent as each other Subsidiary Guarantor; provided,
however, that, to the extent there have been any changes in factual matters
related to the addition of the undersigned as a Subsidiary Guarantor or the
addition of any Asset owned by the undersigned as a Borrowing Base Asset
warranting updated Schedules to the Credit Agreement (so long as such changes in
factual matters shall in no event comprise a Default or an Event of Default
under the Credit Agreement), such updated Schedules are attached as Exhibit A
hereto.

 

Section 4.          Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

 

Section 5.          Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a)
This Guaranty Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

 

 

 

(b)          The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty, the Credit
Agreement or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Guaranty or the Credit Agreement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Credit Agreement, the Guaranty
thereunder or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

 

(c)          The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Credit Agreement,
the Guaranty or any of the other Loan Documents to which it is or is to be a
party in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

 

(d)          THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

  Very truly yours,       [NAME OF ADDITIONAL GUARANTOR]       By
_________________________________   Name:   Title:

 

 

 

 

 

EXHIBIT D to the SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January [_], 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein, unless otherwise defined herein, being used herein as therein defined),
among Campus Crest Communities Operating Partnership, LP, a Delaware limited
partnership, as Borrower, Campus Crest Communities, Inc., the Subsidiary
Guarantors party thereto, the Lender Parties thereto, Citibank, N.A., as
Administrative Agent for the Lender and such other lender parties and the
Arrangers party thereto.

 

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

 

1.         Such Assignor hereby sells and assigns, without recourse except as to
the representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Facilities
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
such Assignee’s Commitments and the amount of the Advances owing to such
Assignee will be as set forth on Schedule 1 hereto.

 

2.          Such Assignor (a) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note or Notes (if any) held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.

 

 

 

 

3.          Such Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 4.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon Administrative Agent, any
Assignor or any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement; (d)
represents and warrants that its name set forth on Schedule 1 hereto is its
legal name; (e) confirms that it is an Eligible Assignee; (f) appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Loan Documents as are delegated
to Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (g) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender Party; and
(h) attaches any U.S. Internal Revenue Service forms required under Section 2.12
of the Credit Agreement.

 

4.          Following the execution of this Assignment and Acceptance, it will
be delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

 

5.          Upon such acceptance by the Administrative Agent and, if applicable,
the Borrower and recording by the Administrative Agent, as of the Effective
Date, (a) such Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender Party thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

 

6.          Upon such acceptance by the Administrative Agent and, if applicable,
the Borrower and recording by the Administrative Agent, from and after the
Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.

 

7.          This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

8.          This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the person executing this Assignment and
Acceptance) shall be effective as delivery of an original executed counterpart
of this Assignment and Acceptance.

 

 

 

 

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

 

 

 

 

 

SCHEDULE 1

to

 ASSIGNMENT AND ACCEPTANCE

 



ASSIGNORS:                     Revolving Credit Facility                    
Percentage interest assigned   %   %   %   %   % Revolving Credit Commitment
assigned   $   $   $   $   $ Aggregate outstanding principal amount of Revolving
Credit Advances assigned   $   $   $   $   $ Principal amount of Revolving Note
payable to Assignor   $   $   $   $   $ Letter of Credit Facility              
      Letter of Credit Commitment assigned   $   $   $   $   $ Letter of Credit
Commitment retained   $   $   $   $   $ Term Loan Facility                    
Percentage interest assigned   %   %   %   %   % Term Loan Commitment assigned  
$   $   $   $   $ Aggregate outstanding principal amount of the Term Advance
assigned   $   $   $   $   $ Principal amount of Term Note payable to Assignor  
$   $   $   $   $



 



ASSIGNEES:                     Revolving Credit Facility                    
Percentage interest assumed   %   %   %   %   % Revolving Credit Commitment
assumed   $   $   $   $   $ Aggregate outstanding principal amount of Revolving
Credit Advances assumed   $   $   $   $   $ Principal amount of Revolving Note
payable to Assignee   $   $   $   $   $ Letter of Credit Facility              
      Letter of Credit Commitment assumed   $   $   $   $   $ Term Loan Facility
                    Percentage interest assumed   %   %   %   %   % Term Loan
Commitment assumed   $   $   $   $   $ Aggregate outstanding principal amount of
the Term Advance assumed   $   $   $   $   $ Principal amount of Term Note
payable to Assignee   $   $   $   $   $



  

 

 

 

Effective Date (if other than date of acceptance by Administrative Agent):

1_________ __, ____

 

  Assignors       _______________________________, as Assignor   [Type or print
legal name of Assignor]       By______________________________   Title:      
Dated:  _________ __, ____       _______________________________, as Assignor  
[Type or print legal name of Assignor]       By______________________________  
Title:       Dated:  _________ __, ____       _______________________________,
as Assignor   [Type or print legal name of Assignor]      
By______________________________   Title:       Dated:  _________ __, ____      
_______________________________, as Assignor   [Type or print legal name of
Assignor]       By______________________________   Title:       Dated: _________
__, ____

 



 



1This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent and, if applicable,
the Borrower.

  

 

 

 

  Assignees       _______________________________, as Assignee   [Type or print
legal name of Assignee]       By_______________________________   Title:  
E-mail address for notices:       Dated:  _________ __, ____       Domestic
Lending Office:       Eurodollar Lending Office:      
_______________________________, as Assignee   [Type or print legal name of
Assignee]       By_______________________________   Title:   E-mail address for
notices:       Dated:  _________ __, ____       Domestic Lending Office:      
Eurodollar Lending Office:       _______________________________, as Assignee  
[Type or print legal name of Assignee]       By_______________________________  
Title:   E-mail address for notices:       Dated:  _________ __, ____      
Domestic Lending Office:       Eurodollar Lending Office:

 

 

 

 

  _______________________________, as Assignee   [Type or print legal name of
Assignee]       By_______________________________   Title:   E-mail address for
notices:       Dated:  _________ __, ____       Domestic Lending Office:      
Eurodollar Lending Office:

 

 

 

 

Accepted [and Approved] this ____   day of ___________, ____       CITIBANK,
N.A.,   as Administrative Agent       By_______________________________   Name:
  Title:       [Approved this ____ day   of _____________, ____  

 

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP

 

By: CAMPUS CREST COMMUNITIES, GP, LLC,     a Delaware limited liability company,
    its general partner         By: CAMPUS CREST COMMUNITIES, INC.,     a
Maryland corporation,     its sole member  

 

  By _______________________________     Name:     Title:]

 

 

 

 



 

  EXHIBIT E-1 to the SECOND   AMENDED AND RESTATED   CREDIT AGREEMENT       FORM
OF OPINION OF   GREENBERG TRAURIG, LLP

 

David E. Bolen

Tel (212) 801-9315

Fax (212) 801-6400

bolend@gtlaw.com

 

January __, 2013

Citibank, N.A., as Administrative Agent

1615 Brett Road

New Castle, Delaware 19720

 

RE:$300,000,000.00 credit facility (the “Credit Facility”) in favor of Campus
Crest Communities Operating Partnership, LP, a Delaware limited partnership
(“Borrower”)

 

Ladies and Gentlemen:

 

We have acted as special counsel to Borrower, Campus Crest Communities, Inc., a
Maryland corporation (the “Parent Guarantor”), the entities listed on Schedule 1
attached hereto (the “Subsidiary Guarantors” and together with the Parent
Guarantor, the “Guarantors”). Borrower and the Guarantors are referred to herein
as the “Borrower Parties” and each a “Borrower Party.” Except as otherwise
indicated, capitalized terms used herein are defined as set forth in the Credit
Agreement, as defined below.

 

In such capacity, we have reviewed the following documents dated as of the date
hereof, as executed in connection with the Credit Facility:

 

(a)          Promissory Notes (collectively, the “Notes”) made by Borrower in
the aggregate principal amount of $300,000,000.00.

 

(b)          Second Amended and Restated Credit Agreement (the “Credit
Agreement”) made by and among Borrower, the Guarantors, Citibank, N.A., as
administrative agent (“Agent”) and certain other Lender Parties (each as defined
in the Credit Agreement);

 

(c)          that certain letter agreement (the “Fee Letter”) dated as of
November 9, 2012 between and among Citigroup Global Markets Inc., Borrower and
the Parent Guarantor;

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 2      

 

(d)          that certain letter agreement (the “Breakage Indemnification”)
dated as of January 3, 2013 between Borrower and Agent;

 

(e)          that certain Radon Remediation and Operations and Maintenance
Agreement made by and between Borrower, the Guarantors and Agent; and

 

(f)          that certain Mold Remediation and Operations and Maintenance
Agreement made by and between Borrower, the Guarantors and Agent.

 

The Notes, the Credit Agreement and the Fee Letter are hereinafter collectively
referred to as the “Loan Documents.”

 

We express no opinion with respect to the effect of any law other than the law
of the State of New York and the federal law of the United States (collectively,
“Applicable Law”). In addition, we express no opinion herein concerning any
statutes, ordinances, administrative decisions, rules or regulations of any
county, town, municipality or special political subdivision (whether created or
enabled through legislative action at the federal, state or regional level).
This opinion covers only the matters expressly set forth herein.

 

In connection with this opinion, we have assumed the accuracy and completeness
of all documents and records that we have reviewed, the genuineness of all
signatures other than those on behalf of the Borrower Parties, the authenticity
of the documents submitted to us as originals, the conformity to authentic
original documents of all documents submitted to us as certified, conformed or
reproduced copies and that all public records reviewed are current, accurate and
complete. We have further assumed:

 

(i)          The legal capacity of all natural persons executing the Loan
Documents;

 

(ii)         That all material terms and conditions of the relationship between
Borrower Parties, on the one hand, and Agent and the Lender Parties, on the
other hand, are correctly and completely reflected in the Loan Documents;

 

(iii)        All relevant factual certifications (including but not limited to
those, if any, contained in the Loan Documents) are truthful and accurate;

 

(iv)        That each party to the Loan Documents other than the Borrower
Parties (collectively, the “Other Parties”) has satisfied all legal requirements
that are applicable to it to the extent necessary to make the Loan Documents
enforceable against it;

 

(v)         That each of the Other Parties has complied with all legal
requirements pertaining to its status as such status relates to its rights to
enforce the Loan Documents against the Borrower Parties;

 

(vi)        That each of the Other Parties and each of the Borrower Parties has
duly accepted, executed and delivered each Loan Document to which it is a
signatory;

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 3      

 

(vii)       The conduct of the parties to the Loan Documents complies with any
requirement of good faith, fair dealing and conscionability;

 

(viii)      That there has not been any mutual mistake of fact or fraud, duress
or undue influence;

 

(ix)         The Borrower Parties hold the requisite title and rights to any
property involved in the Credit Facility;

 

(x)          That all necessary filings and recordations and payments of fees,
charges and taxes in connection with the Loan Documents required under the laws
of the jurisdictions in which the real or personal property to be encumbered by
the Loan Documents is located will have been timely and properly made;

 

(xi)         That the Loan Documents will be administered in accordance with
their terms;

 

(xii)        That Agent and the Lender Parties will not act in such manner as to
violate implied covenants of good faith, fair dealing and commercially
reasonable conduct in connection with the Loan Documents; and

 

(xiii)       Each Borrower Party is a limited partnership, limited liability
company or corporation, as applicable, existing and in good standing under the
laws of the state of its formation, and has the requisite corporate, limited
partnership or limited liability company power, as applicable, to execute and
deliver the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby and the covenants and agreements contained
therein.

 

In rendering this opinion, as to questions of fact material to this opinion, we
have relied to the extent we have deemed such reliance appropriate, without
investigation, on certificates and other communications from public officials
and from officers of Borrower and on representations and warranties of the
Borrower Parties set forth in the Loan Documents as to factual matters and not
as to legal conclusions.

 

Wherever we indicate that our opinion with respect to the existence or absence
of facts is based on our knowledge, our opinion is based solely on the current
actual knowledge of the attorneys in this firm who are representing the Borrower
Parties in connection with the Credit Facility, and we have conducted no special
investigation of factual matters in connection with this opinion.

 

Based on the foregoing and upon such investigation as we have deemed necessary,
and subject to the assumptions, qualifications, limitations and exceptions
herein contained, we are of the opinion that:

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 4      

 

1.          The Loan Documents constitute the legal, valid and binding
obligations of the Borrower Parties, as the case may be, and are enforceable
against such parties in accordance with their respective terms.

 

2.          Section 5-1401 of the New York General Obligations Law (“GOL
5-1401”) permits parties to transactions covering not less than $250,000.00 to
agree that New York law shall govern their rights and duties, in whole or in
part. Accordingly, it is our opinion that a court of the State of New York (or a
federal court sitting in the State of New York and applying GOL 5-1401) in a
case properly pleaded and filed within the applicable statute of limitations
should give effect to the choice of law provisions of the Loan Documents, except
to the extent that any right or remedy sought to be enforced in any such case
regards: (i) the creation, validity, perfection, priority and enforceability of
liens or interests in real or personal property, which, by the nature of such
real or personal property and New York choice of law rules, may be governed by
the law of a jurisdiction other than New York; and (ii) matters affecting real
property or improvements on real property that are or may be governed by the law
of the state where real property is located, and, as to such matters, we express
no opinion.

 

3.          The execution and delivery of the Loan Documents and the performance
by the Borrower Parties of their respective obligations thereunder do not: (a)
result in a breach of any of the terms or conditions of or constitute a
violation under any Applicable Law that we, in the exercise of customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower Parties or the Credit Facility or generally applicable to
transactions similar to the Credit Facility, (b) to our knowledge, result in the
breach of the terms or conditions of, or constitute a default under, any written
indenture, contract, instrument, agreement, lease or license to which the
Borrower Parties are a party or by which the Borrower Parties are bound, and (c)
to our knowledge, violate or conflict with any judgment, order, injunction or
decree of any court or governmental authority known to us which would restrict
or interfere with the performance by the Borrower Parties of their respective
obligations under the Loan Documents.

 

4.          The Credit Facility, including the interest payable under the Notes
and all fees and charges paid or payable by or on behalf of Borrower or received
or receivable by the Lender Parties, is not usurious or violative of any law,
rule or regulation of the State of New York governing the payment or receipt of
interest.

 

5.          Under the New York UCC, the internal laws of the state of a debtor’s
organization govern the perfection by the filing of financing statements of the
security interest of Agent in any collateral other than real property and
fixtures.

 

6.          no authorization, consent, order, or approval of, or registration
with, any court or governmental department, commission, board, bureau, agency or
instrumentality of the State of New York, or any specifically granted exemption
from any of the foregoing, is required in connection with the execution (if
applicable) and delivery by the Borrower Parties of the Loan Documents and the
performance by the Borrower Parties of their respective obligations thereunder.

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 5      

 

The opinions set forth above are subject to each of the following qualifications
and limitations:

 

B.           No opinion is expressed with respect to the status of title to any
real or personal property and, to the extent not expressly set forth herein, no
opinion is expressed as to the absence or presence of claims which are adverse
to that of Borrower or Agent in and to any real or personal property or, to the
creation, attachment, priority or perfection of liens or security interests with
regard to real and personal property, it being expressly understood and agreed
that Agent is relying upon (i) title insurance commitments and policies, and
(ii) any Uniform Commercial Code and other searches, all as obtained on behalf
of Agent as Agent deems adequate. We express no opinion as to the sufficiency of
any description of collateral to provide notice to third parties of the lien or
security interest intended to be provided for in the Loan Documents. In
addition, no opinion is expressed as to whether any such real property or
personal property (or any other property intended to be encumbered by the Loan
Documents) is in compliance with any federal, state or local law, rule or
regulation, or what effect, if any, noncompliance therewith would have on the
enforceability of the Loan Documents.

 

C.           No opinion is expressed with respect to the title to any property
or fixtures or ownership thereof or as to the correctness or accuracy of the
legal description contained in the Loan Documents, the correctness and accuracy
of all of which is assumed for purposes of the opinions expressed herein. We
express no opinion as to the characterization of any property as real property
or personal property or as to the enforcement of a security interest in personal
property collateral separately from the enforcement of a lien or real estate
collateral as contemplated by Section 9-604 of the New York UCC.

 

D.           No opinion is expressed as to any provision of any Loan Document
that purports to characterize any or all of the provisions of such Loan Document
as being reasonable, commercially reasonable or not manifestly unreasonable.

 

E.           No opinion is expressed on the enforceability of any provisions
contained in the Loan Documents that (i) purport to excuse a party for liability
for its own acts, (ii) purport to make void any act done in contravention
thereof, (iii) purport to authorize a party to act in its sole discretion, (iv)
require waivers or amendments to be made only in writing, (v) purport to effect
waivers of constitutional, statutory or equitable rights or the effect of
applicable laws, or (vi) impose liquidated damages, penalties or forfeiture.

 

F.           No opinion is expressed as to provisions of the Loan Documents
purporting to require a party thereto to pay or reimburse attorneys’ fees
incurred by another party, or to indemnify another party therefor, which
provisions may be limited by applicable statutes and decisions relating to the
collection and award of attorneys’ fees.

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 6      

 

G.           No opinion is expressed as the legality, validity or enforceability
of the provisions of the Loan Documents that purport to empower the Agent to
exercise rights thereunder without notice to adverse parties or without a proper
judicial hearing.

 

H.           No opinion is expressed on any provisions of the Loan Documents
wherein a Borrower Party appoints the Agent or others as its agent or
attorney-in-fact.

 

I.           No opinion is expressed as to the enforceability of any provision
of the Loan Documents imposing increased interest rates or other fees upon
delinquency in payment or default, or providing for premiums on prepayment,
acceleration, redemption, cancellation, or termination, to the extent any such
provision is deemed to be a penalty or forfeiture or contrary to statutory
provisions.

 

J.           No opinion is expressed as to the enforceability of provisions
relating to evidentiary standards or other standards by which the Loan Documents
are to be construed.

 

K.          No opinion as to the effect on the opinions expressed herein of (i)
the compliance or non-compliance of Agent or the Lender Parties with any
federal, state or local laws applicable to Agent or the Lender Parties, or (ii)
the legal or regulatory status or nature of the business of Agent or the Lender
Parties.

 

L.           The provisions regarding the remedies available to Agent in the
case of a default or otherwise, as set forth in the Loan Documents, are subject
to any available defenses and to procedural requirements which are not
necessarily reflected therein and which may affect and/or restrict the rights
and remedies stated to be available to Agent, but will not materially interfere
with, or make the available remedies in respect thereof inadequate for, the
practical realization of the benefits provided by the Loan Documents.

 

M.           Certain rights, remedies, waivers and other provisions of the Loan
Documents may not be enforceable; nevertheless, subject to the assumptions and
other qualifications set forth in this opinion letter and to the last paragraph
of this opinion letter, such unenforceability will not render the Loan Documents
invalid as a whole or preclude (i) the judicial enforcement of the obligation of
the Borrower to repay the principal, together with interest thereon, as provided
in the Notes (to the extent not deemed a penalty) and (ii) the acceleration of
the obligation of the Borrower to repay such principal, together with such
interest, upon a material default by Borrower in the payment of such principal
or interest or upon a material default in any other material provision of Loan
Documents, subject in each case under parts (i) and (ii) of this paragraph to
the economic consequences of delay and increased costs which may be occasioned
by the unenforceability of such rights, remedies, waivers and other provisions.

 

N.           The enforceability of the Loan Documents is subject to the effects
of general principles of equity (regardless of whether considered in a
proceeding in equity or at law, including, without limitation, specific
performance). Such principles applied by a court might include a requirement
that a creditor act with reasonableness and in good faith.

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 7      

 

O.           The enforceability of the Loan Documents is subject to the effects
of bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance or transfer and other similar laws affecting the rights and remedies
of creditors generally.

 

P.           No opinion is expressed as to the waivers or remedies contained in
the Loan Documents, whether or not a Loan Document deems any waiver or remedy
commercially reasonable, if such waivers or remedies are determined (i) not to
be commercially reasonable within the meaning of the New York UCC, (ii) to
conflict with any mandatory provision under the New York UCC or other applicable
law, or (iii) to be taken in a manner determined to be unreasonable or not
performed in good faith or with fair dealing.

 

Q.           This opinion letter does not address any opinion not expressly set
forth herein. In this connection, this opinion letter does not address any of
the following legal issues: (i) federal and state (or “blue sky”) securities
laws and regulations; (ii) Federal Reserve Board margin regulations; (iii)
pension and employee benefit laws and regulations e.g., ERISA; (iv) federal and
state antitrust and unfair competition laws and regulations; (v) federal and
state laws and regulations concerning filing and notice requirements, e.g.,
Hart-Scott-Rodino and Exon-Florio; (vi) compliance with fiduciary duty
requirements; (vii) the statutes, ordinances, administrative decisions and rules
and regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level) and judicial decisions to the extent they deal
with any of the foregoing; (viii) intentionally omitted; (ix) fraudulent
transfer and fraudulent conveyance laws; (x) federal and state environmental
laws and regulations; (xi) federal and state zoning, land use, building,
landmark, archeological preservation, mobile home and subdivision laws and
regulations; (xii) federal and state tax laws and regulations; (xiii) federal
patent, copyright and trademark, state trademark and other federal and state
intellectual property laws and regulations; (xiv) federal and state racketeering
laws and regulations, e.g., RICO; (xv) federal and state health and safety laws
and regulations, e.g., OSHA; (xvi) federal and state labor laws and regulations;
(xvii) federal and state laws, regulations and policies concerning (1) national
and local emergency, (2) possible judicial deference to acts of sovereign
states, and (3) criminal and civil forfeiture laws; (xviii) other federal and
state statutes of general application to the extent they provide for criminal
prosecution, (e.g., mail fraud and wire fraud statutes); (xix) federal and state
public utility laws or regulations; (xx) federal and state labor laws or
regulations; (xxi) federal and state laws or regulations relating to terrorism,
embargoes and money laundering; (xxii) federal and state anti-discrimination
laws and regulations; (xxiii) federal and state trust, banking, insurance,
unfair competition and bulk sale laws and regulations; and (xxiv) federal and
state criminal laws, rules and regulations.

 

R.           No opinion is expressed as to the enforceability of any section of
any of the Loan Documents to the extent it purports to waive any objection a
person may have that a suit, action or proceeding has been brought in an
inconvenient forum.

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 8      

 

S.           No opinion is expressed as to the enforceability of any rights to
contribution or indemnification provided for in the Loan Documents which are
violative of the public policy underlying any law, rule or regulation.

 

T.           No opinion is expressed as to the validity or the enforceability of
any provision of any of the Loan Documents that is affected by the law of New
York respecting enforceability of an after-default interest rate provision to
the extent that such provision may be deemed or construed to be a penalty or
against public policy.

 

U.           In addition, the enforceability of the choice of law and submission
to jurisdiction provisions of the Loan Documents is rendered in reliance upon
and may be subject to certain limitations under the law of the State of New York
and Federal law, and our opinion in Paragraph (2) above is qualified by the
following:

 

GOL 5-1401 provides, in pertinent part, that “the parties to any contract . . .
may agree that the law of this state shall govern their rights and duties in
whole or in part, whether or not such contract, agreement or undertaking bears a
reasonable relation to this state.” We draw your attention to the fact that
certain federal courts have, notwithstanding the terms of GOL 5-1401, required
that a reasonable relationship exist between an agreement and the State of New
York before honoring a choice of New York law to govern the agreement, and have
in dictum noted possible constitutional limitations upon GOL 5-1401, in both
domestic and international transactions. See e.g., Lehman Brothers Commercial
Corp. v. Minmetals Non-Ferrous Metals Trading Co., No. 94 Civ. 8301, 2000 WL
1702039 S.D.N.Y. Nov. 13, 2000. Accordingly, for purposes of our opinion in
Paragraph (2) above, we have assumed that, should a court considering the choice
of law provisions of the Loan Documents and applying New York law elect to apply
principles beyond the express language of GOL 5-1401, such court would find that
a reasonable relationship exists between the Loan Documents and the State of New
York.

 

V.           Additionally, any security interest opinions are qualified as
follows, and we call your attention to the following:

 

(1)         Our security interest opinions are limited to Article 9 of the New
York UCC, and therefore such opinions do not address (1) laws of jurisdictions
other than New York, or (2) collateral of a type not subject to Article 9 of the
New York UCC.

 

(2)         Under the New York UCC, events occurring subsequent to the date
hereof may affect any security interest subject to the New York UCC including,
but not limited to, factors of the type identified in Section 9-315 with respect
to proceeds; Sections 9-503 and 9-507 with respect to changes in name, structure
and corporate identity; Section 9-301 with respect to changes in the location of
the collateral and location of a debtor; and Section 9-510 with respect to
continuation statements. In addition, actions taken by a secured party (e.g.,
releasing or assigning the security interest, delivering possession of the
collateral to a debtor or another person and voluntarily subordinating a
security interest) may affect any security interest subject to the New York UCC.

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 9      

 

(3)         The security interest of Agent may be subject to the rights of
account debtors, claims and defenses of account debtors and the terms of
agreements with account debtors.

 

(4)         We express no opinion regarding any security interest or the
perfection thereof in any items of collateral which are subject to a statute,
regulation or treaty of the United States of America (including any state,
municipality or other political subdivision thereof) which provides for a
national (including any state, municipality or other political subdivision
thereof) or international registration or a national or international
certificate of title for the perfection of a security interest therein or which
specifies a place of filing different from the place specified in the New York
UCC for filing to perfect such security interest.

 

(5)         We express no opinion regarding the security interest of Agent in
any of the collateral consisting of claims against any government or
governmental agency (including without limitation the United States of America
or any state thereof or any agency or department of the United States of America
of any state thereof).

 

(6)         Section 552 of the United States Bankruptcy Code (11 U.S.C. § 101 et
seq., as amended from time to time) (the “Bankruptcy Code”), limits the extent
to which property acquired by a debtor after the commencement of a case under
the Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by such debtor before the commencement of such
case.

 

The foregoing opinions are based upon and rely upon the current status of
statutory and case law as of the date hereof. Such opinions are based solely
upon applicable laws, statutes, rules and regulations and facts, all as in
existence on the date hereof, and we express no opinions as to the effect which
any future amendments, changes, additions or modifications thereof may have upon
the future performance or enforceability of the Loan Documents, and we assume no
obligation to update or supplement such opinions to reflect any facts or
circumstances which may hereafter come to our attention or any changes in law
which may hereafter occur.

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 10      

 

The opinions expressed in this letter are given solely for the benefit of Agent
and the Lender Parties, their respective successors and assigns (including any
purchaser of the Credit Facility and any purchaser of certificates evidencing an
interest in the Credit Facility), each in connection with the transactions
contemplated by the Loan Documents. The opinions expressed in this letter may
not be relied upon, in whole or in part, by Agent, the Lender Parties or their
respective successors or assigns or counsel for any other purpose or relied upon
by any other person, firm or corporation for any purpose, without our prior
written consent. The opinions expressed in this letter are rendered as of the
date hereof and we express no opinion as to circumstances or events that may
occur subsequent to such date.

 

  Very Truly Yours,           GREENBERG TRAURIG, LLP             By:       David
E. Bolen, Shareholder  

 

 

 

 

Citibank, N.A., as Administrative Agent January __, 2013   Page 11      

 

SCHEDULE 1

 

TO GREENBERG TRAURIG, LLP OPINION

 

Subsidiary Guarantors

 

1.CAMPUS CREST AT STEPHENVILLE, LP

 

2.CAMPUS CREST AT LUBBOCK, LP

 

3.CAMPUS CREST AT WACO, LP

 

4.CAMPUS CREST AT WICHITA FALLS, LP

 

5.CAMPUS CREST AT SAN MARCOS, LP

 

6.CAMPUS CREST AT JACKSONVILLE, AL, LLC

 

7.CAMPUS CREST AT ABILENE, LP

 

8.CAMPUS CREST AT CHENEY, LLC

 

9.CAMPUS CREST AT JONESBORO, LLC

 

10.CAMPUS CREST AT TROY, LLC

 

11.CAMPUS CREST AT MURFREESBORO, LLC

 

12.CAMPUS CREST AT WICHITA, LLC

 

13.CAMPUS CREST STEPHENVILLE LESSOR, LLC

 

14.CAMPUS CREST WACO LESSOR, LLC

 

15.CAMPUS CREST WICHITA FALLS LESSOR, LLC

 

16.CAMPUS CREST CHENEY LESSOR, LLC

 

17.CAMPUS CREST JONESBORO LESSOR, LLC

 

18.CAMPUS CREST TROY LESSOR, LLC

 

19.CAMPUS CREST MURFREESBORO LESSOR, LLC

 

20.CAMPUS CREST WICHITA LESSOR, LLC

 

21.CAMPUS CREST AT MOBILE PHASE II, LLC

 

22.CAMPUS CREST AT MOBILE, LLC

 

23.CAMPUS CREST AT AMES, LLC

 

24.CAMPUS CREST AT FORT WAYNE, LLC

 

25.CAMPUS CREST AT HUNTSVILLE I, LP

 

26.CAMPUS CREST AT MOSCOW, LLC

 

27.CAMPUS CREST AT VALDOSTA, LLC

 

 

 

 





 

 

EXHIBIT E-2 to the SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

      FORM OF OPINION OF   BRADLEY ARANT BOULT CUMMINGS LLP

 

January __, 2013

 

Citibank, N.A.,

  as Administrative Agent

1615 Brett Road

New Castle, Delaware 19720

 

Re:Revolving Credit and Term Loan Facility in the principal amount of up to
$300,000,000 (the “Loan”) to Campus Crest Communities Operating Partnership, LP
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of January 8, 2013 (the “Credit Agreement”), by and among Campus Crest
Communities Operating Partnership, LP, Campus Crest Communities, Inc., the
Guarantors, the Initial Lenders and Citibank, N.A. as Administrative Agent,
Initial Issuing Bank and Swing Line Bank (the “Agent”)

 

Ladies and Gentlemen:

 

We have acted as counsel to the entities listed on Schedule A attached hereto
(individually, a “Transaction Party” and together, the “Transaction Parties”) in
connection with the Loan.

 

As such counsel, we have examined originals or copies of the documents listed on
Schedule B attached hereto (the “Loan Documents”). We have also examined such
other documents and information as we have deemed relevant and necessary as a
basis for the opinions hereinafter expressed. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.

 

ASSUMPTIONS

 

In rendering the opinions hereinafter expressed, we have with your consent made
the following assumptions without independent investigation:

 

 

 

 

Citibank, N.A.   January __, 2013   Page 2  

 

1.          All information furnished to us is accurate and complete, and the
representations and warranties (as to factual matters as opposed to conclusions
of law) of the parties contained in the Loan Documents are truthful and
accurate. All original signatures are genuine; the documents submitted to us as
originals are authentic; and the documents submitted to us as copies conform to
the original documents.

 

2.          All parties to the Loan Documents other than the Transaction Parties
are validly existing, and all parties to the Loan Documents other than the
Transaction Parties have the power and authority (corporate and otherwise) to
execute, deliver and perform their obligations under such documents.

 

3.          The Loan Documents have been duly authorized, executed and delivered
by all parties thereto other than the Transaction Parties, and constitute the
legal, valid and binding obligations of all the parties thereto.

 

4.          The terms and conditions of the Loan Documents have not been
amended, modified or supplemented by any other agreement, action or
understanding of the parties and there has been no waiver of any of the material
provisions of any of the Loan Documents.

 

5.          There has not been any mutual mistake of fact or misunderstanding on
the part of any party to or beneficiary of any of the Loan Documents with
respect to the transactions contemplated thereby, or any fraud, duress or undue
influence on the part of the Agent with respect to any of the Loan Documents or
the transactions contemplated thereby.

 

6.          Each party to and beneficiary of the Loan Documents (i) has and will
comply with all terms and conditions of the Loan Documents, and (ii) has
complied and will comply with requirements of good faith, fair dealing and
conscionability.

 

The opinions hereinafter expressed and the statements hereinafter made are based
solely upon our examination of the aforesaid documents, the various
representations, warranties and certificates described herein, the assumptions
hereinabove recited, the comments and qualifications set forth below and such
matters of law as we have deemed relevant and necessary to enable us to render
the opinions hereinafter expressed.

 

OPINIONS

 

Based solely upon and subject to the foregoing, we are of the following opinion:

 

1.          Campus Crest Communities Operating Partnership, LP is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware. In giving the aforesaid opinion as to the existence
and good standing of Campus Crest Communities Operating Partnership, LP, we have
relied solely on a certificate of the Delaware Secretary of State dated December
20, 2012.

 

 

 

 

Citibank, N.A.   January __, 2013   Page 3  

 

2.          Campus Crest GP II, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest GP II, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

3.          Campus Crest at Stephenville, LP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Stephenville, LP, we have relied solely on a certificate of
the Delaware Secretary of State dated December 20, 2012.

 

4.          Campus Crest at Lubbock, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Lubbock, LP, we have relied solely on a certificate of the Delaware
Secretary of State dated December 20, 2012.

 

5.          Campus Crest at Waco, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Waco, LP, we have relied solely on a certificate of the Delaware
Secretary of State dated December 20, 2012.

 

6.          Campus Crest at Wichita Falls, LP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Wichita Falls, LP, we have relied solely on a certificate of
the Delaware Secretary of State dated December 20, 2012.

 

7.          Campus Crest at San Marcos, LP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at San Marcos, LP, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

8.          Campus Crest at Jacksonville, AL, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest at Jacksonville, AL, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated December 20, 2012.

 

9.          Campus Crest at Abilene, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Abilene, LP, we have relied solely on a certificate of the Delaware
Secretary of State dated December 20, 2012.

 

10.         Campus Crest at Cheney, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Cheney, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

 

 

 

Citibank, N.A.   January __, 2013   Page 4  

 

11.         Campus Crest at Jonesboro, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Jonesboro, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

12.         Campus Crest at Troy, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Troy, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

13.         Campus Crest at Murfreesboro, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest at Murfreesboro, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated December 20, 2012.

 

14.         Campus Crest at Wichita, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Wichita, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

15.         Campus Crest Stephenville Lessor, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest Stephenville Lessor, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated December 20, 2012.

 

16.         Campus Crest Waco Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Waco Lessor, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

17.         Campus Crest Wichita Falls Lessor, LLC is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. In giving the aforesaid opinion as to the existence and
good standing of Campus Crest Wichita Falls Lessor, LLC, we have relied solely
on a certificate of the Delaware Secretary of State dated December 20, 2012.

 

18.         Campus Crest Cheney Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Cheney Lessor, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated December 20, 2012.

 

 

 

 

Citibank, N.A.   January __, 2013   Page 5  

 

19.         Campus Crest Jonesboro Lessor, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest Jonesboro Lessor, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated December 20, 2012.

 

20.         Campus Crest Troy Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Troy Lessor, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

21.         Campus Crest Murfreesboro Lessor, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest Murfreesboro Lessor, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated December 20, 2012.

 

22.         Campus Crest Wichita Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Wichita Lessor, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated December 20, 2012.

 

23.         Campus Crest at Mobile Phase II, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest at Mobile Phase II, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated December 20, 2012.

 

24.         Campus Crest at Mobile, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Mobile, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

25.         Campus Crest at Ames, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Ames, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

 

 

Citibank, N.A.   January __, 2013   Page 6  

 

26.         Campus Crest at Ft. Wayne, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Ft. Wayne, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

27.         Campus Crest at Huntsville I, LP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Huntsville I, LP, we have relied solely on a certificate of
the Delaware Secretary of State dated December 20, 2012.

 

28.         Campus Crest at Moscow, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Moscow, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

29.         Campus Crest at Valdosta, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Valdosta, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated December 20, 2012.

 

30.         Campus Crest at Huntsville I GP, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest at Huntsville I GP, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated December 20, 2012.

 

31.         Each of the Transaction Parties has full right, power and authority
to own its properties, to carry on its business, to execute and deliver the Loan
Documents to which it is a party and to perform all its obligations thereunder.

 

32.         The Loan Documents to which each of the Transaction Parties is a
party have been duly authorized, executed and delivered by such Transaction
Party.

 

33.         The execution and delivery of the Loan Documents do not, and the
performance by the Transaction Parties of their obligations under the Loan
Documents will not, violate, conflict with or constitute a default under the
organizational documents of the Transaction Parties or any provision of the
Delaware Limited Liability Company Act and the Delaware Revised Uniform Limited
Partnership Act (the “Acts”).

 

34.         The execution, delivery and performance by the Transaction Parties
of their obligations under the Loan Documents do not require any governmental
consent, approval, order, authorization, permit, license, registration,
declaration or filing under the Acts.

 

 

 

  

Citibank, N.A.   January __, 2013   Page 7  

 

COMMENTS AND QUALIFICATIONS

 

The foregoing opinions are subject to the following limitations, qualifications,
comments and exceptions:

 

1.          In giving the opinions set forth herein we have relied, as to
factual matters relevant to such opinions (as opposed to conclusions of law),
solely on certain representations made to us on behalf of the Transaction
Parties and on the representations and warranties of the Transaction Parties
contained in the Loan Documents, and we have made no independent investigation
whatsoever with respect to such matters. In addition, we have not examined the
files and records of the Transaction Parties, and we have not conducted any
independent review or investigation of any of the transactions or contractual
arrangements of the Transaction Parties.

 

2.          We neither express nor imply any opinion with respect to the
enforceability of the Loan Documents or with respect to the transactions
contemplated by the Loan Documents or any aspect of such transactions other than
the opinions expressed herein.

 

3.          The opinions expressed herein are limited to the Acts, and we
express no opinion with respect to federal law or the laws of any other state or
jurisdiction. With respect to the Acts, we have relied solely on the published
acts and have not reviewed any case law, legislative history or other
supplementary material of such jurisdiction. The opinions expressed herein are
based on the Acts as in effect on the date hereof and are subject to future
changes in applicable law.

 

4.          This opinion is being delivered to and accepted by you with the
understanding that it is an opinion only and that it is not a guaranty or
insuring agreement of any kind whatsoever or an assurance of future events or of
any particular result under any particular set of facts or circumstances.

 

5.          The opinions expressed herein are effective only as of the date of
this opinion, and we assume no obligation to advise you of any matters which
come to our attention thereafter.

 

6.          This opinion may be relied upon only by the addressee hereof and the
Lenders and their successors and assigns and may not be relied upon by any other
person or entity or used for any other purpose.

 

Yours very truly,

 

 

 

 

Schedule A

 

Campus Crest Communities Operating Partnership, LP

 

Campus Crest GP II, LLC

 

Campus Crest at Stephenville, LP

 

Campus Crest at Lubbock, LP

 

Campus Crest at Waco, LP

 

Campus Crest at Wichita Falls, LP

 

Campus Crest at San Marcos, LP

 

Campus Crest at Jacksonville, AL, LLC

 

Campus Crest at Abilene, LP

 

Campus Crest at Cheney, LLC

 

Campus Crest at Jonesboro, LLC

 

Campus Crest at Troy, LLC

 

Campus Crest at Murfreesboro, LLC

 

Campus Crest at Wichita, LLC

 

Campus Crest at Stephenville Lessor, LLC

 

Campus Crest at Waco Lessor, LLC

 

Campus Crest at Wichita Falls Lessor, LLC

 

Campus Crest at Cheney Lessor, LLC

 

Campus Crest at Jonesboro Lessor, LLC

 

Campus Crest at Troy Lessor, LLC

 

Campus Crest at Murfreesboro Lessor, LLC

 

Campus Crest at Wichita Lessor, LLC

 

Campus Crest at Mobile Phase II, LLC

 

Campus Crest at Mobile, LLC

 

Campus Crest at Ames, LLC

 

Campus Crest at Ft. Wayne, LLC

 

Campus Crest at Huntsville I, LP

 

Campus Crest at Moscow, LLC

 

Campus Crest at Valdosta, LLC

 

Campus Crest at Huntsville I GP, LLC

 

 

 

 

SCHEDULE B

 

Second Amended and Restated Credit Agreement dated as of January 8, 2013, among
Campus Crest Communities Operating Partnership, LP, Campus Crest Communities,
Inc., the Subsidiary Guarantors named therein, the Initial Lenders named therein
and Citibank, N.A., as Administrative Agent, Initial Issuing Bank and Swing Line
Bank

 

Promissory Notes dated as of January 8, 2013, executed by Campus Crest
Communities Operating Partnership, LP payable to the order of the Initial
Lenders

 

Letter Agreement dated November 9, 2012, from Citigroup Global Markets Inc. to
Campus Crest Communities Operating Partnership, LP and Campus Crest Communities,
Inc.

 

Radon Remediation and Operations and Maintenance Agreement dated as of January
8, 2013, among Campus Crest Communities Operating Partnership, LP, the
Guarantors named therein, and Citibank, N.A., as Administrative Agent

 

Mold Remediation and Operations and Maintenance Agreement dated as of January 8,
2013, among Campus Crest Communities Operating Partnership, LP, the Guarantors
named therein, and Citibank, N.A., as Administrative Agent

 

Letter Agreement dated January 3, 2013, executed by Campus Crest Communities
Operating Partnership, LP for the benefit of Citibank, N.A., as Administrative
Agent

 

 

 

 





 

EXHIBIT E-3 to the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF OPINION OF

SAUL EWING LLP

 

[te3logo.jpg]

 

 

lawyers@saul.com

www.saul.com

 

 

 

January __, 2013

 

Citibank, N.A.

As Administrative Agent

1615 Brett Road

New Castle, Delaware 19720

 

  Re: Second Amended and Restated Credit Agreement dated January 8, 2013

 

Ladies and Gentlemen:

 

We have acted as Maryland counsel to Campus Crest Communities, Inc., a Maryland
corporation (the “Company”), in connection with the execution and delivery by
the Company of a Second Amended and Restated Credit Agreement dated January 8,
2013 (the “Agreement”) among Campus Crest Communities Operating Partnership, LP,
the Company, the other affiliates of the Borrower named in the Agreement, and
Citibank, N.A., and the other Lenders (as defined in the Agreement) thereto
(collectively, the “Lender”) and the consummation of the transaction
contemplated in the Agreement (the “Transaction”). Capitalized terms used in
this letter that are not otherwise defined in this letter shall have the
meanings ascribed to them in the Agreement. These opinions are being delivered
to you to satisfy the condition set forth in Section 3.01(a)(xiii) of the
Agreement.

 

As a basis for our opinions, we have examined the following documents
(collectively the “Transaction Documents”):

 

 

uuu

DELAWARE     MARYLAND     MASSACHUSETTS     NEW JERSEY     NEW YORK    
PENNSYLVANIA     WASHINGTON, DC A DELAWARE LIMITED LIABILITY PARTNERSHIP

 

 

 

 

Citibank, N.A.

January __, 2013

Page 2

 

(i)          a copy of the executed Agreement; and

 

(ii)         a copy of the executed fee letter dated November 9, 2012 by and
among Citigroup Global Markets, Inc., Campus Crest Communities Operating
Partnership, L.P. and the Company.

 

Also, as a basis for our opinions, we have examined the originals or certified
copies of the following:

 

(i)          a Certificate of Status for the Company issued by the Department of
Assessments and Taxation of the State of Maryland (“SDAT”) dated January 4,
2013;

 

(ii)         the Articles of Amendment and Restatement of the Company, recorded
with the SDAT on September 15, 2010 (the “Articles of Amendment and
Restatement”);

 

(iii)        the Articles Supplementary for 2,300,000 shares of 8.00% Series A
Cumulative Redeemable Preferred Shares, recorded with the SDAT on February 8,
2012 (the “Articles Supplementary”; together with the Articles of Amendment and
Restatement, the “Charter”);

 

(iv)        a copy of the bylaws of the Company;

 

(v)         resolutions adopted by the Board of Directors of the Company, dated
January 8, 2012, relating to, among other matters, approval of the Transaction;

 

(vi)        a certificate of the secretary of the Company as to the authenticity
of the Charter and bylaws of the Company, the incumbency of the officers of the
Company, the resolutions of the Company’s directors approving the consummation
of the transactions contemplated by the Agreement, and other matters that we
have deemed necessary and appropriate; and

 

(vii)       such other documents as we have deemed necessary and appropriate to
express the opinions set forth in this letter, subject to the limitations and
assumptions and qualifications noted below.

 

In reaching the opinions set forth below, we have assumed:

 

(a)          that all signatures on the Transaction Documents and any other
documents submitted to us for examination are genuine;

 

(b)          the authenticity of all documents submitted to us as originals, the
conformity to originals of all documents submitted to us as certified or
photographic copies, and the accuracy and completeness of all documents;

 

 

 

 

Citibank, N.A.

January __, 2013

Page 3

 

(c)          that the form and content of the versions of the Transaction
Documents submitted to us as unexecuted drafts do not differ in any respect
relevant to this opinion from the form and content of such Transaction Documents
as executed and delivered;

 

(d)          the legal capacity of all natural persons executing any documents,
whether on behalf of themselves or other persons;

 

(e)          that all persons executing the Transaction Documents on behalf of
any party (other than the Company) are duly authorized; and

 

(f)          that each of the parties has duly and validly executed and
delivered the Transaction Documents and the party’s obligations are valid and
legally binding obligations enforceable in accordance with the terms of the
Transaction Documents.

 

As to various questions of fact material to our opinions, we have relied upon a
certificate and representations of Donald L. Bobbitt, Jr., as Secretary of the
Company, and have assumed that such certificate and representations continue to
remain true and complete as of the date of this letter. We have not examined any
court records, dockets, or other public records, nor have we investigated the
Company’s history or other transactions, except as specifically set forth in
this letter.

 

Based on our review of the foregoing and subject to the assumptions and
qualifications set forth in this letter, it is our opinion, as of the date of
this letter, that:

 

1.          The Company is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Maryland.

 

2.          The Company has the corporate power to execute and deliver the
Transaction Documents and to perform its obligations thereunder.

 

3.          All necessary corporate action has been taken to authorize the
execution, delivery and performance of the Transaction Documents by the Company.

 

4.          The execution and delivery of the Transaction Documents, and the
performance by the Company of their respective terms will not conflict with the
Company’s Charter or bylaws.

 

5.          The execution and delivery of the Transaction Documents and the
performance by the Company of their respective terms will not violate any
provision of the Maryland General Corporation Law.

 

6.          No consent, approval, authorization or other action by or filing
with, any governmental authority of the State of Maryland is required to be
obtained or made by the Company for the execution, delivery and performance of
the Transaction Documents by the Company.

 

 

 

 

Citibank, N.A.

January __, 2013

Page 4

 

In addition to the qualifications set forth above, the opinions set forth in
this letter are also subject to the following qualifications:

 

(i)          We express no opinion as to the laws of any jurisdiction other than
the laws of the State of Maryland. We express no opinion as to the principles of
conflict of laws of any jurisdiction, including the laws of the State of
Maryland.

 

(ii)         We assume no obligation to supplement our opinions if any
applicable law changes after the date of this letter or if we become aware of
any facts that might alter the opinions expressed in this letter after the date
of this letter.

 

(iii)        We express no opinion with respect to title to any property, nor do
we express any opinion with respect to the existence of encumbrances upon any
property or the attachment, validity, perfection, or priority of any security
interests or liens purported to be created under the Transaction Documents.

 

(iv)        We express no opinion as to any consent, approval, authorization, or
other action by, or filing with, any governmental authority necessary or
required for the ongoing operation of the Company’s business.

 

(v)         We express no opinion as to the consents, approvals, authorizations,
or other actions by, or filings with any city, county or other municipality or
any other local government agency.

 

(vi)        We express no opinion on the enforceability of the Transaction
Documents.

 

(vii)       We express no opinion with respect to the anti-trust laws or
securities laws of the State of Maryland.

 

(viii)      Our opinion in Paragraph 6 regarding consents and approvals is based
upon our consideration of only those consents, approvals, authorizations,
orders, registrations, declarations or filings required under those statutes,
rules or regulations of the State of Maryland, if any, that, in our experience,
are reasonably applicable to transactions of the type contemplated under the
Transaction Documents.

 

The opinions expressed in this letter are solely for the benefit of the Lender
and its counsel and are furnished only with respect to the Transaction.
Accordingly, these opinions may not be relied upon by or quoted to any other
person or entity without, in each instance, our prior written consent. The
opinions expressed in this letter are limited to the matters set forth in this
letter, and no other opinions shall be implied or inferred beyond the matters
expressly stated.

 

  Very truly yours,       SAUL EWING LLP

 

 

 

 





 

EXHIBIT F to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF

BORROWING BASE CERTIFICATE

 

Campus Crest Communities, Inc.

 

Borrowing Base Certificate

 

Dated January ___, 2013

 

Citibank, N.A., as Administrative Agent under the Credit Agreement referred to
below

1615 Brett Road

New Castle, Delaware 19720

 

Attention: Bank Loan Syndications Department

 

Pursuant to provisions of the Second Amended and Restated Credit Agreement dated
as of January ___, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein, unless otherwise defined herein, being used herein as therein defined),
among Campus Crest Communities Operating Partnership, LP, a Delaware limited
partnership (the “Borrower”), Campus Crest Communities, Inc. (the “Parent
Guarantor”), the Subsidiary Guarantors party thereto, the Lender Parties
thereto, Citibank, N.A., as Administrative Agent for the Lenders and such other
lender parties and the Arrangers party thereto, the undersigned, the Chief
Financial Officer of the Parent Guarantor, hereby certifies and represents and
warrants on behalf of the Borrower as follows:

 

1.The information contained in this certificate and the information set forth on
Schedule I supporting the calculation of the financial covenants is true,
complete and correct as of the close of business on September 30, 2012 (the
“Calculation Date”) and has been prepared in accordance with the provisions of
the Credit Agreement. The pro forma calculations below give effect to the making
of Revolving Credit Advances and the issuance of Letters of Credit through
January ___, 2013.

 

1

 

 

2.As of the Calculation Date:

 

(a)Parent Guarantor Financial Covenants:

 

(i)Maximum Leverage Ratio. The Leverage Ratio is ____: 1.00, which is not
greater than the maximum Leverage Ratio of 0.60:1.00 required by Section
5.04(a)(i) of the Credit Agreement.

 

(ii)Maximum Secured Recourse Debt Ratio. The Secured Recourse Debt Ratio is
_____%, which is not greater than the maximum Secured Recourse Debt Ratio of 20%
required by Section 5.04(a)(ii) of the Credit Agreement.

 

(iii)Maximum Secured Debt Ratio. The Secured Debt Ratio is ____%, which is not
greater than the maximum Secured Debt Ratio of 50% required by Section
5.04(a)(iii) of the Credit Agreement.

 

(iv)Minimum Tangible Net Worth. The tangible net worth of the Parent Guarantor
and its Subsidiaries is $_______________, which is not less than the applicable
minimum tangible net worth required by Section 5.04(a)(iv) of the Credit
Agreement.

 

(v)Minimum Ratio of Fixed Rate Debt for Borrowed Money and Debt for Borrowed
Money Subject to Hedge Agreements to Debt for Borrowed Money. The ratio of fixed
rate Debt for Borrowed Money and Debt for Borrowed Money subject to Hedge
Agreements to all Debt for Borrowed Money is ____%, which is not less than
66.67% as required by Section 5.04(a)(v) of the Credit Agreement.

 

(vi)Maximum Dividend Payout Ratio. The Dividend Payout Ratio is _____ %, which
is equal to or less than the applicable maximum Dividend Payout Ratio required
by Section 5.04(a)(vi) of the Credit Agreement.

 

(vii)Minimum Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio is
_____: 1.00, which is not less than the minimum Fixed Charge Coverage Ratio of
1.50:1.00 as required by Section 5.04(a)(vii) of the Credit Agreement.

 

(b)Borrowing Base Covenants as of September 30, 2012

 

(i)Maximum Facility Exposure to Borrowing Base Asset Value. The Facility
Exposure of $________________ does not exceed the Facility Available Amount of
$_________________, as required by Section 5.04(b)(i) of the Credit Agreement.

 

(ii)Minimum Borrowing Base Debt Service Coverage Ratio. The Borrowing Base Debt
Service Coverage Ratio is ____: 1.00, which is not less than the minimum
Borrowing Base Debt Service Coverage Ratio of 1.50:1.00 as required by Section
5.04(b)(ii) of the Credit Agreement.

 

2

 

 

(iii)Minimum Appraised Value. The Appraised Value of the Borrowing Base Assets
is $_____________, which is not less than $130,000,000 as required by Section
5.04(b)(iii) of the Credit Agreement.

 

(iv)Minimum Number of Borrowing Base Assets. The number of Campus Housing Assets
comprising the Borrowing Base Assets is ____, which is not fewer than 10 as
required by Section 5.04(b)(iv) of the Credit Agreement.

 

(v)Maximum Size of Individual Borrowing Base Asset. The individual Borrowing
Base Asset with the highest Appraised Value (which is ________________, whose
Appraised Value of $______________) represents ____% of the Appraised Value of
the Borrowing Base Assets in the aggregate, which does not exceed 15% as
required by Section 5.04(b)(v) of the Credit Agreement.

 

(vi)Minimum Weighted Average Occupancy of Borrowing Base Assets. The average
occupancy of the Borrowing Base Assets (excluding the Borrowing Base Assets
which are Development Assets), weighted based upon the number of beds comprising
each Borrowing Base Asset, is ______%, which is equal to or greater than 80% as
required by Section 5.04(b)(vi) of the Credit Agreement.

 

(c)Maximum Permitted Investments

 

(i)The aggregate amount of Investments in unimproved land and Development Assets
(including such assets that such Person has contracted to purchase for
development with or without options to terminate the purchase agreement but, in
such instances, limited solely to non-refundable deposits under such contracts
and, to the extent a Loan Party is obligated under any such contract, the amount
of such obligation), calculated on the basis of the greater of actual cost or
budgeted cost is _____% and _____% of Total Asset Value, respectively, and does
not exceed 10% and 25%, respectively, of Total Asset Value as required by
Section 5.02(f)(iv)(A) of the Credit Agreement.

 

(ii)The aggregate amount outstanding, without duplication, of Investments in
Joint Ventures of any Loan Party is ____% of Total Asset Value and does not
exceed 20% of Total Asset Value as required by Section 5.02(f)(iv)(B) of the
Credit Agreement.

 

(iii)The aggregate amount of Investments permitted under 5.02(f) of the Credit
Agreement, other than the items of Investments referred to in clauses (i) and
(ii) above is ____% of Total Asset Value and does not exceed 10% of Total Asset
Value as required by Section 5.02(f)(iv)(C) of the Credit Agreement.

 

3

 

 

(iv)The aggregate amount, without duplication, of Investments consisting of the
above items (i), (ii), and (iii) is ____% of Total Asset Value and does not
exceed 35% of Total Asset Value as required by Section 5.02(f)(iv) of the Credit
Agreement.

 

In each case, with supporting information showing the computations used in
determining compliance with such covenants set forth on Schedule I attached
hereto.

 

3.The Borrowing Base Assets comply with all Borrowing Base Conditions (other
than those previously waived in writing by the Required Lenders).

 

[SIGNATURE ON FOLLOWING PAGE]

 

4

 

 

  CAMPUS CREST COMMUNITIES, INC.           By:       Name: Donald L. Bobbitt,
Jr.     Title: Chief Financial Officer

 

5

 

 

Schedule I

Financial Covenant Computations

 

6

 

 





 

EXHIBIT G to the SECOND

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Form of Subsidiary

Guarantor Operating

Agreement

 

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

CAMPUS CREST AT STEPHENVILLE, LP

 

This Amended and Restated Limited Partnership Agreement (together with the
schedules attached hereto, this “Partnership Agreement”) of Campus Crest at
Stephenville, LP, a Delaware limited partnership (the “Partnership”), is entered
into by Campus Crest GP II, LLC, a Delaware limited liability company, as the
general partner (the “General Partner”), Campus Crest Properties, LLC, a North
Carolina limited liability company, as the limited partner (the “Limited
Partner”), and Campus Crest Springing Partner, LLC, a Delaware limited liability
company, as the Springing Limited Partner (as defined on Schedule A attached
hereto). Capitalized terms used and not otherwise defined herein have the
respective meanings set forth on Schedule A attached hereto. This Partnership
Agreement amends and restates in its entirety that certain Agreement of Limited
Partnership of Campus Crest at Stephenville, LP with an effective date of June
14, 2007 (the “Original Partnership Agreement”).

 

The Partnership has heretofore been formed as a limited partnership pursuant to
and in accordance with the Delaware Revised Uniform Limited Partnership Act, (6
Del. §17-101 et seq.) as amended from time to time (the “Act”), and the Partners
and the Springing Limited Partner hereby agree as follows:

 

Section 1.          Name.

 

The name of the limited partnership formed hereby is Campus Crest at
Stephenville, LP.

 

Section 2.          Principal Business Office.

 

The principal business office of the Partnership shall be located at 2100
Rexford Road, Suite 414, Charlotte, North Carolina 28211 or at such other
location as may hereafter be determined by the General Partner.

 

Section 3.          Registered Office.

 

The address of the registered office of the Partnership in the State of Delaware
is c/o Corporation Services Company, 2711 Centerville Road, Suite 400, in the
City of Wilmington, County of New Castle, Delaware 19808.

 

 

 

 

Section 4.            Registered Agent.

 

The name and address of the registered agent of the Partnership for service of
process on the Partnership in the State of Delaware is Corporation Services
Company, 2711 Centerville Road, Suite 400, in the City of Wilmington, County of
New Castle, Delaware 19808.

 

Section 5.            Partners.

 

(a)          The mailing addresses of the Partners are set forth on Schedule B
attached hereto. Upon its execution of a counterpart signature page to this
Partnership Agreement, Campus Crest GP II, LLC was admitted as the general
partner of the Partnership. Pursuant to the Original Partnership Agreement,
Campus Crest Properties, LLC was admitted as the limited partner of the
Partnership.

 

(b)          Subject to Section 9(c), the Partners may act by written consent.

 

(c)          The General Partner shall at all times cause there to be a person
bound by this Partnership Agreement as Springing Limited Partner. Upon the
occurrence of any event that causes the Limited Partner to cease to be a limited
partner of the Partnership (other than (i) upon an assignment by the Limited
Partner of all of its limited partner interest in the Partnership and the
admission of the transferee as a limited partner pursuant to Sections 19 and 21,
or (ii) the resignation of the Limited Partner and the admission of an
additional limited partner of the Partnership pursuant to Sections 20 and 21),
the person acting as a Springing Limited Partner shall, without any action of
any Person and simultaneously with the Limited Partner ceasing to be a limited
partner of the Partnership, automatically be admitted to the Partnership as a
Special Limited Partner and shall continue the Partnership without dissolution.
No Special Limited Partner may resign from the Partnership or transfer its
rights as Special Limited Partner unless a successor Special Limited Partner has
been admitted to the Partnership as Special Limited Partner by executing a
counterpart to this Partnership Agreement; provided, however, the Special
Limited Partner shall automatically cease to be a limited partner of the
Partnership upon the admission to the Partnership of a substitute Limited
Partner. The Special Limited Partner shall be a limited partner of the
Partnership that has no interest in the profits, losses and capital of the
Partnership and has no right to receive any distributions of Partnership assets.
A Special Limited Partner shall not be required to make any capital
contributions to the Partnership and shall not receive a limited partner
interest in the Partnership. A Special Limited Partner, in its capacity as
Special Limited Partner, may not bind the Partnership. Except as required by any
mandatory provision of the Act or this Partnership Agreement, the Special
Limited Partner, in its capacity as Special Limited Partner, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, the Partnership, including, without limitation, the merger, consolidation or
conversion of the Partnership. In order to implement the admission to the
Partnership of the Special Limited Partner, the person acting as a Springing
Limited Partner shall execute a counterpart to this Partnership Agreement. Prior
to its admission to the Partnership as Special Limited Partner, the person
acting as a Springing Limited Partner shall not be a limited partner of the
Partnership.

 

2

 

 

 

Section 6.            Certificates.

 

The General Partner has executed, delivered and filed the Certificate of Limited
Partnership of the Partnership with the Secretary of State of the State of
Delaware. The General Partner or an authorized designee shall execute, deliver
and file any other certificates (and any amendments and/or restatements thereof)
necessary for the Partnership to qualify to do business in any jurisdiction in
which the Partnership may wish to conduct business.

 

The existence of the Partnership as a separate legal entity shall continue until
cancellation of the Certificate of Limited Partnership as provided in the Act.

 

Section 7.            Purposes.

 

(a)          The purpose to be conducted or promoted by the Partnership is to
engage in the following activities:

 

(i)          to acquire, own, develop, improve, hold, sell, lease, transfer,
exchange, assign, dispose of, operate, manage or otherwise deal with the real
property known as “The Grove at Stephenville”, which real property is described
in more detail on Schedule C attached hereto (the “Property”);

 

(ii)         to enter into the Basic Documents; and

 

(iii)        to engage in any lawful act or activity and to exercise any powers
permitted to limited partnerships organized under the laws of the State of
Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes.

 

(b)          The Partnership, by or through the General Partner on behalf of the
Partnership, may enter into and perform the Basic Documents and all documents,
agreements, certificates, or financing statements contemplated thereby or
related thereto, all without any further act, vote or approval of any other
Person notwithstanding any other provision of this Partnership Agreement. The
foregoing authorization shall not be deemed a restriction on the powers of the
Partnership or the General Partner to enter into other agreements on behalf of
the Partnership.

 

Section 8.            Powers.

 

Subject to Section 9(c) and Section 7, the Partnership and the General Partner
on behalf of the Partnership (i) shall have and exercise all powers necessary,
convenient or incidental to accomplish its purposes as set forth in Section 7
and (ii) shall have and exercise all of the powers and rights conferred upon
limited partnerships formed pursuant to the Act.

 

Section 9.            Management.

 

(a)          Authorized Representatives. Subject to Section 9(c), the business
and affairs of the Partnership shall be managed by the General Partner.

 

(b)          Powers. Subject to Section 9(c), the General Partner shall have the
power to do any and all acts necessary, convenient or incidental to or for the
furtherance of the purposes described herein, including all powers, statutory or
otherwise possessed by general partners under the laws of the State of Delaware.
Subject to Section 7, the General Partner has the authority to bind the
Partnership. Except as provided herein, the Limited Partner shall have no part
in the operation or management of the Partnership and shall have no authority or
right to act on behalf of or to bind the Partnership in connection with any
matter.

 

3

 

 

(c)          Limitations on the Partnership’s Activities.

 

(i)          This Section 9(c) is being adopted in order to comply with certain
provisions required in order to qualify the Partnership as a “special purpose”
entity.

 

(ii)         Neither the General Partner nor the Limited Partner shall, so long
any Obligation is outstanding, amend, alter, change or repeal Sections 5(c), 7,
8, 9, 15, 18, 19, 20, 21, 22, 23, 24, 27 or 29 or Schedule A of this Partnership
Agreement without the unanimous written consent of the General Partner, the
Limited Partner and the Lender. Subject to this Section 9(c), the General
Partner reserves the right to amend, alter, change or repeal any provisions
contained in this Partnership Agreement in accordance with Section 29.

 

(iii)        Notwithstanding any other provision of this Partnership Agreement
and any provision of law that otherwise so empowers the Partnership, the General
Partner or any other Person, as long as any Obligation is outstanding, neither
the General Partner nor any other Person shall be authorized or empowered on
behalf of the Partnership to, nor shall they permit the Partnership to, and the
Partnership shall not, without the prior unanimous written consent of the
General Partner (and with respect to the General Partner the prior written
consent of its Member), take any Material Action.

 

(iv)        The General Partner will not cause the Partnership to:

 

(A)engage in any business or activity other than the ownership, operation and
maintenance of the Property, and activities incidental thereto;

 

(B)acquire or own any material assets other than (i) the Property and (ii) such
incidental property as may be necessary for the operation of the Property;

 

(C)merge into or consolidate with any Person, or, to the fullest extent
permitted by law, dissolve, terminate, liquidate in whole or in part, transfer
or otherwise dispose of all or substantially all of its assets or change its
legal structure;

 

(D)(i)          fail to observe all organizational formalities, (ii) fail to
preserve its existence as a limited partnership duly formed, validly existing
and in good standing (if applicable) under the laws of the State of Delaware, or
(iii) terminate or fail to comply with the single purpose or separateness
provisions of its organizational documents;

 

(E)own any subsidiary, or make any investment in, any Person;

 

4

 

 

(F)except as contemplated by the Basic Documents, commingle its assets with the
assets of any other Person;

 

(G)fail to hold all of its assets in its own name;

 

(H)incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than as expressly permitted under the Basic
Documents;

 

(I)fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;

 

(J)have its assets listed on the financial statement of another (except to the
extent its fiancial statements are consolidated with the financial statements of
another Person);

 

(K)enter into any contract or agreement with any general partner or Affiliate,
except upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arm’s-length basis with
unaffiliated third parties;

 

(L)maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

 

(M)assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person (other than to Lender) or hold out its
credit as being available to satisfy the obligations of any other Person (other
than to Lender);

 

(N)make any loans or advances to any Person;

 

(O)fail to file its own tax returns (except to the extent it files a
consolidated return with another Person) and pay any taxes so required to be
paid under applicable law;

 

(P)except as contemplated by the Basic Documents, fail either to hold itself out
to the public as a legal entity separate and distinct from any other Person or
to conduct its business solely in its own name or fail to correct any known
misunderstanding regarding its separate identity;

 

(Q)identify itself as a division of any other entity;

 

5

 

 

(R)fail to maintain adequate capital, to the extent sufficient reserves are
available from the Property, for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations; provided, however, that nothing herein shall obligate any
Partner to make any additional capital contribution to the Partnership to
comply;

 

(S)except as contemplated by the Basic Documents, fail to allocate shared
expenses (including, without limitation, shared office space) and to use
separate stationery, invoices and checks (only to the extent the Partnership
uses stationery, invoices and checks);

 

(T)fail to pay its own liabilities (including, without limitation, salaries of
its own employees) from its own funds;

 

(U)acquire obligations or securities of its partners members, shareholders or
other Affiliates, as applicable;

 

(V)fail to have at least one general partner of the Partnership that is a
special purpose entity that complies with all of the separateness provisions
described in this Section 9(c); and

 

(W)fail to cause the agents and other representatives of the Partnership, to act
at all times with respect to the Partnership consistently and in furtherance of
the foregoing and in the best interests of the Partnership.

 

Failure of the Partnership, or the General Partner on behalf of the Partnership,
to comply with any of the foregoing covenants or any other covenants contained
in this Partnership Agreement shall not affect the status of the Partnership as
a separate legal entity or the limited liability of the Limited Partners.

 

Section 10.          Interests and Certificates.

 

(a)          Interests. Each limited partnership interest in the Partnership
shall constitute and shall remain a “security” within the meaning of (i) Section
8-102(a)(15) of the Uniform Commercial Code as in effect from time to time in
the State of Delaware and (ii) the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995. Notwithstanding any provision of
this Partnership Agreement to the contrary, to the extent that any provision of
this Partnership Agreement is inconsistent with any non-waivable provision of
Article 8 of the Uniform Commercial Code as in effect in the State of Delaware
(6 Del C. § 8-101, et. seq.) (the “UCC”), such provision of Article 8 of the UCC
shall be controlling.

 

6

 

 

 

(b)          Certificates.

 

(i)          Upon the issuance of limited partnership interests in the
Partnership to any Person in accordance with the provisions of this Agreement,
without any further act, vote or approval of the Partners or any Person, the
Partnership shall issue one or more non-negotiable certificates in the name of
such Person substantially in the form of Schedule D attached hereto (a
“Certificate”), which evidences the ownership of the limited partnership
interests in the Partnership of such Person. Each such Certificate shall be
denominated in terms of the percentage of the limited partnership interests in
the Partnership evidenced by such Certificate and shall be signed by the General
Partner on behalf of the Partnership.

 

(ii)         Without any further act, vote or approval of the Partners or any
Person, the Partnership shall issue a new Certificate in place of any
Certificate previously issued if the holder of the limited partnership interests
in the Partnership represented by such Certificate, as reflected on the books
and records of the Partnership:

 

(A)makes proof by affidavit, in form and substance satisfactory to the
Partnership, that such previously issued Certificate has been lost, stolen or
destroyed;

 

(B)requests the issuance of a new Certificate before the Partnership has notice
that such previously issued Certificate has been acquired by a purchaser for
value in good faith and without notice of an adverse claim;

 

(C)if requested by the Partnership, delivers to the Partnership a bond, in form
and substance satisfactory to the Partnership, with such surety or sureties as
the Partnership may direct, to indemnify the Partnership against any claim that
may be made on account of the alleged loss, destruction or theft of the
previously issued Certificate; and

 

(D)satisfies any other reasonable requirements imposed by the Partnership.

 

(iii)        Upon the Partner’s transfer in accordance with the provisions of
this Partnership Agreement of any or all limited partnership interests in the
Partnership represented by a Certificate, the transferee of such limited
partnership interests in the Partnership shall deliver such Certificate to the
Partnership for cancellation (executed by such transferee on the reverse side
thereof), and the Partnership shall thereupon issue a new Certificate to such
transferee for the percentage of limited partnership interests in the
Partnership being transferred and, if applicable, cause to be issued to such
Member a new Certificate for that percentage of limited partnership interests in
the Partnership that were represented by the canceled Certificate and that are
not being transferred.

 

(c)          Registration of Limited Partnership Interests. The Partnership
shall maintain books for the purpose of registering the transfer of limited
partnership interests. Notwithstanding any provision of this Partnership
Agreement to the contrary, a transfer of limited partnership interests requires
delivery of an endorsed Certificate and shall be effective upon registration of
such transfer in the books of the Partnership.

 

7

 

 

Section 11.         Limited Liability.

 

Except as otherwise expressly required by law, the Limited Partner, in its
capacity as such, shall have no liability in excess of (a) the amount of its
capital contribution to the Partnership, (b) its share of any undistributed
profits and assets of the Partnership, (c) its obligation to make other payments
expressly provided for in this Partnership Agreement, and (d) the amount of any
distributions wrongfully distributed to it.

 

Section 12.         Capital Contributions.

 

The General Partner and the Limited Partner have contributed to the Partnership
property of an agreed value as listed on Schedule B attached hereto. In
accordance with Section 5(c), the Special Limited Partner shall not be required
to make any capital contributions to the Partnership.

 

Section 13.         Additional Contributions.

 

No Partner is required to make any additional capital contribution to the
Partnership. However, a Partner may make additional capital contributions to the
Partnership at any time upon the written consent of the General Partner. To the
extent that a Partner makes an additional capital contribution to the
Partnership, the General Partner shall revise Schedule B of this Partnership
Agreement. The provisions of this Partnership Agreement, including this
Section 13, are intended to benefit the General Partner, the Limited Partner and
the Special Limited Partner and, to the fullest extent permitted by law, shall
not be construed as conferring any benefit upon any creditor of the Partnership
(and no such creditor of the Partnership shall be a third-party beneficiary of
this Partnership Agreement) and neither the Limited Partner nor the Special
Limited Partner shall have any duty or obligation to any creditor of the
Partnership to make any contribution to the Partnership or to issue any call for
capital pursuant to this Partnership Agreement.

 

Section 14.         Allocation of Profits and Losses.

 

The Partnership’s profits and losses shall be allocated 1% to the General
Partner and 99% to the Limited Partner.

 

Section 15.         Distributions.

 

Distributions shall be made 1% to the General Partner and 99% to the Limited
Partner at the times and in the aggregate amounts determined by the General
Partner. Notwithstanding any provision to the contrary contained in this
Partnership Agreement, the Partnership shall not make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act or any other applicable law or any Basic Document.

 

8

 

 

 

Section 16.         Books and Records.

 

The General Partner shall keep or cause to be kept complete and accurate books
of account and records with respect to the Partnership’s business. The books of
the Partnership shall at all times be maintained by the General Partner. The
Partnership’s books of account shall be kept using the method of accounting
determined by the General Partner. The Partnership’s independent auditor, if
any, shall be an independent public accounting firm selected by the General
Partner.

 

Section 17.         Other Business.

 

The General Partner, the Limited Partner, the Special Limited Partner and any
Affiliate of the General Partner, the Limited Partner or the Special Limited
Partner may engage in or possess an interest in other business ventures
(unconnected with the Partnership) of every kind and description, independently
or with others. The Partnership shall not have any rights in or to such
independent ventures or the income or profits therefrom by virtue of this
Partnership Agreement notwithstanding any other provision to the contrary at law
or in equity.

 

Section 18.         Exculpation and Indemnification.

 

(a)          To the fullest extent permitted by applicable law, neither the
General Partner, nor the Limited Partner, nor the Special Limited Partner nor
any, employee or agent of the Partnership nor any employee, representative,
manager, agent or Affiliate of the General Partner, the Limited Partner, or the
Special Limited Partner (collectively, the “Covered Persons”) shall be liable to
the Partnership or any other Person who is a party to or otherwise bound by the
terms of this Partnership Agreement for any loss, damage or claim incurred by
reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Partnership and in a manner reasonably believed to
be within the scope of the authority conferred on such Covered Person by this
Partnership Agreement, except that a Covered Person shall be liable for any such
loss, damage or claim incurred by reason of such Covered Person’s gross
negligence or willful misconduct.

 

(b)          To the fullest extent permitted by applicable law, a Covered Person
shall be entitled to indemnification from the Partnership for any loss, damage
or claim incurred by such Covered Person by reason of any act or omission
performed or omitted by such Covered Person in good faith on behalf of the
Partnership and in a manner reasonably believed to be within the scope of the
authority conferred on such Covered Person by this Partnership Agreement, except
that no Covered Person shall be entitled to be indemnified in respect of any
loss, damage or claim incurred by such Covered Person by reason of such Covered
Person’s gross negligence or willful misconduct with respect to such acts or
omissions; provided, however, that any indemnity under this Section 18 by the
Partnership shall be provided out of and to the extent of Partnership assets
only, and the General Partner, the Limited Partner and the Special Limited
Partner shall not have personal liability on account thereof; and provided
further, that so long as any Obligation is outstanding, no indemnity payment
from funds of the Partnership (as distinct from funds from other sources, such
as insurance) of any indemnity under this Section 18 shall be payable from
amounts allocable to any other Person pursuant to the Basic Documents.

 

9

 

 

(c)          To the fullest extent permitted by applicable law, expenses
(including legal fees) incurred by a Covered Person defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to the final disposition of such claim, demand, action, suit
or proceeding upon receipt by the Partnership of an undertaking by or on behalf
of the Covered Person to repay such amount if it shall be determined that the
Covered Person is not entitled to be indemnified as authorized in this Section
18.

 

(d)          A Covered Person shall be fully protected in relying in good faith
upon the records of the Partnership and upon such information, opinions, reports
or statements presented to the Partnership by any Person as to matters the
Covered Person reasonably believes are within such other Person’s professional
or expert competence and who has been selected with reasonable care by or on
behalf of the Partnership, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, or any other
facts pertinent to the existence and amount of assets from which distributions
to the Partners might properly be paid.

 

(e)          To the extent that, at law or in equity, a Covered Person has
duties (including fiduciary duties) and liabilities relating thereto to the
Partnership or to any other Covered Person, a Covered Person acting under this
Partnership Agreement shall not be liable to the Partnership or to any other
Covered Person for its good faith reliance on the provisions of this Partnership
Agreement or any approval or authorization granted by the Partnership or any
other Covered Person. The provisions of this Partnership Agreement, to the
extent that they restrict the duties and liabilities of a Covered Person
otherwise existing at law or in equity, are agreed by the General Partner, the
Limited Partner and the Special Limited Partner to replace such other duties and
liabilities of such Covered Person.

 

(f)          The foregoing provisions of this Section 18 shall survive any
termination of this Partnership Agreement.

 

Section 19.         Assignments.

 

A General Partner may assign in whole or in part its general partner interest in
the Partnership. Subject to Section 21, the transferee of the General Partner
shall be admitted to the Partnership as a general partner of the Partnership
upon its execution of an instrument signifying its agreement to be bound by the
terms and conditions of this Partnership Agreement, which instrument may be a
counterpart signature page to this Partnership Agreement. If a General Partner
transfers all of its general partner interest in the Partnership pursuant to
this Section 19, such admission shall be deemed effective immediately prior to
the transfer and, immediately following such admission, the transferor General
Partner shall cease to be a general partner of the Partnership. The parties
hereto agree that following such an assigning General Partner ceasing to be a
general partner of the Partnership in accordance with this Partnership
Agreement, any remaining general partners of the Partnership, including a
substitute General Partner, are hereby authorized to, and shall, continue the
business of the Partnership without dissolution. Notwithstanding anything in
this Partnership Agreement to the contrary, any successor to a General Partner
by merger or consolidation in compliance with the Basic Documents shall, without
further act, be the General Partner hereunder, and such merger or consolidation
shall not constitute an assignment for purposes of this Partnership Agreement
and the Partnership shall continue without dissolution.

 

10

 

 

A Limited Partner may assign in whole or in part its limited partner interest in
the Partnership. Subject to Section 21, the transferee of a Limited Partner
shall be admitted to the Partnership as a limited partner of the Partnership
upon its execution of an instrument signifying its agreement to be bound by the
terms and conditions of this Partnership Agreement, which instrument may be a
counterpart signature page to this Partnership Agreement. If a Limited Partner
transfers all of its limited partner interest in the Partnership pursuant to
this Section 19, such admission shall be deemed effective immediately prior to
the transfer and, immediately following such admission, the transferor Limited
Partner shall cease to be a limited partner of the Partnership. Notwithstanding
anything in this Partnership Agreement to the contrary, any successor to a
Limited Partner by merger or consolidation in compliance with the Basic
Documents shall, without further act, be the Limited Partner hereunder, and such
merger or consolidation shall not constitute an assignment for purposes of this
Partnership Agreement and the Partnership shall continue without dissolution.

 

Section 20.          Withdrawal.

 

So long as any Obligation is outstanding, neither the General Partner nor the
Limited Partner may withdraw from the Partnership. If a General Partner
withdraws notwithstanding this Section 20, an additional general partner of the
Partnership shall be admitted to the Partnership, subject to Section 21 and the
Basic Documents, upon its execution of an instrument signifying its agreement to
be bound by the terms and conditions of this Partnership Agreement, which
instrument may be a counterpart signature page to this Partnership Agreement.
Such admission shall be deemed effective immediately prior to the withdrawal
and, immediately following such admission, the withdrawing General Partner shall
cease to be a general partner of the Partnership.

 

If a Limited Partner resigns notwithstanding this Section 20, an additional
limited partner of the Partnership shall be admitted to the Partnership, subject
to Section 21 and the Basic Documents, upon its execution of an instrument
signifying its agreement to be bound by the terms and conditions of the
Partnership Agreement. Such admission shall be deemed effective immediately
prior to the resignation and, immediately following such admission, the
resigning limited partner shall cease to be a limited partner of the
Partnership.

 

Section 21.          Admission of Additional Partners.

 

One or more additional limited partners of the Partnership may be admitted to
the Partnership with the written consent of the General Partner; provided,
however, that, notwithstanding the foregoing, so long as any Obligation remains
outstanding, no additional Limited Partner or General Partner may be admitted to
the Partnership unless permitted by the Basic Documents.

 

Section 22.          Dissolution.

 

(a)          The Partnership shall be dissolved and its affairs shall be wound
up upon the first to occur of the following:

 

11

 

 

(i)          the occurrence of an event of withdrawal (as defined in the Act)
with respect to a General Partner, other than an event of withdrawal set forth
in Section 17-402(a)(4) or (5) of the Act; provided, the Partnership shall not
be dissolved and required to be wound up in connection with any of the events
specified in this clause (i) if (1) at the time of the occurrence of such event
there is at least one remaining general partner of the Partnership who is hereby
authorized to and shall carry on the business of the Partnership, or (2) if at
such time there is no remaining General Partner, if within one hundred twenty
(120) days after such event of withdrawal, the Limited Partners agree in writing
or vote to continue the business of the Partnership and to appoint, effective as
the day of withdrawal, one or more additional General Partners, or (3) the
Partnership is continued without dissolution in a manner permitted by the Act or
this Partnership Agreement;

 

(ii)         there are no limited partners of the Partnership unless the
business of the Partnership is continued in accordance with the Act and this
Partnership Agreement; or

 

(iii)        the entry of a decree of judicial dissolution under Section 17-802
of the Act.

 

(b)          Notwithstanding any other provision of this Partnership Agreement
to the contrary, upon the occurrence of an event that causes the last remaining
Limited Partner in the Partnership to cease to be a limited partner in the
Partnership, to the fullest extent permitted by law, all of the Partners agree
that the personal representative of such Limited Partner is hereby authorized
to, and shall within ninety (90) days after the occurrence of the event that
terminated the continued membership of such Limited Partner in the Partnership,
agree in writing (i) to continue the Partnership, and (ii) to the admission of
the personal representative or its nominee or designee, as the case may be, as a
substitute Limited Partner of the Partnership, effective as of the occurrence of
the event that terminated the continued membership of the last remaining Limited
Partner of the Partnership in the Partnership. Upon such admission, the
Springing Limited Partner shall resign as a limited partner of the Partnership
and resume its status as a Springing Limited Partner.

 

(c)          Notwithstanding any other provision of this Partnership Agreement,
upon the occurrence of any event that results in any General Partner ceasing to
be a general partner in the Partnership under the Act, to the fullest extent
permitted by law, if at the time of the occurrence of such event there is at
least one remaining General Partner of the Partnership, such remaining General
Partner(s) of the Partnership is (are) hereby authorized to and, to the fullest
extent permitted by law, shall carry on the business of the Partnership.

 

(d)          Notwithstanding any other provision of this Partnership Agreement
to the contrary, the Bankruptcy or the occurrence of any event set forth in
Sections 17-402(a)(4) and (5) of the Act of a General Partner shall not cause
such General Partner to cease to be a general partner of the Partnership and
upon the occurrence of such an event, the Partnership shall continue without
dissolution.

 

(e)          Notwithstanding any other provision of this Partnership Agreement,
the Bankruptcy of a Limited Partner or Special Limited Partner shall not cause
the Limited Partner or Special Limited Partner, respectively, to cease to be a
limited partner of the Partnership and upon the occurrence of such an event, the
Partnership shall continue without dissolution.

 

12

 

 

(f)          Notwithstanding any other provision of this Partnership Agreement,
each of the General Partner, the Limited Partner and the Special Limited Partner
waive any right they might have to agree in writing to dissolve the Partnership
upon the Bankruptcy of the General Partner or a Limited Partner, or upon the
occurrence of an event that causes the General Partner or a Limited Partner to
cease to be a partner of the Partnership.

 

(g)          In the event of dissolution, the Partnership shall conduct only
such activities as are necessary to wind up its affairs (including the sale of
the assets of the Partnership in an orderly manner), and the assets of the
Partnership shall be applied in the manner, and in the order of priority, set
forth in the Act.

 

(h)          The Partnership shall terminate when (i) all of the assets of the
Partnership, after payment of or due provision for all debts, liabilities and
obligations of the Partnership shall have been distributed to the Partners in
the manner provided for in this Partnership Agreement and (ii) the Certificate
of Limited Partnership shall have been canceled in the manner required by the
Act.

 

Section 23.         Waiver of Partition; Nature of Interest.

 

Except as otherwise expressly provided in this Partnership Agreement, to the
fullest extent permitted by law, each of the General Partner, the Limited
Partner and the Special Limited Partner hereby irrevocably waives any right or
power that such Person might have to cause the Partnership or any of its assets
to be partitioned, to cause the appointment of a receiver for all or any portion
of the assets of the Partnership, to compel any sale of all or any portion of
the assets of the Partnership pursuant to any applicable law or to file a
complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of the Partnership. No
Partner shall have any interest in any specific assets of the Partnership, and
no Partner shall have the status of a creditor with respect to any distribution
pursuant to Section 15 hereof. The interest of the General Partner in the
Partnership is personal property.

 

Section 24.         Benefits of Agreement; No Third-Party Rights.

 

None of the provisions of this Partnership Agreement shall be for the benefit of
or enforceable by any creditor of the Partnership or by any creditor of the
General Partner, the Limited Partner or the Special Limited Partner other than
the Lender, the other lenders from time to time party to the Credit Agreement
and their respective successors and/or assigns. Nothing in this Partnership
Agreement shall be deemed to create any right in any Person (other than Covered
Persons, the Lender, the other lenders from time to time party to the Credit
Agreement and their respective successors and/or assigns) not a party hereto,
and this Partnership Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third Person (other than
Covered Persons, the Lender, the other lenders from time to time party to the
Credit Agreement and their respective successors and/or assigns).

 

13

 

 

 

Section 25.         Severability of Provisions.

 

Each provision of this Partnership Agreement shall be considered severable and
if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Partnership Agreement which are valid, enforceable
and legal.

 

Section 26.         Entire Agreement.

 

This Partnership Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof.

 

Section 27.         Binding Agreement.

 

Notwithstanding any other provision of this Partnership Agreement, the General
Partner and the Limited Partner agree that this Partnership Agreement,
including, without limitation, Sections 7, 8, 9, 18, 19, 20, 21, 22, 24, 27 and
29, constitutes a legal, valid and binding agreement of the General Partner and
the Limited Partner, and is enforceable against the General Partner and/or the
Limited Partner in accordance with its terms.

 

Section 28.         Governing Law.

 

This Partnership Agreement shall be governed by and construed under the laws of
the State of Delaware (without regard to conflict of laws principles), all
rights and remedies being governed by said laws.

 

Section 29.         Amendments.

 

Subject to Section 9(c), this Partnership Agreement may be modified, altered,
supplemented or amended pursuant to a written agreement executed and delivered
by the General Partner. Notwithstanding anything to the contrary in this
Partnership Agreement, so long as any Obligation is outstanding, this
Partnership Agreement may not be modified, altered, supplemented or amended
unless permitted by the Basic Documents except: (i) to cure any ambiguity or
(ii) to convert or supplement any provision in a manner consistent with the
intent of this Partnership Agreement and the other Basic Documents.

 

Section 30.         Counterparts.

 

This Partnership Agreement may be executed in any number of counterparts, each
of which shall be deemed an original of this Partnership Agreement and all of
which together shall constitute one and the same instrument.

 

Section 31.         Notices.

 

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Partnership, to the Partnership at its
address in Section 2, (b) in the case of the General Partner, to the General
Partner at its address as listed on Schedule B attached hereto, (c) in the case
of the Limited Partner, to the Limited Partner at its address as listed on
Schedule B attached hereto and (d) in the case of any of the foregoing, at such
other address as may be designated by written notice to the other party.

 

[SIGNATURE PAGE FOLLOWS]

  

14

 

 

In Witness Whereof, the undersigned, intending to be legally bound hereby, have
duly executed this Amended and Restated Limited Partnership Agreement as of the
____ day of October, 2010.

 

  LIMITED PARTNER:       CAMPUS CREST PROPERTIES, LLC         By:       Michael
S. Hartnett     Its Manager         GENERAL PARTNER:       CAMPUS CREST GP II,
LLC         By:       Michael S. Hartnett     Its Manager         SPRINGING
LIMITED PARTNER:       CAMPUS CREST SPRINGING PARTNER, LLC         By:      
Michael S. Hartnett     Its Manager

 

Signature Page of Amended and Restated Limited Partnership Agreement of Campus
Crest at Stephenville, LP

  

15

 

 

SCHEDULE A

 

Definitions

 

A.Definitions

 

When used in this Partnership Agreement, the following terms not otherwise
defined herein have the following meanings:

 

“Act” has the meaning set forth in the preamble to this Partnership Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person.

 

“Agreement” means this Amended and Restated Limited Partnership Agreement of the
Partnership, together with the schedules attached hereto, as amended, restated
or supplemented or otherwise modified from time to time.

 

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders
and is expressly deemed to include all zoning laws and environmental laws.

 

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if one hundred twenty (120) days
after the commencement of any proceeding against the Person seeking
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, if the proceeding has not been
dismissed, or if within ninety (90) days after the appointment without such
Person’s consent or acquiescence of a trustee, receiver or liquidator of such
Person or of all or any substantial part of its properties, the appointment is
not vacated or stayed, or within ninety (90) days after the expiration of any
such stay, the appointment is not vacated.

 

“Basic Documents” means (i) this Partnership Agreement and (ii) the Credit
Agreement, dated as of the date hereof, by and among Citibank, N.A., the
Partnership and certain other parties thereto (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”), and
all documents and certificates contemplated by the Credit Agreement or delivered
in connection therewith.

 

A-1

 

 

“Certificate of Limited Partnership” means the Amended and Restated Certificate
of Limited Partnership of the Partnership filed with the Secretary of State of
the State of Delaware on the date hereof, as amended or amended and restated
from time to time.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise. “Controlling” and “Controlled” shall
have correlative meanings. Without limiting the generality of the foregoing, a
Person shall be deemed to Control any other Person in which it owns, directly or
indirectly, a majority of the ownership interests.

 

“Covered Persons” has the meaning set forth in Section 18(a).

 

“General Partner” means Campus Crest GP II, LLC, as the initial general partner
of the Partnership, and includes any Person admitted as a substitute general
partner of the Partnership or as an additional general partner of the
Partnership pursuant to the provisions of this Partnership Agreement, each in
its capacity as a general partner of the Partnership.

 

“Lender” means Citibank, N.A., as administrative agent, and its successors
and/or assigns.

 

“Limited Partner” means Campus Crest Properties, LLC, as the initial limited
partner of the Partnership, and includes any Person admitted as a substitute
limited partner of the Partnership or an additional limited partner of the
Partnership pursuant to the provisions of this Partnership Agreement, each in
its capacity as a limited partner of the Partnership; provided, however, the
term “Limited Partner” shall not include the Special Limited Partner.

 

“Material Action” means to consolidate or merge the Partnership with or into any
Person, or sell all or substantially all of the assets of the Partnership, or to
institute proceedings to have the Partnership be adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against the Partnership or file a petition seeking, or consent to,
reorganization or relief with respect to the Partnership under any applicable
federal or state law relating to bankruptcy, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Partnership or a substantial part of its property, or make any
assignment for the benefit of creditors of the Partnership, or admit in writing
the Partnership’s inability to pay its debts generally as they become due, or
take action in furtherance of any such action, or, to the fullest extent
permitted by law, dissolve or liquidate the Partnership.

 

“Obligation” means the indebtedness, liabilities and obligations of the
Partnership under or in connection with this Partnership Agreement (but only
during such time as the Partnership is party to and obligated under the Credit
Agreement), the other Basic Documents or any related document in effect as of
any date of determination.

 

“Partners” means any Person who is admitted as a partner of the Partnership,
whether a General Partner, a Limited Partner, or both.

 

A-2

 

 

“Partnership” means Campus Crest at Stephenville LP, a Delaware limited
partnership.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, partnership, limited partnership, limited liability
partnership, association, joint stock company, trust, unincorporated
organization, or other organization, whether or not a legal entity, and any
governmental authority.

 

“Property” has the meaning set forth in Section 7(a)(i).

 

“Special Limited Partner” means, upon such person’s admission to the Partnership
as a limited partner of the Partnership pursuant to Section 5(c), a person
acting as a Springing Limited Partner, in such person’s capacity as a limited
partner of the Partnership. A Special Limited Partner shall only have the rights
and duties expressly set forth in this Partnership Agreement.

 

“Springing Limited Partner” means a Person who is not a Limited Partner, but who
has executed this Partnership Agreement in order that, upon the occurrence of
the conditions set forth in Section 5(c), such Person can become the Special
Limited Partner in order that the Partnership at all times shall have at least
one limited partner.

 

B.Rules of Construction

 

Definitions in this Partnership Agreement apply equally to both the singular and
plural forms of the defined terms. The words “include” and “including” shall be
deemed to be followed by the phrase “without limitation.” The terms “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Partnership Agreement as a whole and not to any particular Section, paragraph or
subdivision. The Section titles appear as a matter of convenience only and shall
not affect the interpretation of this Partnership Agreement. All Section,
paragraph, clause, Exhibit or Schedule references not attributed to a particular
document shall be references to such parts of this Partnership Agreement.

  

A-3

 

 

SCHEDULE B

 

Partners

 



Name   Mailing Address   Agreed Value of
Capital Contribution   Partnership
Interest                     Campus Crest Properties, LLC  

2100 Rexford Road

Suite 414

Charlotte, North Carolina 28211

  $ [____________]   99 %                   Campus Crest GP II, LLC  

2100 Rexford Road

Suite 414

Charlotte, North Carolina 28211

  $ [____________]   1 %



  

B-1

 

 

SCHEDULE C

 

Legal Description of the Property

 

(See attached)



 

C-1

 

 

SCHEDULE D

 

CERTIFICATE FOR LIMITED PARTNERSHIP INTERESTS IN

 

CAMPUS CREST AT STEPHENVILLE, LP

 

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE. THE HOLDER OF
THIS CERTIFICATE, BY ITS ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING THIS
SECURITY FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR DISTRIBUTION HEREOF.
ANY TRANSFER OF THIS CERTIFICATE OR ANY LIMITED PARTNERSHIP INTEREST REPRESENTED
HEREBY IS SUBJECT TO THE TERMS AND CONDITIONS OF THE LIMITED PARTNERSHIP
AGREEMENT (AS DEFINED BELOW).

 

Certificate Number 001 100% Percentage Interest

 

Campus Crest at Stephenville, LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that [ENTER HOLDER NAME] (together with any
assignee of this Certificate, the “Holder”) is the registered owner of 100
percent of the limited partnership interests in the Partnership. The rights,
powers, preferences, restrictions and limitations of the limited partnership
interests in the Partnership are set forth in, and this Certificate and the
limited partnership interests in the Partnership represented hereby are issued
and shall in all respects be subject to the terms and provisions of the Amended
and Restated Limited Partnership Agreement of the Partnership dated as of
October ____, 2010, as the same may be further amended or restated from time to
time (the “Limited Partnership Agreement”). By acceptance of this Certificate,
and as a condition to being entitled to any rights and/or benefits with respect
to the limited partnership interests evidenced hereby, the Holder is deemed to
have agreed to comply with and be bound by all the terms and conditions of the
Limited Partnership Agreement. The Partnership will furnish a copy of the
Limited Partnership Agreement to the Holder without charge upon written request
to the Partnership at its principal place of business. Transfer of any or all of
the limited partnership interests in the Partnership evidenced by this
Certificate is subject to certain restrictions in the Limited Partnership
Agreement and can be effected only after compliance with all of those
restrictions and the presentation to the Partnership of the Certificate,
accompanied by an assignment in the form appearing on the reverse side of this
Certificate, duly completed and executed by and on behalf of the transferor in
such Transfer (as hereinafter defined), and an application for transfer in the
form appearing on the reverse side of this Certificate, duly completed and
executed by and on behalf of the transferee in such Transfer.

 

Each limited partnership interest in the Partnership shall constitute a
“security” within the meaning of (i) Section 8-102(a)(15) of the Uniform
Commercial Code as in effect from time to time in the State of Delaware and (ii)
the Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995 (and each limited partnership interest in the Partnership
shall be treated as such a “security” for all purposes, including, without
limitation perfection of the security interest therein under Article 8 of each
applicable Uniform Commercial Code).

 

D-1

 

 

This Certificate and the limited partnership interests evidenced hereby shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws.

 

IN WITNESS WHEREOF, the Partnership has caused this Certificate to be executed
as of the date set forth below.

 

Dated: _______________ CAMPUS CREST AT STEPHENVILLE, LP,   a Delaware limited
partnership         By: Campus Crest GP II, LLC,     a Delaware limited
liability company,     Its General Partner

 

  By:       Michael S. Hartnett     Its Manager

  



D-2

 

 

(REVERSE SIDE OF CERTIFICATE)

 

ASSIGNMENT OF INTEREST

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________________________________ (print or typewrite name of
transferee), __________________ (insert Social Security or other taxpayer
identification number of transferee), the following specified percentage of
limited partnership interests in the Partnership: ______________ (identify the
percentage interest being transferred) effective as of the date specified in the
Application for Transfer of Interests below, and irrevocably constitutes and
appoints __________________________ and its authorized officers, as
attorney-in-fact, to transfer the same on the books and records of the
Partnership, with full power of substitution in the premises.

 

Dated:__________________________ [ENTER HOLDER NAME],      a Delaware limited
liability company           By: _____________________________     Name:    
Title:  

 

APPLICATION FOR TRANSFER OF INTERESTS

 

The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of
the percentage of limited partnership interests in the Partnership described
above (the “Transfer”) and applies to be admitted to the Partnership as a
substitute member of the Partnership, (b) agrees to comply with and be bound by
all of the terms and provisions of the Limited Partnership Agreement, (c)
represents that the Transfer complies with the terms and conditions of the
Limited Partnership Agreement, (d) represents that the Transfer does not violate
any applicable laws and regulations, and (e) agrees to execute and acknowledge
such instruments (including, without limitation, a counterpart of the Limited
Partnership Agreement), in form and substance satisfactory to the Partnership,
as the Partnership reasonably deems necessary or desirable to effect the
Applicant’s admission to the Partnership as a substitute member of the
Partnership and to confirm the agreement of the Applicant to be bound by all the
terms and provisions of the Limited Partnership Agreement with respect to the
limited partnership interests in the Partnership described above. Initially
capitalized terms used herein and not otherwise defined herein are used as
defined in the Limited Partnership Agreement.

 

The Applicant directs that the foregoing Transfer and the Applicant’s admission
to the Partnership as a substitute member shall be effective as of
______________________________.

 

Name of Transferee (Print)     _______________________________    
Dated:__________________________ Signature:       (Transferee)         Address:
       

 

D-3

 

 

The Partnership has determined (a) that the Transfer described above is
permitted by the Limited Partnership Agreement, (b) hereby agrees to effect such
Transfer and the admission of the Applicant as a substitute member of the
Partnership effective as of the date and time directed above, and (c) agrees to
record, as promptly as possible, in the books and records of the Partnership the
admission of the Applicant as a substitute member.

 

  CAMPUS CREST AT STEPHENVILLE, LP,   a Delaware limited partnership         By:
Campus Crest GP II, LLC,     a Delaware limited liability company     Its
General Partner

 

  By:        Michael S. Hartnett     Its Manager

 

D-4

 

 

